OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08261 MEMBERS Mutual Funds (Exact name of registrant as specified in charter) 550 Science Drive, Madison, WI 53711 (Address of principal executive offices)(Zip code) Pamela M. Krill Madison/Mosaic Legal and Compliance Department 550 Science Drive Madison, WI 53711 (Name and address of agent for service) Registrant's telephone number, including area code: 608-274-0300 Date of fiscal year end: October 31 Date of reporting period: April 30, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspoection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. s 3507. Item 1. Report to Shareholders. MEMBERS(R) Mutual Funds Semi-annual Report April 30, 2011 CONSERVATIVE ALLOCATION FUND MODERATE ALLOCATION FUND AGGRESSIVE ALLOCATION FUND CASH RESERVES FUND BOND FUND HIGH INCOME FUND DIVERSIFIED INCOME FUND EQUITY INCOME FUND LARGE CAP VALUE FUND LARGE CAP GROWTH FUND MID CAP FUND SMALL CAP FUND INTERNATIONAL STOCK FUND This material is for reporting purposes only and shall not be used in connection with a solicitation, offer or any proposed sale of securities unless preceded or accompanied by a prospectus. MEMBERS Mutual Funds | April 30, 2011 Table of Contents Page Review of Period MEMBERS Mutual Funds Performance 2 Economic Overview 7 Conservative Allocation Fund 8 Moderate Allocation Fund 9 Aggressive Allocation Fund 10 Cash Reserves Fund 12 Bond Fund 12 High Income Fund 13 Diversified Income Fund 14 Equity Income Fund 16 Large Cap Value Fund 17 Large Cap Growth Fund 18 Mid Cap Fund 20 Small Cap Fund 21 International Stock Fund 23 Benchmark Descriptions 25 Portfolios of Investments Conservative Allocation Fund 26 Moderate Allocation Fund 27 Aggressive Allocation Fund 28 Cash Reserves Fund 29 Bond Fund 30 High Income Fund 33 Diversified Income Fund 37 Equity Income Fund 40 Large Cap Value Fund 42 Large Cap Growth Fund 43 Mid Cap Fund 44 Small Cap Fund 45 International Stock Fund 47 Financial Statements Statements of Assets and Liabilities 49 Statements of Operations 52 Statements of Changes in Net Assets 54 Financial Highlights 60 Notes to Financial Statements 79 Other Information 94 Nondeposit investment products are not federally insured, involve investment risk, may lose value and are not obligations of or guaranteed by any financial institution. For more complete information about MEMBERS Mutual Funds, including charges and expenses, request a prospectus from your financial adviser or from MEMBERS Mutual Funds at 1-800-877-6089; P.O. Box 8390, Boston, MA 02266-8390. Consider the investment objectives, risks, and charges and expenses of any fund carefully before investing. The prospectus contains this and other information about the investment company. Nothing in this report represents a recommendation of a security by the investment adviser. Portfolio holdings may have changed since the date of this report. 1 MEMBERS Mutual Funds | April 30, 2011 MEMBERS MUTUAL FUNDS PERFORMANCE Average Annual Total Returns As of April 30, 2011 As of March 31, 2011 Ticker Symbol One Month Three Months Year-to- Date One Year Three Years Five Years Ten Years Since Inception1 Year-to- Date One Year Three Years Five Years Ten Years Since Inception1 Expense Ratio2 FIXED INCOME FUNDS - maximum sales charge 4.5% Cash Reserves Fund - No Sales Charge Class A Without Sales Charge MFAXX 0.00% 0.00% 0.00% 0.00% 0.27% 1.86% 1.83% 2.66% 0.00% 0.00% 0.31% 1.93% 1.87% 2.68% 0.55% Class B Without Sales Charge MFBXX 0.00% 0.00% 0.00% 0.00% 0.12% 1.47% 1.27% 2.04% 0.00% 0.00% 0.14% 1.52% 1.30% 2.06% 1.30% With Sales Charge -4.50% -4.50% -4.50% -4.50% -1.05% 1.09% 1.27% 2.04% -4.50% -4.50% -1.04% 1.14% 1.30% 2.06% 90-day U.S. T-Bill (Citigroup/Salomon) 0.01% 0.03% 0.05% 0.15% 0.43% 2.02% 2.08% 2.87% 0.04% 0.15% 0.47% 2.10% 2.12% 2.88% Bond Fund - Inception Date 6/30/2006 for Class Y Class A Without Sales Charge MBOAX 1.02% 0.95% 0.95% 3.54% 4.17% 4.67% 4.39% 4.63% -0.07% 3.30% 3.68% 4.40% 4.24% 4.58% 0.90% With Sales Charge -3.54% -3.59% -3.58% -1.15% 2.56% 3.70% 3.91% 4.27% -4.55% -1.31% 2.10% 3.44% 3.76% 4.22% Class B Without Sales Charge MBOBX 0.95% 0.76% 0.71% 2.87% 3.42% 3.88% 3.61% 3.86% -0.25% 2.63% 2.94% 3.64% 3.46% 3.81% 1.65% With Sales Charge -3.55% -3.74% -3.79% -1.63% 2.32% 3.54% 3.61% 3.86% -4.72% -1.87% 1.83% 3.29% 3.46% 3.81% Bank of America Merrill Lynch U.S. Corp. Govt. & Mtg. Index 6 1.25% 1.54% 1.65% 5.30% 5.81% 6.40% 5.81% 5.98% 0.39% 5.04% 5.23% 6.09% 5.62% 5.92% Class Y Without Sales Charge 1.04% 1.01% 1.03% 3.85% 4.45% N/A N/A 5.08% -0.01% 3.61% 3.96% N/A N/A 4.95% 0.65% Bank of America Merrill Lynch U.S. Corp. Govt. & Mtg. Index 6 1.25% 1.54% 1.65% 5.30% 5.81% N/A N/A 6.68% 0.39% 5.04% 5.23% N/A N/A 6.52% High Income Fund - Inception Date 6/30/2006 for Class Y Class A Without Sales Charge MHNAX 1.39% 2.95% 4.69% 11.30% 8.88% 7.15% 6.95% 5.54% 3.26% 11.90% 9.48% 6.97% 6.73% 5.47% 1.00% With Sales Charge -3.22% -1.62% -0.01% 6.23% 7.22% 6.16% 6.45% 5.18% -1.38% 6.90% 7.82% 5.98% 6.25% 5.10% Class B Without Sales Charge MHNBX 1.17% 2.59% 4.39% 10.45% 8.01% 6.34% 6.15% 4.76% 3.18% 11.03% 8.69% 6.17% 5.94% 4.70% 1.75% With Sales Charge -3.33% -1.91% -0.11% 5.95% 7.00% 6.03% 6.15% 4.76% -1.32% 6.53% 7.70% 5.86% 5.94% 4.70% Bank of America Merrill Lynch U.S. High Yield Master II Constrained Index 1.49% 3.28% 5.45% 13.26% 11.99% 9.30% 8.86% 6.92% 3.90% 14.18% 12.91% 9.11% 8.55% 6.84% Class Y Without Sales Charge 1.42% 3.03% 4.80% 11.69% 9.15% N/A N/A 7.87% 3.33% 12.13% 9.74% N/A N/A 7.69% 0.75% Bank of America Merrill Lynch U.S. High Yield Master II Constrained Index 1.49% 3.28% 5.45% 13.26% 11.99% N/A N/A 9.87% 3.90% 14.18% 12.91% N/A N/A 9.71% Performance data quoted represents past performance. Past performance does not guarantee future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Go to www.membersfunds.com to obtain performance data current to the most recent month-end. This piece must be accompanied or preceded by a current MEMBERS Mutual Fund prospectus. Mosaic Funds Distributor, LLC.April 30, 2011 Not Part of the Semi-annual Report 2 MEMBERS Mutual Funds | MEMBERS Mutual Funds Performance ( continued) | April 30, 2011 MEMBERS MUTUAL FUNDS PERFORMANCE (continued) Average Annual Total Returns As of April 30, 2011 As of March 31, 2011 Ticker Symbol One Month Three Months Year-to- Date One Year Three Years Five Years Ten Years Since Inception1 Year-to- Date One Year Three Years Five Years Ten Years Since Inception1 Expense Ratio2 HYBRID FUNDS - maximum sales charge 5.75% Diversified Income Fund Class A Without Sales Charge MBLAX 2.52% 5.07% 5.80% 13.24% 4.70% 4.22% 3.68% 4.99% 3.19% 11.87% 4.23% 3.83% 3.76% 4.83% 1.10% With Sales Charge -3.38% -1.01% -0.27% 6.72% 2.66% 2.99% 3.07% 4.53% -2.73% 5.46% 2.19% 2.61% 3.14% 4.36% Class B Without Sales Charge MBLNX 2.45% 4.85% 5.52% 12.31% 3.89% 3.44% 2.90% 4.21% 2.99% 10.97% 3.46% 3.05% 2.99% 4.05% 1.85% With Sales Charge -2.05% 0.35% 1.02% 7.81% 2.80% 3.11% 2.90% 4.21% -1.51% 6.47% 2.35% 2.72% 2.99% 4.05% Bank of America Merrill Lynch U.S. Corp. Govt. & Mtg. Index 6 1.25% 1.54% 1.65% 5.30% 5.81% 6.40% 5.81% 5.98% 0.39% 5.04% 5.23% 6.09% 5.62% 5.92% Russell 1000¨ Index 3.01% 6.87% 9.44% 18.02% 2.30% 3.30% 3.34% 5.03% 6.24% 16.69% 2.98% 2.93% 3.83% 4.83% Conservative Allocation Fund - Inception Date 6/30/2006 for Class A and B, 2/29/2008 for Class C Class A Without Sales Charge MCNAX 1.90% 3.30% 4.03% 8.94% 2.00% N/A N/A 3.47% 2.10% 7.91% 2.16% N/A N/A 3.12% 1.40% With Sales Charge -3.95% -2.66% -1.92% 2.72% 0.01% N/A N/A 2.21% -3.75% 1.70% 0.16% N/A N/A 1.84% Class B Without Sales Charge MCNBX 1.90% 3.11% 3.84% 8.20% 1.23% N/A N/A 2.72% 1.91% 7.07% 1.39% N/A N/A 2.36% 2.15% With Sales Charge -2.60% -1.39% -0.66% 3.70% 0.13% N/A N/A 2.34% -2.59% 2.57% 0.29% N/A N/A 1.97% Bank of America Merrill Lynch U.S. Corp. Govt. & Mtg. Index 6 1.25% 1.54% 1.65% 5.30% 5.81% N/A N/A 6.68% 0.39% 5.04% 5.23% N/A N/A 6.52% Conservative Allocation Custom Index 3 2.01% 3.51% 4.38% 10.26% 5.18% N/A N/A 6.26% 2.33% 9.40% 5.01% N/A N/A 5.92% Class C Without Sales Charge MCOCX 1.89% 3.11% 3.84% 8.19% 1.26% N/A N/A 1.80% 1.91% 7.06% 1.43% N/A N/A 1.23% 2.15% With Sales Charge 0.89% 2.11% 2.84% 7.19% 1.26% N/A N/A 1.80% 0.91% 6.06% 1.43% N/A N/A 1.23% Bank of America Merrill Lynch U.S. Corp. Govt. & Mtg. Index 6 1.25% 1.54% 1.65% 5.30% 5.81% N/A N/A 5.66% 0.39% 5.04% 5.23% N/A N/A 5.39% Conservative Allocation Custom Index 3 2.01% 3.51% 4.38% 10.26% 5.18% N/A N/A 5.35% 2.33% 9.40% 5.01% N/A N/A 4.82% Moderate Allocation Fund - Inception Date 6/30/2006 for Class A and B, 2/29/2008 for Class C Class A Without Sales Charge MMDAX 2.52% 4.74% 5.83% 11.34% -0.38% N/A N/A 2.36% 3.23% 9.89% 0.15% N/A N/A 1.87% 1.54% With Sales Charge -3.42% -1.26% -0.29% 4.95% -2.34% N/A N/A 1.12% -2.75% 3.63% -1.80% N/A N/A 0.61% Class B Without Sales Charge MMDRX 2.32% 4.43% 5.41% 10.53% -1.17% N/A N/A 1.58% 3.01% 9.19% -0.57% N/A N/A 1.12% 2.29% With Sales Charge -2.18% -0.07% 0.91% 6.03% -2.29% N/A N/A 1.19% -1.49% 4.69% -1.69% N/A N/A 0.72% S&P 500 Index 2.96% 6.53% 9.06% 17.22% 1.73% N/A N/A 3.60% 5.92% 15.65% 2.36% N/A N/A 3.03% Moderate Allocation Custom Index 4 2.75% 4.93% 6.38% 13.74% 4.15% N/A N/A 5.74% 3.53% 11.92% 4.20% N/A N/A 5.24% Class C Without Sales Charge MMDCX 2.42% 4.53% 5.51% 10.52% -1.13% N/A N/A -0.14% 3.01% 9.07% -0.57% N/A N/A -0.92% 2.29% With Sales Charge 1.42% 3.53% 4.51% 9.52% -1.13% N/A N/A -0.14% 2.01% 8.07% -0.57% N/A N/A -0.92% S&P 500 Index 2.96% 6.53% 9.06% 17.22% 1.73% N/A N/A 2.14% 5.92% 15.65% 2.36% N/A N/A 1.24% Moderate Allocation Custom Index 4 2.75% 4.93% 6.38% 13.74% 4.15% N/A N/A 4.75% 3.53% 11.92% 4.20% N/A N/A 3.96% Not Part of the Semi-annual Report 3 MEMBERS Mutual Funds | MEMBERS Mutual Funds Performance ( continued) | April 30, 2011 MEMBERS MUTUAL FUNDS PERFORMANCE (continued) Average Annual Total Returns As of April 30, 2011 As of March 31, 2011 Ticker Symbol One Month Three Months Year-to- Date One Year Three Years Five Years Ten Years Since Inception1 Year-to- Date One Year Three Years Five Years Ten Years Since Inception1 Expense Ratio2 Aggressive Allocation Fund - Inception Date 6/30/2006 for Class A and B, 2/29/2008 for Class C Class A Without Sales Charge MAGSX 2.88% 6.05% 7.30% 13.55% -2.75% N/A N/A 1.23% 4.30% 11.75% -1.78% N/A N/A 0.64% 1.68% With Sales Charge -3.01% 0.00% 1.11% 7.05% -4.65% N/A N/A -0.01% -1.72% 5.28% -3.69% N/A N/A -0.60% Class B Without Sales Charge MAGBX 2.80% 5.75% 7.00% 12.78% -3.46% N/A N/A 0.47% 4.09% 10.96% -2.50% N/A N/A -0.10% 2.43% With Sales Charge -1.70% 1.25% 2.50% 8.28% -4.59% N/A N/A 0.07% -0.41% 6.46% -3.64% N/A N/A -0.51% S&P 500 Index 2.96% 6.53% 9.06% 17.22% 1.73% N/A N/A 3.60% 5.92% 15.65% 2.36% N/A N/A 3.03% Aggressive Allocation Custom Index 5 3.65% 6.36% 8.41% 17.10% 2.62% N/A N/A 5.02% 4.60% 13.90% 2.85% N/A N/A 4.32% Class C Without Sales Charge MAACX 2.90% 5.86% 7.11% 12.76% -3.46% N/A N/A -2.04% 4.09% 10.84% -2.53% N/A N/A -3.00% 2.43% With Sales Charge 1.90% 4.86% 6.11% 11.76% -3.46% N/A N/A -2.04% 3.09% 9.84% -2.53% N/A N/A -3.00% S&P 500 Index 2.96% 6.53% 9.06% 17.22% 1.73% N/A N/A 2.14% 5.92% 15.65% 2.36% N/A N/A 1.24% Aggressive Allocation Custom Index  5 3.65% 6.36% 8.41% 17.10% 2.62% N/A N/A 3.65% 4.60% 13.90% 2.85% N/A N/A 2.56% EQUITY FUNDS - maximum sales charge 5.75% Equity Income Fund- Inception Date 10/31/09 Class A Without Sales Charge MENAX 0.10% 1.65% 3.16% 8.36% N/A N/A N/A 8.78% 3.06% 8.67% N/A N/A N/A 9.24% 1.25% With Sales Charge -5.66% -4.19% -2.77% 2.13% N/A N/A N/A 4.57% -2.87% 2.42% N/A N/A N/A 4.77% Class Y Without Sales Charge 0.10% 1.75% 3.25% 8.65% N/A N/A N/A 9.04% 3.15% 8.96% N/A N/A N/A 9.52% 1.00% S&P 500 Index 2.96% 6.53% 9.06% 17.22% N/A N/A N/A 22.57% 5.92% 15.65% N/A N/A N/A 21.49% CBOE BuyWrite Monthly Index 2.14% 2.57% 3.66% 8.80% N/A N/A N/A 12.50% 1.48% 6.28% N/A N/A N/A 11.58% Large Cap Value Fund - Inception Date 6/30/2006 for Class Y Class A Without Sales Charge MGWAX 3.61% 7.67% 10.19% 13.42% -2.63% -0.09% 1.53% 3.27% 6.35% 10.31% -2.36% -0.29% 1.71% 3.01% 1.16% With Sales Charge -2.37% 1.46% 3.86% 6.88% -4.52% -1.27% 0.93% 2.81% 0.24% 3.99% -4.28% -1.46% 1.10% 2.55% Class B Without Sales Charge MGWBX 3.58% 7.43% 9.97% 12.57% -3.36% -0.82% 0.78% 2.50% 6.17% 9.43% -3.09% -1.04% 0.95% 2.24% 1.91% With Sales Charge -0.92% 2.93% 5.47% 8.07% -4.47% -1.21% 0.78% 2.50% 1.67% 4.93% -4.20% -1.42% 0.95% 2.24% Russell 1000¨ Value Index 2.66% 6.87% 9.29% 15.24% -0.11% 1.40% 4.31% 5.58% 6.46% 15.15% 0.60% 1.38% 4.53% 5.41% Class Y Without Sales Charge 3.69% 7.67% 10.28% 13.71% -2.40% N/A N/A 0.59% 6.35% 10.50% -2.14% N/A N/A -0.17% 0.91% Russell 1000¨ Value Index 2.66% 6.87% 9.29% 15.24% -0.11% N/A N/A 1.83% 6.46% 15.15% 0.60% N/A N/A 1.30% Not Part of the Semi-annual Report 4 MEMBERS Mutual Funds | MEMBERS Mutual Funds Performance ( continued) | April 30, 2011 MEMBERS MUTUAL FUNDS PERFORMANCE (continued) Average Annual Total Returns As of April 30, 2011 Aas of March 31, 2011 Ticker Symbol One Month Three Months Year-to- Date One Year Three Years Five Years Ten Years Since Inception1 Year-to- Date One Year Three Years Five Years Ten Years Since Inception1 Expense Ratio2 Large Cap Growth Fund - Inception Date 6/30/2006 for Class Y Class A Without Sales Charge MCAAX 2.89% 5.56% 7.48% 15.13% 2.73% 3.80% 1.11% 4.25% 4.46% 13.81% 3.78% 3.06% 1.56% 4.05% 1.20% With Sales Charge -3.01% -0.52% 1.30% 8.49% 0.71% 2.57% 0.51% 3.79% -1.54% 7.28% 1.76% 1.84% 0.96% 3.59% Class B Without Sales Charge MCPBX 2.82% 5.30% 7.17% 14.26% 1.94% 3.00% 0.36% 3.48% 4.23% 12.94% 2.99% 2.28% 0.80% 3.29% 1.95% With Sales Charge -1.68% 0.80% 2.67% 9.76% 0.81% 2.65% 0.36% 3.48% -0.27% 8.44% 1.87% 1.92% 0.80% 3.29% Russell 1000¨ Growth Index 3.35% 6.86% 9.58% 20.87% 4.55% 5.06% 2.11% 3.77% 6.03% 18.26% 5.19% 4.34% 2.99% 3.54% Class Y Without Sales Charge 2.93% 5.59% 7.57% 15.42% 2.98% N/A N/A 5.08% 4.50% 14.04% 4.03% N/A N/A 4.53% 0.95% Russell 1000¨ Growth Index 3.35% 6.86% 9.58% 20.87% 4.55% N/A N/A 6.01% 6.03% 18.26% 5.19% N/A N/A 5.38% Mid Cap Fund - Inception Date 2/29/2000 for Class A and B, 6/30/2006 for Class Y Class A Without Sales Charge MERAX 3.76% 9.30% 12.21% 22.98% 3.38% 3.16% 2.43% -2.87% 8.14% 23.61% 4.42% 2.64% 3.18% -3.22% 1.40% With Sales Charge -2.18% 3.02% 5.75% 15.83% 1.34% 1.94% 1.82% -3.39% 1.92% 16.53% 2.38% 1.44% 2.57% -3.73% Class B Without Sales Charge MERBX 3.62% 9.11% 12.07% 22.26% 2.61% 2.36% 1.66% -3.60% 8.16% 22.78% 3.60% 1.87% 2.41% -3.93% 2.15% With Sales Charge -0.88% 4.61% 7.57% 17.76% 1.49% 1.99% 1.66% -3.60% 3.66% 18.28% 2.50% 1.50% 2.41% -3.93% Russell Midcap¨ Index 2.99% 8.54% 10.85% 23.36% 5.97% 5.14% 7.96% 7.42% 7.63% 24.27% 7.25% 4.67% 8.52% 7.19% Class Y Without Sales Charge 3.71% 9.50% 12.38% 23.47% 3.65% N/A N/A 4.76% 8.36% 24.11% 4.69% N/A N/A 4.04% 1.15% Russell Midcap¨ Index 2.99% 8.54% 10.85% 23.36% 5.97% N/A N/A 6.08% 7.63% 24.27% 7.25% N/A N/A 5.53% Small Cap Fund - Inception Date 12/27/2006 for Class A and B, 1/9/2007 for Class Y Class A Without Sales Charge MASVX 3.26% 9.66% 8.87% 18.10% 9.15% N/A N/A 5.07% 5.43% 20.12% 9.91% N/A N/A 4.39% 1.50% With Sales Charge -2.67% 3.35% 2.65% 11.35% 7.01% N/A N/A 3.65% -0.60% 13.26% 7.76% N/A N/A 2.94% Class B Without Sales Charge MBSVX 3.23% 9.44% 8.54% 17.16% 8.55% N/A N/A 4.43% 5.14% 19.26% 9.28% N/A N/A 3.74% 2.25% With Sales Charge -1.27% 4.94% 4.04% 12.66% 7.55% N/A N/A 4.02% 0.64% 14.76% 8.30% N/A N/A 3.32% Russell 2000¨ Index 2.64% 11.08% 10.79% 22.20% 8.03% N/A N/A 3.57% 7.94% 25.79% 8.57% N/A N/A 3.01% Class Y Without Sales Charge 3.27% 9.69% 8.89% 18.31% 9.45% N/A N/A 5.82% 5.44% 20.47% 10.20% N/A N/A 5.14% 1.25% Russell 2000¨ Index 2.64% 11.08% 10.79% 22.20% 8.03% N/A N/A 3.93% 7.94% 25.79% 8.57% N/A N/A 3.37% Not Part of the Semi-annual Report 5 MEMBERS Mutual Funds | MEMBERS Mutual Funds Performance ( continued) | April 30, 2011 MEMBERS MUTUAL FUNDS PERFORMANCE (concluded) Average Annual Total Returns Monthly as of April 30, 2011 Quarterly as of March 31, 2011 Ticker Symbol One Month Three Months Year-to- Date One Year Three Years Five Years Ten Years Since Inception1 Year-to- Date One Year Three Years Five Years Ten Years Since Inception1 Expense Ratio2 International Stock Fund - Inception Date 6/30/2006 for Class Y Class A Without Sales Charge MINAX 6.44% 8.13% 9.25% 17.33% -1.85% 1.71% 7.04% 5.41% 2.64% 7.86% -2.33% 1.29% 6.95% 4.95% 1.60% With Sales Charge 0.35% 1.94% 2.94% 10.59% -3.76% 0.51% 6.41% 4.94% -3.29% 1.69% -4.23% 0.10% 6.32% 4.48% Class B Without Sales Charge MINBX 6.35% 7.96% 9.00% 16.43% -2.57% 0.96% 6.25% 4.62% 2.49% 7.09% -3.05% 0.54% 6.15% 4.17% 2.35% With Sales Charge 1.85% 3.46% 4.50% 11.93% -3.65% 0.67% 6.25% 4.62% -2.01% 2.59% -4.12% 0.25% 6.15% 4.17% MSCI EAFE Index 6.08% 7.19% 9.74% 19.70% -2.37% 2.02% 5.74% 5.88% 3.45% 10.90% -2.53% 1.78% 5.83% 5.45% Class Y Without Sales Charge 6.35% 8.14% 9.26% 17.52% -1.60% N/A N/A 3.22% 2.74% 8.13% -2.08% N/A N/A 1.95% 1.35% MSCI EAFE Index 6.08% 7.19% 9.74% 19.70% -2.37% N/A N/A 3.64% 3.45% 10.90% -2.53% N/A N/A 2.43% 1 Fund Inception Date is 12/29/1997 unless noted. 2 See Fund prospectus for further details on annual fund operating expenses. 3 Conservative Allocation Custom Index consists of 65% Bank of America Merrill Lynch U.S. Corp. Govt. & Mtg. Index, 30% Russell 3000 Index and 5% MSCI EAFE Index. 4 Moderate Allocation Custom Index consists of 45% Russell 3000 Index, 40% Bank of America Merrill Lynch U.S. Corp. Govt. & Mtg. Index and 15% MSCI EAFE Index. 5 Aggressive Allocation Custom Index consists of 55% Russell 3000 Index, 15% Bank of America Merrill Lynch U.S. Corp. Govt. & Mtg. Index and 30% MSCI EAFE Index. 6 Bank of America Merrill Lynch US Corp, Govt & Mortg Index is prior Merrill Lynch US Domestic Master Index. Not Part of the Semi-annual Report 6 MEMBERS Mutual Funds | April 30, 2011 Review of Period ECONOMIC OVERVIEW We entered this six-month period with a shift from fears of a double-dip recession to a general consensus that the U.S. economy, as troubled as it might be, was in better shape than the other large global economies. This change in psychology pushed intermediate interest rates higher, while the stock market rallied strongly and steadily through the period, with the S&P 500 ending the six-months up 16.36%. Buoyed by a relatively strong holiday shopping season at the turn of 2010, we were in agreement with the overall rise in optimism regarding economic prospects, as corporations produced near-record profits and we witnessed small, but welcome improvement in the unemployment numbers. However, compared with past recoveries this one was showing itself to be decidedly anemic, with unemployment still at disturbing levels and no relief for the troubled housing sector as mortgage rates edged higher. On the positive side, job growth finally reached a point where it appeared that overall unemployment could be gradually lowered and consumer and business confidence returned to supportive levels. But along with this positive news and just as financial turbulence in the Euro-zone seemed to subside, a new political risk emerged. In rapid succession several North African countries succeeded in the initial steps toward regime change. As political unrest spread to Egypt and Libya, oil prices quickly rose above $100 a barrel. Inflation, which had been well contained, began to re-emerge as an issue. Commodity prices, especially energy and food prices, appeared stuck in a strong uptrend. Then the devastating Japanese earthquake on March 11 sent the world’s third largest economy reeling. As the six-month period came to an end, much remained in doubt regarding the investment implications of these global events. OUTLOOK While the immediate outlook is for continued uncertainty in the midst of a fragile recovery, we expect that by the second half of 2011 the picture could be somewhat brighter. In terms of investment strategy, this presents something of a dilemma for investors seeking yield. With short-term interest rates anchored at rock bottom and longer rates well below historic averages, longer bonds, which provide the most attractive current yield, contain significant interest rate risk. Their market value is directly related to the prevailing interest rate climate and if rates were to rise, existing bonds would lose value. As a result, we are managing the MEMBERS Bond Fund with a defensive strategy that will show relative strength in a rising-rate environment. Our stock allocation is also sensitive to the economic climate. The stock market rally which began over two years ago in March 2009 has consistently favored lower quality, highly leveraged, and more speculative firms. With the S&P 500 having experienced a virtually nonstop 100%-plus rally since the market lows of 2009, it is prudent to be prepared for a possible shift in market leadership. Our domestic stock funds have been finding the best opportunities in the shares of higher quality companies which have proven records of profitability in various economic environments. In short, investors in the MEMBERS Funds have the ability to diversify across a broad range of asset classes, all managed with the goal of providing the best risk-adjusted returns possible. We thank you for the continued confidence in our management. 7 MEMBERS Mutual Funds | April 30, 2011 CONSERVATIVE ALLOCATION FUND INVESTMENT STRATEGY HIGHLIGHTS The MEMBERS Conservative Allocation Fund invests primarily in shares of registered investment companies (the Òunderlying fundsÓ). The fund will be diversified among a number of asset classes and its allocation among underlying funds will be based on an asset allocation model developed by Madison Asset Management, LLC (ÒMadisonÓ), the fund’s investment adviser. The team may use multiple analytical approaches to determine the appropriate asset allocation: •Asset allocation optimization analysis – considers the degree to which returns in different asset classes do or do not move together, and the fund’s aim to achieve a favorable overall risk profile for any targeted portfolio return. •Scenario analysis – historical and expected return data is analyzed to model how individual asset classes and combinations of asset classes would affect the fund under different economic and market conditions. •Fundamental analysis – draws upon Madison’s investment teams to judge each asset class against current and forecasted market conditions. Economic, industry and security analysis is used to develop return and risk expectations that may influence asset class selection. In addition, Madison employs a risk management sleeve within the fund for the purpose of risk reduction when and if conditions exist that require reduction of equity exposure. INVESTING ENVIRONMENT For the six month period ended April 30, 2011, the MEMBERS Conservative Allocation Fund returned 4.55% (Class A shares at NAV), while the Conservative Allocation Custom Index returned 5.67%. Our defensive asset allocation positioning and underperformance in the fund’s core bond holdings were the biggest factors behind the relative performance lag. PORTFOLIO ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/11 Bond Funds 59% Foreign Bond Funds 8% Foreign Stock Funds 8% Money Market Funds and Other Net Assets 2% Stock Funds 23% PERFORMANCE DISCUSSION Overall, the past six months were marked by very strong returns in the global equity markets with relatively low volatility. In short, it was a period where taking risk was handsomely rewarded. However, the period did have a number of challenges: political uprisings across the Middle East and North Africa resulted in regime changes in Egypt and Tunisia, as well as civil war in Libya. Additionally, the markets were mired by the horrific humanitarian disaster in Japan. Despite the geopolitical tensions and disruption to the world’s third largest economy, investors drove the prices of riskier assets higher in response to improved economic data in the U.S. and the launch of the Federal Reserve’s second round of quantitative easing, a $600 billion Treasury buying effort. U.S. equities finished the six month period with a 17.65% gain as measured by the Russell 3000¨ Index, the international equity MSCI EAFE Index returned 12.95%, and bonds were flat, with the Barclays Capital U.S. Aggregate Bond index providing a 0.02% return. Bonds were challenged by a sharp rise in interest rates during the period, as the improved economic data gave investors a reason to sell ÒsafeÓ U.S. Treasuries. Top contributors to the fund’s performance included: MEMBERS Large Cap Value Y which returned 17.19% for the period and Calamos Growth & Income at 14.94%. 8 MEMBERS Mutual Funds | Review of Period | April 30, 2011 Conservative Allocation Fund (concluded) Top detractors to performance relative to the Custom Index included: MEMBERS Bond Y at -0.81%, Madison Mosaic Institutional Bond at -0.32% and PIMCO Total Return at 0.78%. FUND CHANGES New investments were made in the Franklin Floating Rate Fund and IVA Worldwide Fund during the period. Franklin Floating Rate had an immediate impact on the fund’s overall performance by helping to dampen interest rate risk as rates rose significantly over the period. IVA Worldwide carries a flexible mandate that allows the fund to invest in multiple asset classes from stocks, to bonds, to gold, and currencies. We were pleased to bring IVA into the portfolio and believe the fund will be a key long-term contributor to our goal of providing strong risk-adjusted returns. To accommodate the new Franklin position, our core fixed income and high yield bond holdings were trimmed. The IVA purchase was funded by trimming our dedicated international and U.S. large cap equity positions. MODERATE ALLOCATION FUND INVESTMENT STRATEGY HIGHLIGHTS The MEMBERS Moderate Allocation Fund invests primarily in shares of registered investment companies (the Òunderlying fundsÓ). The fund will be diversified among a number of asset classes and its allocation among underlying funds will be based on an asset allocation model developed by Madison Asset Management, LLC (ÒMadisonÓ), the fund’s investment adviser. The team may use multiple analytical approaches to determine the appropriate asset allocation: •Asset allocation optimization analysis – considers the degree to which returns in different asset classes do or do not move together, and the fund’s aim to achieve a favorable overall risk profile for any targeted portfolio return. •Scenario analysis – historical and expected return data is analyzed to model how individual asset classes and combinations of asset classes would affect the fund under different economic and market conditions. •Fundamental analysis – draws upon Madison’s investment teams to judge each asset class against current and forecasted market conditions. Economic, industry and security analysis is used to develop return and risk expectations that may influence asset class selection. In addition, Madison employs a risk management sleeve within the fund for the purpose of risk reduction when and if conditions exist that require reduction of equity exposure. INVESTING ENVIRONMENT For the six month period ended April 30, 2011, the MEMBERS Moderate Allocation Fund returned 8.33% (Class A shares at NAV), while the Moderate Allocation Custom Index returned 9.67%. Our defensive asset allocation positioning and underperformance in the fund’s core bond holdings were the biggest factors behind the relative performance lag. PORTFOLIO ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/11 Bond Funds 35% Foreign Bond Funds 5% Foreign Stock Funds 12% Money Market Funds and Other Net Assets 2% Stock Funds 46% PERFORMANCE DISCUSSION Overall, the past six months were marked by very strong returns in the global equity markets with relatively low volatility. In short, it was a period where taking risk was handsomely rewarded. However, the period did have a number of challenges: political uprisings across the Middle East and North Africa resulted in 9 MEMBERS Mutual Funds | Review of Period | April 30, 2011 Moderate Allocation Fund (concluded) regime changes in Egypt and Tunisia, as well as civil war in Libya. Additionally, the markets were mired by the horrific humanitarian disaster in Japan. Despite the geopolitical tensions and disruption to the world’s third largest economy, investors drove the prices of riskier assets higher in response to improved economic data in the U.S. and the launch of the Federal Reserve’s second round of quantitative easing, a $600 billion Treasury buying effort. U.S. equities finished the six month period with a 17.65% gain as measured by the Russell 3000¨ Index, the international equity MSCI EAFE Index returned 12.95%, and bonds were flat, with the Barclays Capital US Aggregate Bond index providing a 0.02% return. Bonds were challenged by a sharp rise in interest rates during the period, as the improved economic data gave investors a reason to sell ÒsafeÓ U.S. Treasuries. Top contributors to the fund’s performance included: T. Rowe Price New Era which returned 26.76% for the period, MEMBERS Small Cap Y at 21.77%, and MEMBERS Mid Cap Y at 20.80%. Top detractors to performance included: MEMBERS Bond Y at -0.81%, Madison Mosaic Institutional Bond at -0.32% and PIMCO Total Return at 0.78%. FUND CHANGES New investments were made in the Franklin Floating Rate Fund and IVA Worldwide Fund during the period. Franklin Floating Rate had an immediate impact on the fund’s overall performance by helping to dampen interest rate risk as rates rose significantly over the period. IVA Worldwide carries a flexible mandate that allows the fund to invest in multiple asset classes from stocks, to bonds, to gold, and currencies. We were pleased to bring IVA into the portfolio and believe the fund will be a key long-term contributor to our goal of providing strong risk-adjusted returns. To accommodate the new Franklin position, our core fixed income and high yield bond holdings were trimmed. The IVA purchase was funded by trimming our dedicated international and US large cap equity positions. AGGRESSIVE ALLOCATION FUND INVESTMENT STRATEGY HIGHLIGHTS The MEMBERS Aggressive Allocation Fund invests primarily in shares of registered investment companies (the Òunderlying fundsÓ). The fund will be diversified among a number of asset classes and its allocation among underlying funds will be based on an asset allocation model developed by Madison Asset Management, LLC (ÒMadisonÓ), the fund’s investment adviser. The team may use multiple analytical approaches to determine the appropriate asset allocation: •Asset allocation optimization analysis – considers the degree to which returns in different asset classes do or do not move together, and the fund’s aim to achieve a favorable overall risk profile for any targeted portfolio return. •Scenario analysis – historical and expected return data is analyzed to model how individual asset classes and combinations of asset classes would affect the fund under different economic and market conditions. •Fundamental analysis – draws upon Madison’s investment teams to judge each asset class against current and forecasted market conditions. Economic, industry and security analysis is used to develop return and risk expectations that may influence asset class selection. 10 MEMBERS Mutual Funds | Review of Period | April 30, 2011 Aggressive Allocation Fund (concluded) In addition, Madison employs a risk management sleeve within the fund for the purpose of risk reduction when and if conditions exist that require reduction of equity exposure. INVESTING ENVIRONMENT For the six month period ended April 30, 2011, the MEMBERS Aggressive Allocation Fund returned 11.79% (Class A shares at NAV), while the Aggressive Allocation Custom Index returned 13.52%. Our defensive asset allocation positioning and underperformance from the fund’s alternative investment position were the biggest factors behind the relative performance lag. PORTFOLIO ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/11 Bond Funds 8% Foreign Bond Funds 2% Foreign Stock Funds 19% Money Market Funds and Other Net Assets 2% Stock Funds 69% PERFORMANCE DISCUSSION Overall, the past six months were marked by very strong returns in the global equity markets with relatively low volatility. In short, it was a period where taking risk was handsomely rewarded. However, the period did have a number of challenges: political uprisings across the Middle East and North Africa resulted in regime changes in Egypt and Tunisia, as well as civil war in Libya. Additionally, the markets were mired by the horrific humanitarian disaster in Japan. Despite the geopolitical tensions and disruption to the world’s third largest economy, investors drove the prices of riskier assets higher in response to improved economic data in the U.S. and the launch of the Federal Reserve’s second round of quantitative easing, a $600 billion Treasury buying effort. U.S. equities finished the six month period with a 17.65% gain as measured by the Russell 3000¨ Index, the international equity MSCI EAFE Index returned 12.95%, and bonds were flat, with the Barclays Capital U.S. Aggregate Bond index providing a 0.02% return. Bonds were challenged by a sharp rise in interest rates during the period, as the improved economic data gave investors a reason to sell ÒsafeÓ US Treasuries. Top contributors to the fund’s performance included: T. Rowe Price New Era which returned 26.76% for the period, MEMBERS Small Cap Y at 21.77%, and MEMBERS Mid Cap Y at 20.80%. Top detractors to performance relative to the Custom Index included: Hussman Strategic Growth at -7.30%, PIMCO Investment Grade Corporate at 1.91%, and MEMBERS High Income Y at 4.76%. FUND CHANGES A new investment was made in the IVA Worldwide Fund during the period. IVA Worldwide carries a flexible mandate that allows the fund to invest in multiple asset classes from stocks, to bonds, to gold, and currencies. We were pleased to bring IVA into the portfolio and believe the fund will be a key long-term contributor to our goal of providing strong risk-adjusted returns. Our dedicated international, U.S. large cap equity, and alternative investment positions were trimmed to accommodate the IVA purchase. 11 MEMBERS Mutual Funds | Review of Period | April 30, 2011 CASH RESERVES FUND INVESTMENT STRATEGY HIGHLIGHTS The MEMBERS Cash Reserves Fund invests exclusively in U.S. dollar-denominated money market securities maturing in thirteen months or less from the date of purchase. These securities will be obligations of the U.S. Government and its agencies and instrumentalities, but may also include securities issued by U.S. and foreign financial institutions, corporations, municipalities, foreign governments, and multi-national organizations, such as the World Bank. The fund may invest in mortgage-backed and asset-backed securities, including those representing pools of mortgage, commercial, or consumer loans originated by credit unions or other financial institutions. PORTFOLIO ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/11 Fannie Mae 30% Federal Home Loan Bank 28% Freddie Mac 29% U.S. Treasury Bills 10% Cash and Other Assets 3% BOND FUND INVESTMENT STRATEGY HIGHLIGHTS Under normal circumstances, the MEMBERS Bond Fund invests at least 80% of its assets in bonds. To keep current income relatively stable and to limit share price volatility, the fund emphasizes investment grade securities and maintains an intermediate (typically 3-6 year) average portfolio duration (a measure of a security’s price sensitivity to changes in interest rates). The fund also strives to minimize risk in the portfolio by making strategic decisions relating to credit risk and yield curve outlook. The fund may invest in corporate debt securities, U.S. Government debt securities, foreign government debt securities, non-rated debt securities, and asset-backed, mortgage-backed and commercial mortgage-backed securities. INVESTING ENVIRONMENT The cross currents of the six months ended April 30, 2011 are numerous and include elections, Quantitative Easing II, tax deal, unrest in the Middle East and North Africa, the earthquake and ensuing economic slowdown in Japan, debt ceiling debate, and economic troubles in Europe. Broadly speaking, Federal Reserve Board Chairman, Ben Bernanke flipped the Òrisk onÓ switch by approving the second round of quantitative easing (QE II) and stocks and lower quality bonds (riskier assets) performed well. With funds flowing toward these risky areas and with a growing belief that the economy was reaching a self-sustaining and good level of growth, rates rose more than 1% during the first half of the period. Only when Japan’s renewed slowdown concerns arose over the impact of higher oil prices did rates once again begin to decline. With numerous visible economic fault lines in the world economy and the governments of the U.S., Europe, and Japan seemingly incapable of effectively dealing with them, uncertainty remains high for investors across most asset classes. PORTFOLIO ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/11 Asset Backed 1% Corporate Notes and Bonds 19% Mortgage Backed 14% U.S. Government and Agency Obligations 64% Cash and Other Net Assets 2% PERFORMANCE DISCUSSION During this six-month period ended April 30, 2011, the MEMBERS Bond Fund returned -0.89% (Class A shares at net asset value) while the Bank of American Merrill Lynch U.S. Corporate, 12 MEMBERS Mutual Funds | Review of Period | April 30, 2011 Bond Fund (concluded) Government and Mortgage Index returned -0.11%. During this period rates rose. With rates anchored at the short-term end close to zero, two-year Treasuries saw yields rise 0.26% to 0.60% while the yield on five-year Treasuries rose 0.80% to 1.97% and that of ten-year Treasuries rose 0.65% to 3.28%. Given the fund’s duration generally was 8-10% shorter than the benchmark during the period, this dampened the impact of the increase in rates and was a positive for relative performance. Unfortunately, this was more than offset by the fund’s higher allocation to Treasuries and lower allocation to low quality bonds (bonds rated BBB or lower) than the benchmark. In the Corporate sector our largest underweight is to the bank and Financial sector which experienced the largest positive excess return of the various investment grade sectors, 3.16% and 4.16% respectively. Additionally, the fund was somewhat underweight to the BBB rated securities of the credit spectrum which earned an excess return over Treasuries of 3.48%. Despite the decent performance of the Mortgage sector, which earned a nice 1.14% excess return, the fund’s underweight to this area hurt relative performance. FUND CHANGES Over the last six months, there were no meaningful changes in strategy to the portfolio. We remain defensive from a risk standpoint as the economy grows below trend and the consumer deleverages. We remain focused on valuation in this environment and believe the investment grade market is aggressively priced at the present time. We will look to add risk and duration as valuations returns and prices adjust. HIGH INCOME FUND INVESTMENT STRATEGY HIGHLIGHTS The MEMBERS High Income Fund invests primarily in lower-rated, higher-yielding income bearing securities, such as ÒjunkÓ bonds. Because the performance of these securities has historically been strongly influenced by economic conditions, the fund may emphasize security selection in business sectors that favor the economic outlook. Under normal market conditions, the fund invests at least 80% of its assets in bonds rated lower than investment grade (BBB/Baa) and their unrated equivalents or other high-yielding securities. INVESTING ENVIRONMENT The high yield market, and interest rate sensitive markets in general, experienced a positive climate during the six month period ended April 30, 2011. Treasury rates were range-bound around historically low levels and the U.S. equity markets rallied meaningfully during the period. Domestic GDP growth, approximately 3% year over year, has supported steady growth in corporate profits and thereby enabled broad measures of corporate credit quality to improve. The high yield market rallied strongly during the first six months of this fiscal year as investors continued their hunt for yield. While record levels of new issuance have been coming to the market, retail and institutional investors have grown more comfortable with the high yield asset class and cash inflows have absorbed available supply. Investor confidence within the high yield market has benefitted from a significant decline in default rates from 13.0% at the end of December 2009 to 2.3% by the end of April 2011. PERFORMANCE DISCUSSION The MEMBERS High Income Fund returned 4.69% (Class A shares at net asset value) during the reporting period, while the Bank of America Merrill Lynch U.S. 13 MEMBERS Mutual Funds | Review of Period | April 30, 2011 High Income Fund (concluded) High Yield Master II Constrained Index returned 6.16%. Portfolio returns were positive for every month, including the volatile month of March. SECTOR ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/11 Consumer Discretionary 32% Consumer Staples 5% Energy 8% Financials 2% Health Care 7% Industrials 12% Information Technology 7% Materials 11% Telecommunication Services 7% Utilities 5% Cash and Other Net Assets 4% Consumer Discretionary includes securities in the following industries: Auto Components; Automobiles; Consumer Finance; Diversified Consumer Services; Hotels, Restaurants & Leisure; Household Durables; Internet & Catalog Retail; Leisure Equipment & Products; Media, Multiline Retail; Specialty Retail; and Textiles, Apparel & Luxury Goods. Areas that contributed most significantly to the positive absolute performance include our concentrations in utilities, general manufacturing, and support services. Factors that restrained performance relative to the index include an underweight to select technology and utility bonds, as well as the cash used in the fund. The six-month period can be characterized as a bullish time where investor optimism grew. Many of the most aggressively capitalized companies accessed the capital markets and their high yield bonds rallied as a result. The fund avoided over-leveraged companies and the volatility and downside they possess. FUND CHANGES The fund was very active during the reporting period due to both a pick-up in corporate actions and portfolio optimization trades. The fund participated in 22 bond calls, which aggregated $8 million, and 17 bond tenders, which totaled $7 million. There were a total of 79 purchases and 54 sales, representing $26 million and $16 million, respectively, during the period. The four largest industry concentrations; support services (the majority of which is represented by the Consumer Discretionary sector), health care, energy/utilities, and telecom remained unchanged since the prior reporting period. The fifth largest industry shifted from oil and gas in the prior period to automotive parts at the end of April. The average maturity was consistent with the prior period at 6.6 years. DIVERSIFIED INCOME FUND INVESTMENT STRATEGY HIGHLIGHTS The MEMBERS Diversified Income Fund seeks income by investing in a broadly diversified array of securities including bonds, common stocks, real estate securities, foreign market bonds and stocks and money market instruments. Bonds, stock and cash components will vary, reflecting the portfolio managers’ judgments of the relative availability of attractively-yielding and priced stocks and bonds. Generally, however, bonds will constitute up to 80% of the fund’s assets, stocks will constitute up to 60% of the fund’s assets, real estate securities will constitute up to 25% of the fund’s assets, foreign stocks and bonds will constitute up to 25% of the fund’s assets and money market instruments may constitute up to 25% of the fund’s assets. The fund intends to limit the investment in lower credit quality bonds to less than 50% of the fund’s assets. The balance between the two strategies of the fund (fixed income and equity investing) is determined after reviewing the risks associated with each type of investment, with the goal of meaningful risk reduction as market conditions demand. 14 MEMBERS Mutual Funds | Review of Period | April 30, 2011 Diversified Income Fund (concluded) INVESTING ENVIRONMENT For the six-month period ended April 30, 2011, the MEMBERS Diversified Income Fund (Class A shares at the net asset value) returned 8.02%, while the Russell 1000¨ Index returned 17.12% and the Bank of America Merrill Lynch U.S. Corporate, Government and Mortgage Index returned -0.11%. PORTFOLIO ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/11 Common Stocks 54% Asset Backed 1% Corporate Notes and Bonds 16% Mortgage Backed 10% U.S. Government and Agency Obligations 11% Cash and Other Net Assets 8% PERFORMANCE DISCUSSION During the six months ended April 30, 2011, the broad U.S. stock market advanced 17.12% as measured by the Russell 1000¨ Index. The stocks in the Diversified Income Fund (representing 54% of the fund on April 30, 2011) lagged this performance, returning 16.0%. Stocks returned about triple what they normally return over a six month period. We achieved our goal of participating in a strong bull market, although the somewhat speculative tenor of the market kept us from fully participating. Fund performance was positive relative to benchmark in four of the ten major sectors. While Information Technology was the largest sector contributor, three stocks in the Energy sector were the fund’s largest individual contributors including: Chevron Corp., Marathon Oil Corp., and ConocoPhillips. Health Care detracted from relative performance led by Merck & Co., Johnson & Johnson, and Novartis AG. In addition, the Consumer Staples sector detracted, including Avon Products Inc. and Kraft Foods Inc. In line with the fund’s objective, the bond portion of the fund emphasizes income over total return. In an environment of rising interest rates, the fund was approximately 90% of benchmark duration and thus had less exposure to rate increases. Given its income orientation, it was overweight Corporates in general and BBB rated securities in particular. These were two of the best performing sectors of the market. Performance was modestly hurt by an underexposure to banks which performed very well during the period and a modest underweight to mortgage securities. The fund’s current yield was 4.66% at the end of the period, compared to the 3.93% current yield for the Bank of America Merrill Lynch U.S. Corporate, Government and Mortgage Index. FUND CHANGES The most notable changes in the portfolio were the decrease in Consumer Staples from 18% to 15% through the sale of Avon Products Inc. and Walgreen Co., and the increase in the Industrial sector from 9% to 11% through the addition of Boeing Co. and Norfolk Southern Corp. Turnover was low, so the portfolio did not change significantly. In the bond portion of the fund, we sold our position in a six-year Sprint bond in April. The security had recouped much of the price loss experienced earlier in 2009 and the fundamental story of this corporate bond had not improved to the degree we had hoped. EQUITY INCOME FUND INVESTMENT STRATEGY HIGHLIGHTS The MEMBERS Equity Income Fund invests primarily in common stocks of large-and mid-capitalization companies that are, in the view of the fund’s investment adviser, selling at a reasonable price in relation to their long-term earnings growth rates. The portfolio managers will allocate the fund’s assets among stocks in sectors of the economy based upon their expected earnings growth rates, adjusted to 15 MEMBERS Mutual Funds | Review of Period | April 30, 2011 Equity Income Fund (continued) reflect their views on economic and market conditions and sector risk factors. The fund will seek to generate current earnings from option premiums by writing (selling) covered call options on a substantial portion of its portfolio securities. The fund seeks to produce a high level of current income and current gains generated from option writing premiums and, to a lesser extent, from dividends. The extent of option writing activity will depend upon market conditions and the portfolio manager’s ongoing assessment of the attractiveness of writing call options on the fund’s stock holdings. In addition to providing income, covered call writing helps to reduce the volatility (and risk profile) of the fund by providing downside protection. INVESTING ENVIRONMENT The six month period ended April 30, 2011 could be characterized as a high risk, liquidity-driven environment for U.S. equity markets. Driven by a seemingly endless supply of government financial support, equity prices surged despite a rather tepid economic recovery, high unemployment and a still struggling housing market. The S&P 500 Index rose 16.36% over the period, ending at its highest levels since June 2008. Although corporate earnings have shown resiliency and are approaching all-time high levels, growth rates are slowing and margin pressures are mounting. The higher risk environment resulted in significant headwinds for the MEMBERS Equity Income Fund. The fund employs a conservative investment approach highlighted by a covered call strategy which limits the fund’s ability to fully participate in surging markets such as we have witnessed recently. As global geo-political risks remain elevated and domestic economic and government debt issues erode investor confidence, we believe the fund is well positioned in the event of a market correction which could stem from investors reducing their risk appetites. PERFORMANCE DISCUSSION The MEMBERS Equity Income Fund returned 6.00% (Class A shares at net asset value) for the six month period ended April 30, 2011. Over the same period, the S&P 500 Index returned 16.36% and the CBOE BuyWrite Monthly Index retuned 8.23%. SECTOR ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/11 Fund S&P 500 Index Consumer Discretionary 13% 11% Consumer Staples – 10% Energy 12% 13% Financials 10% 16% Health Care 13% 11% Industrials – 11% Information Technology 18% 18% Materials – 4% Telecommunication Services – 3% Utilities – 3% Exchange-Traded Note/Funds 5% – Cash and Other Net Assets 29% – Equities continued a very strong upswing which resulted in many of the fund’s call option positions to move significantly Òin the moneyÓ, meaning that the underlying stock price moved higher than the call option’s strike price. As a result, the performance of the underlying stocks was limited and as some options reached expiration, a number of stock positions were called away, raising the cash component of the fund. As cash positions grew, we attempted to reinvest in an opportunistic manner, however, the prolonged market advance provided very limited opportunities. The degree to which the fund’s call options were Òin the moneyÓ and the higher than normal cash level were the primary reasons for the fund’s inability to keep pace with the S&P 500’s heady returns or the CBOE BuyWrite Monthly Index (BXM). The performance of the fund’s individual holdings was broadly positive led by natural gas related holdings such as Petrohawk Energy Corp. and Southwestern Energy Co. In the Health Care sector, strong performance from Mylan Inc. and Pfizer Inc. were offset by 16 MEMBERS Mutual Funds | Review of Period | April 30, 2011 Equity Income Fund (concluded) relative weakness in Gilead Sciences Inc. and Celgene Corp. The performance of Technology holdings was mixed with Adobe Systems Inc. and QUALCOMM Inc. performing very strongly while Google Inc. and Cisco Systems Inc. were among the fund’s weakest performers. The overall quality of the fund’s equity positions is very high which should provide added support in the event of future market volatility. The fund has delivered on its distribution goals and is well positioned to continue to pay out a relatively high level of income compared to the current yield of 1.9% on the S & P 500 Index.Based upon the trailing four quarters payout of $1.0128 and the fund’s April 30, 2011, NAV of $10.26, the income yield of the fund was 9.9%. FUND CHANGES As noted above, the bulk of portfolio changes resulted from individual equity positions being called away with a corresponding increase in cash. As opportunities presented, new positions were established in Staples Inc., TJX Cos. Inc., Apache Corp, Teva Pharmaceuticals Industries Ltd., eBay Inc. and Microsoft Corp. The Financial and Health Care sectors were most affected by assignments as Affiliated Managers Group Inc., Capital One Finance Corp., InterContinental Exchange Inc., Community Health Systems Inc., St. Jude Medical Inc. and UnitedHealth Group Inc. were all called away during the period. LARGE CAP VALUE FUND INVESTMENT STRATEGY HIGHLIGHTS The MEMBERS Large Cap Value Fund will, under normal market conditions, invest primarily in large cap stocks. The fund follows a ÒvalueÓ approach, meaning the portfolio managers seek to invest in stocks at prices below their perceived intrinsic value as estimated based on fundamental analysis of the issuing company and its prospects. By investing in value stocks, the fund attempts to limit the downside risk over time but may also produce smaller gains than other stock funds if their intrinsic values are not realized by the market or if growth-oriented investments are favored by investors. The fund will diversify its holdings among various industries and among companies within those industries. The fund typically sells a stock when the fundamental expectations for buying it no longer apply, the price exceeds its intrinsic value or other stocks appear more attractively priced relative to their intrinsic values. INVESTING ENVIRONMENT The market rose during the period despite a lingering hardship economy and multiple shocks to the global status quo, be it in: Japan via earthquake; the Middle East via regime change; or in the U.S. via budget issues. The Federal Reserve’s decision to embark on a second massive stimulus plan in June of 2010 has kept interest rates very low, which caused stocks and commodities to become attractive investments. In fact, most of the strong gains in the stock market came from commodity-related stocks such as energy, metals, and mining issues. Energy was the best performing sector, gaining around 38% or twice that of the Russell 1000¨ Value Index. Since most other sectors lagged this index, it was a narrow rather than broad-based rally. 17 MEMBERS Mutual Funds | Review of Period | April 30, 2011 Large Cap Value Fund (concluded) SECTOR ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/11 Fund Russell 1000¨ Value Index Consumer Discretionary 6% 8% Consumer Staples 10% 10% Energy 15% 14% Financials 21% 26% Health Care 14% 13% Industrials 12% 9% Information Technology 13% 5% Materials 3% 3% Telecommunication Services 2% 5% Utilities 2% 7% Cash and Other Net Assets 2% – PERFORMANCE DISCUSSION During the six months ended April 30, 2011, the MEMBERS Large Cap Value Fund returned 17.10% (Class A shares at net asset value) while the Russell 1000¨ Value Index returned 17.29%. Of the ten major sectors of the index, the returns of four sectors exceeded that of the overall return. The strong-performing sectors were all economically sensitive, including Energy, Consumer Discretionary, Industrial, and Materials. The top performing Energy sector of the Russell 1000¨ Value index returned approximately 38% (more than twice that of the benchmark). All ten sectors had positive returns, but the two lowest return sectors were the defensive Utility and Consumer Staples sectors, which returned only positive single digit amounts. In the midst of this, we achieved our goal of participating in a strong bull market, even though we thought the tenor of the market was somewhat speculative. Performance was positive relative to the benchmark in six of the ten major sectors. Performance of the fund’s holdings in the Financial sector was very positive led by NYSE Euronext, which received a takeover offer. Energy investments also boosted returns, including Occidental Petroleum Corp., Marathon Oil Corp., Noble Energy Inc. and Southwestern Energy Co. Information Technology detracted from performance including Microsoft Corp., and Cisco Systems Inc. FUND CHANGES We made more changes to the portfolio early in the period, and turnover slowed later. The fund added to some undervalued, high quality Industrial stocks on pullbacks, initiating positions in 3M Co., Boeing Co., and Norfolk Southern Corp. The Industrial sector weight rose from 8% to 12% during the six month period. The Consumer Staples weight declined from 13% to 10% as we took profits in Walgreen Co. and eliminated our Wal-Mart Stores Inc. position on concerns over weakness in their North American business. LARGE CAP GROWTH FUND INVESTMENT STRATEGY HIGHLIGHTS The MEMBERS Large Cap Growth Fund invests primarily in common stocks of larger companies and will, under normal market conditions, maintain at least 80% of its assets in large cap stocks. The fund follows a ÒgrowthÓ approach, meaning the portfolio managers seek stocks that have low market prices relative to their perceived growth capabilities as estimated based on fundamental analysis of the issuing companies and their prospects. The fund typically seeks higher earnings growth capabilities in the stocks it purchases, and may include some companies undergoing more significant changes in their operations or experiencing significant changes in their markets. The fund will diversify its holdings among various industries and among companies within those industries. The fund has an active trading strategy which will lead to more portfolio turnover than a more passively-managed fund. The fund typically sells a stock when the fundamental expectations for 18 MEMBERS Mutual Funds | Review of Period | April 30, 2011 Large Cap Growth Fund (continued) buying it no longer apply, the price exceeds its perceived value or other stocks appear more attractively priced relative to their prospects. INVESTING ENVIRONMENT The market rose during the period despite a lingering hardship economy and multiple shocks to the global status quo, be it in: Japan via earthquake; the Middle East via regime change; or in the U.S. via budget issues. The Federal Reserve’s decision to embark on a second massive stimulus plan in June of 2010 has kept interest rates very low, which caused stocks and commodities to become attractive investments. In fact, most of the strong gains in the stock market came from commodity-related stocks such as energy, metals, and mining issues. Energy was the best performing sector in the Russell 1000¨ Growth Index, gaining more than 35% (or twice that of the Growth Index). Since most other sectors lagged the benchmark, it was a narrow rather than broad-based rally. SECTOR ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/11 Fund Russell 1000¨ Growth Index Consumer Discretionary 9% 14% Consumer Staples 6% 9% Energy 15% 12% Financials 3% 5% Health Care 7% 10% Industrials 10% 14% Information Technology 42% 30% Materials 2% 5% Telecommunication Services – 1% Utilities – – Cash and Other Net Assets 6% – Information Technology includes securities in the following industries: Communications Equipment;Computers & Peripherals; Electronic Equipment, Instruments & Components; Internet Software & Services; IT Services; Semiconductors & Semiconductor Equipment; and Software. PERFORMANCE DISCUSSION During the six-month period ended April 30, 2011 the MEMBERS Large Cap Growth Fund returned 12.63% (Class A shares at net asset value) while the Russell 1000¨ Growth Index returned 16.96%. During this time the fund had significant exposure to Energy stocks which boosted returns, but not owning gold or copper stocks detracted from performance. Commodities by definition are highly cyclical and difficult to analyze. Generally we avoid areas of the economy where we have little meaningful insight. As a growth stock manager, generally we seek investments with strong fundamental drivers of earnings. Stocks that positively contributed to performance include Occidental Petroleum Corp. and Vitamin Shoppe Inc. Occidental Petroleum Corp. is a major holding, and the stock rose over 45% during the period. We believe it is one of the best positioned integrated oil companies in terms of its ability to replace and grow its oil reserves, mostly in stable geographies such as the U.S. Vitamin Shoppe Inc. is a fast growing retailer benefiting from increased health awareness and favorable aging demographics. The stock gained more than 40% for the period as well. Some of our Technology holdings detracted from performance. For example, despite very favorable stock valuation, companies like Cisco continue to have competitive challenges, the result of which have compressed margins and slowed its earnings growth, which caused the stock to drop. At this juncture, we continue to believe the company can restore competitiveness. FUND CHANGES Visa Inc. stock came down in price due to potential onerous federal regulation. We strongly believe the company will be able to successfully manage through whatever new regulations are implemented later this year. We have been aggressive buyers of the stock during this period of uncertainty. 19 MEMBERS Mutual Funds | Review of Period | April 30, 2011 Large Cap Growth Fund (concluded) Earlier this year we added to our position in Varian Semiconductor Equipment Associates, Inc., believing growth opportunities were expanding as its equipment can now be used both in semiconductor manufacturing as well as solar cells. Subsequent to our purchase, apparently Applied Materials Corp. concurred with its positive future since they agreed to buy the entire company. We took profits in Lamar Advertising Co. as we believed local advertising spending would lag national trends. We also took profits in AXIS Capital Holdings Ltd., a property and casualty insurance company, as we believed the stock price was ahead of an eventual upturn in the premium pricing.We sold our holdings in Deere & Co. despite robust unit demand, because the stock was selling at an unusually high valuation. Overall, we believe consumer spending will continue to be limited due to credit constraints. Consequently we are retaining only modest portfolio exposure to the Consumer Discretionary sector. Alternatively, many corporations have large cash balances which we think will begin to be deployed in 2011. Consequently, we tend to favor stocks related more to business spending over those related to consumer spending. We continue to emphasize Energy as well. Lastly, in a tepid economy we seek companies that are growing rapidly due to internal factors such as product innovation and productivity enhancement. MID CAP FUND INVESTMENT STRATEGY HIGHLIGHTS The MEMBERS Mid Cap Fund generally invests in common stocks of midsize companies and will, under normal market conditions, maintain at least 80% of its assets in mid cap securities. However, the fund will not automatically sell a stock because its market capitalization has changed and such positions may be increased through additional purchases. The fund seeks attractive long-term returns through bottom-up security selection based on fundamental analysis in a diversified portfolio of high-quality growth companies with attractive valuations. These will typically be industry leading companies in niches with strong growth prospects. The fund’s portfolio managers believe in selecting stocks for the fund that show steady, sustainable growth and reasonable valuation. As a result, stocks of issuers that are believed to have a blend of both value and growth potential will be selected for investment. Stocks are generally sold when target prices are reached, company fundamentals deteriorate or more attractive stocks are identified. INVESTING ENVIRONMENT During the six month period ended April 30, 2011, midcap stocks continued a period of strong performance that began in September when the Fed announced it would begin another round of quantitative easing. With the Fed again printing money, investors embraced stocks and the Russell Midcap¨ Index rose 20.67% over this period. Within the index, all sectors generated positive returns and the sectors with pro-cyclical characteristics were top performers. For example, the Energy, Industrials and Materials sectors each generated returns greater than 20%. Other strong sector performances were in the Health Care and Consumer Discretionary sectors, while the worst performing sectors were Telecommunications, Financials and Information Technology. 20 MEMBERS Mutual Funds | Review of Period | April 30, 2011 Mid Cap Fund (concluded) SECTOR ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/11 Fund Russell Midcap¨ Index Consumer Discretionary 19% 15% Consumer Staples 4% 6% Energy 6% 9% Financials 24% 19% Health Care 13% 9% Industrials 15% 13% Information Technology 10% 14% Materials 2% 6% Telecommunication Services – 2% Utilities – 7% Cash and Other Net Assets 7% – PERFORMANCE DISCUSSION The MEMBERS Mid Cap Fund increased 20.50% (Class A shares at net asset value), while the Russell Midcap¨ Index returned 20.67%. We believe our focus on firms with sustainable competitive advantages, modest financial leverage and stable earnings histories will result in long-term outperformance. Relative to the benchmark, our Industrial holdings contributed nicely to performance. Global rail industry equipment provider Wabtec Corp., used construction equipment auctioneer Ritchie Brothers Auctioneers Inc., and used car auctioneer Copart Inc. were top performers in the sector. The Financial sector also generated strong performance from diversified holding company Leucadia National and insurance holdings W.R. Berkley Corp. and Markel Corp. Relative weakness compared to the benchmark occurred in the Energy and Materials sectors. Low natural gas prices hurt natural gas exploration and production companies EOG Resources Inc. and Southwestern Energy Co., and deep water drilling company Noble Energy Inc. also negatively impacted results. Within Materials, cleaning and sanitizing product provider Ecolab Inc. and global paint manufacturer Valspar Corp. were weaker performing stocks. FUND CHANGES We increased exposure to the Consumer Discretionary sector during the period by purchasing off-price retailer TJX Companies Inc. and office products company Staples Inc. TJX offers brand name merchandise at prices 20-60% lower than its competitors and is well positioned to benefit from the current environment where consumers want to get high quality merchandise at discounted prices. Staples is the low cost supplier to the office products industry with leading market share. We maintain an overweight position in Consumer Discretionary as we believe our holdings are strong franchises with good pricing power. Our exposure to the Consumer Staples sector was reduced during the quarter although we still maintain an overweight position. We sold drugstore chain Walgreen Co. after a period of outperformance and we trimmed spice, seasonings and specialty foods manufacturer McCormick & Co. Inc. We remain underweight in the Energy and Materials sectors due to concerns about the sustainability of economic growth, and its impact on pro-cyclical sectors. SMALL CAP FUND INVESTMENT STRATEGY HIGHLIGHTS The MEMBERS Small Cap Fund invests primarily in a diversified mix of common stocks of small cap U.S. companies that are believed to be undervalued by various measures and offer sound prospects for capital appreciation. The portfolio managers employ a value-oriented investment approach in selecting stocks, using proprietary fundamental research to identify securities of companies they believe have attractive valuations. The portfolio managers focus on companies with a record of above 21 MEMBERS Mutual Funds | Review of Period | April 30, 2011 Small Cap Fund (continued) average rates of profitability that sell at a discount relative to the overall small cap market. Through fundamental research, the portfolio managers seek to identify those companies which possess one or more of the following characteristics: sustainable competitive advantages within a market niche; strong profitability and free cash flows; strong market share positions and trends; quality of and share ownership by management; and financial structures that are more conservative than the relevant industry average. INVESTING ENVIRONMENT Equity markets moved higher during the period. Strong corporate earnings and generally supportive economic data were sufficient to offset civil unrest in the Middle East and North Africa, surging commodity costs, and natural disasters in Japan and Australia. Growth stocks (27.1%) outpaced value (20.3%) for the six-month period while small cap stocks (23.7%) led their larger peers (16.4%), as measured by the Russell 2000¨ Growth, Russell 2000¨ Value, Russell 2000¨, and S&P 500 Indices, respectively. Sector performance was strong, with all sectors of the benchmark posting gains for the period. Energy, Materials, and Health Care led the market higher while Utilities and Financials lagged, but still posted double-digit returns. SECTOR ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/11 Fund Russell 2000¨ Index Consumer Discretionary 17% 13% Consumer Staples 2% 3% Energy 4% 7% Financials 23% 20% Health Care 8% 13% Industrials 24% 15% Information Technology 9% 19% Materials 6% 6% Telecommunication Services – 1% Utilities 5% 3% Cash and Other Net Assets 2% – PERFORMANCE DISCUSSION For the six-month period ending April 30, 2011, the MEMBERS Small Cap Fund (Class A shares at net asset value) returned 21.66%, while the Russell 2000¨ Index returned 23.73%. The primary source of underperformance for the period was relative sector positioning, a result of our bottom-up stock selection process. Frictional cash in a rising market and below-benchmark weights in the Energy and Information Technology sectors drove relative results. Stock selection was additive, partially offsetting the negative sector allocation. Positive results in the Industrials sector were driven by Carlisle Cos. Inc., a diversified global manufacturer, Belden Inc., a producer of electronic cables and connectivity products for the specialty electronics and data-networking markets, and branded office products supplier ACCO Brands Corporation. Selection also was additive in Consumer Discretionary. Arbitron Inc., a radio ratings firm, and Stage Stores Inc., a specialty department store retailer, were leading contributors. Other standout performers included SM Energy Co. (Energy) and Kraton Performance Polymers Inc. (Materials). Selection results were weaker in the Energy, Financials, and Consumer Staples sectors. Relative performance suffered in Energy due to our investment in oil and gas exploration & production company Penn Virginia Corp. and not holding several strong performing benchmark names. Our positions in Platinum Underwriters Holdings Ltd., Assured Guaranty Ltd., and Ares Capital Corp. hurt performance in the Financials sector. In Consumer Staples, investments in Midwest convenience store operator Casey’s General Stores Inc. and snack food maker Snyders-Lance Inc. detracted. 22 MEMBERS Mutual Funds | Review of Period | April 30, 2011 Small Cap Fund (concluded) FUND CHANGES The Small Cap Value investment approach emphasizes individual stock selection; sector weights are a residual of our bottom-up investment process. We do, however, carefully consider diversification across economic sectors to limit risk. Based on bottom-up stock decisions, we established a new position in G&K Services Inc. and added to positions in Carlisle Cos. Inc. and Belden Inc., resulting in increased exposure to Industrials. Exposure to Consumer Staples fell as we trimmed our investment in Herbalife Ltd. INTERNATIONAL STOCK FUND INVESTMENT STRATEGY HIGHLIGHTS The MEMBERS International Stock Fund will invest, under normal market conditions, primarily in foreign equity securities. Typically, a majority of the fund’s assets are invested in relatively large capitalization stocks of companies located or operating in developed countries. The fund may also invest up to 30% of its assets in securities of companies whose principal business activities are located in emerging market countries. The portfolio managers typically maintain this segment of the fund’s portfolio in such stocks which it believes have a low market price relative to their perceived value based on fundamental analysis of the issuing company and its prospects. The fund may also invest in foreign debt and other income-bearing securities at times when it believes that income-bearing securities have greater capital appreciation potential than equity securities. INVESTING ENVIRONMENT The six-month period ended April 30, 2011 was eventful, volatile, and ultimately concluded with a meaningful increase in world equity markets. Specifically, the MSCI EAFE Index gained 12.95%. A number of negative events occurred: the Japanese earthquake, tsunami, and nuclear crisis; unrest and civil war in the Middle East and North Africa; and the ongoing sovereign debt problems of peripheral Europe, Portugal being the most recent focus. Additionally, commodity prices, including oil, rose as did inflation in a number of emerging markets. However, these negative factors were more than offset by better-than-expected economic and corporate earnings growth in many areas, which propelled share prices higher. During the past six months, economically sensitive sectors, such as Energy, Materials, Industrials and Consumer Discretionary, led the way. These traditionally cyclical sectors benefitted from higher commodity prices and strong demand. The traditionally defensive Utilities and Telecom Services sectors lagged. Utilities continued to underperform on oversupply concerns and on the newfound fear that the Japanese nuclear crisis would devalue nuclear assets around the world. Telecom Services suffered from increased competitive pricing pressures and the concern that the trend towards higher mobile penetration rates was maturing. In the six-month period, the U.S. dollar fell against most currencies including the Swiss franc, British pound, and the euro due to the perception that U.S. monetary policy will stay accommodative longer than many other countries. GEOGRAPHICAL ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/11 Europe (excluding United Kingdom) 36% Japan 19% Latin America 3% Pacific Basin 6% United Kingdom 28% Other Countries 4% Cash and Other Net Assets 4% 23 MEMBERS Mutual Funds | Review of Period | April 30, 2011 International Stock Fund (concluded) PERFORMANCE DISCUSSION The MEMBERS International Stock Fund return of 10.90% (Class A shares at net asset value) while the MSCI EAFE Index returned 12.95% for the six-month period ended April 30, 2011. The underperformance was partly due to stock selection in the Information Technology sector. Positions in eAccess Ltd., Hoya Corp., Canon Inc. and Yahoo Japan Corp. all suffered due to the tragic events in that country. We believe that these companies still have good long-term prospects. An underweight position and stock selection in Industrials also detracted from relative returns as the sector performed well due to the aforementioned cyclical outperformance. A position in Nidec Corp. also suffered following the events in Japan. A position in TNT NV also suffered on worse-than-expected results, despite a well-received demerger plan. Exposure to emerging markets also detracted from relative returns as the region trailed developed markets. Stock selection in the Energy sector was the largest contributor to positive performance. Most of the portfolio’s holdings in the sector outperformed the Index as the price of oil rose. Shares of BG Group PLC, an integrated oil and gas company, rose sharply on the perception that Japan’s nuclear crisis improved the outlook for natural gas. Oil and gas exploration and production company Tullow Oil PLC and oil services companies Technip SA and Aker Solutions ASA have high gearing to the price of energy and were notably strong performers. An underweight in the Utilities sector added to performance, as the sector was the worst performer, lagging the index on the above-mentioned concerns. FUND CHANGES The portfolio’s exposures to sectors and countries are an outcome of stock selection. Currently, the portfolio has overweight positions in the Information Technology and Consumer Discretionary sectors, as well as in the emerging markets and the United Kingdom. Over the six-month period, the portfolio’s overweight position in the Information Technology sector was reduced slightly due to the sale of Hoya Corp., which was sold in order to potentially take advantage of what the team believes to be more attractive opportunities. The portfolio currently has underweight positions in the Industrials, Materials, and Utilities sectors, as well as in Greece, Ireland, Italy, Portugal, and Spain. The portfolio’s underweight position in the Industrials sector became more pronounced over the period, as company-specific concerns drove the sale of certain holdings. These concerns ranged from questions over the impact of budget reductions, as was the case for BAE Systems PLC, to a deteriorating competitive position, as seen in Nidec Corp. 24 MEMBERS Mutual Funds | April 30, 2011 BENCHMARK DESCRIPTIONS Allocation Fund Indexes The Conservative Allocation Fund Custom Index consists of 65% Merrill Lynch U.S. Corporate, Government & Mortgage Index, 30% Russell 3000¨ Index and 5% MSCI EAFE Index. See market indexes descriptions below. The Moderate Allocation Fund Custom Index consists of 40% Merrill Lynch U.S. Corporate, Government & Mortgage Index, 45% Russell 3000¨ Index and 15% MSCI EAFE Index. See market indexes descriptions below. The Aggressive Allocation Fund Custom Index consists of 15% Merrill Lynch U.S. Corporate, Government & Mortgage Index, 55% Russell 3000¨ Index and 30% MSCI EAFE Index. See market indexes descriptions below. Market Indexes The CBOE BuyWrite Monthly Index (BXM) is a benchmark index designed to track the performance of a hypothetical buy-write strategy (i.e. holding a long position in and selling covered call options on that position) on the S&P 500 Index. The Bank of America Merrill Lynch U.S. Corporate, Government & Mortgage Index is a broad-based measure of the total rate of return performance of the U.S. investment-grade bond markets. The index is a capitalization-weighted aggregation of outstanding U.S. treasury, agency and supranational mortgage pass-through, and investment-grade corporate bonds meeting specified selection criteria. The Bank of America Merrill Lynch U.S. High Yield Master II Constrained Index tracks the performance of below investment grade U.S. dollar denominated corporate bonds publicly issued in the U.S. domestic market, but limits any individual issuer to a maximum weighting of 2%. The MSCI EAFE (Europe, Australasia & Far East) Index is a free float-adjusted market capitalization index that is designed to measure developed market equity performance, excluding the U.S. and Canada. The Russell 1000¨ Index is a large-cap market index which measures the performance of the 1,000 largest companies in the Russell 3000¨ Index. The Russell 1000¨ Growth Index is a large-cap market index which measures the performance of those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values. The Russell 1000¨ Value Index is a large-cap market index which measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values. The Russell 2000¨ Index is a small-cap market index which measures the performance of the smallest 2,000 companies in the Russell 3000¨ Index. The Russell Midcap¨ Index is a mid-cap market index which measures the performance of the mid-cap segment of the U.S. equity universe. The S&P 500 Index is a large-cap market index which measures the performance of a representative sample of 500 leading companies in leading industries in the U.S. 25 MEMBERS Mutual Funds | April 30, 2011 Conservative Allocation Fund Portfolio of Investments (unaudited) Shares Value (Note 2) INVESTMENT COMPANIES - 99.8% Bond Funds - 59.5% Franklin Floating Rate Daily Access Fund Advisor Class $  2,219,970 Madison Mosaic Institutional Bond Fund (A) MEMBERS Bond Fund Class Y (A) MEMBERS High Income Fund Class Y (A) PIMCO Investment Grade Corporate Bond Fund Institutional Class PIMCO Total Return Fund Institutional Class Foreign Bond Funds - 7.5% Templeton Global Bond Fund Advisor Class Foreign Stock Funds - 8.3% IVA Worldwide Fund MEMBERS International Stock Fund Class Y (A) Shares Value (Note 2) Money Market Funds - 2.0% State Street Institutional U.S. Government Money Market Fund $    994,296 Stock Funds - 22.5% Calamos Growth and Income Fund Class I Madison Mosaic Disciplined Equity Fund (A) MEMBERS Equity Income Fund Class Y (A) MEMBERS Large Cap Growth Fund Class Y (A) MEMBERS Large Cap Value Fund Class Y (A) TOTAL INVESTMENTS - 99.8% ( Cost $46,138,228** ) NET OTHER ASSETS AND LIABILITIES - 0.2% TOTAL NET ASSETS - 100.0% $ 49,623,520 ** Aggregate cost for Federal tax purposes was $47,285,317. (A) Affiliated Company (see Note 11). See accompanying Notes to Financial Statements. 26 MEMBERS Mutual Funds | April 30, 2011 Moderate Allocation Fund Portfolio of Investments (unaudited) Shares Value (Note 2) INVESTMENT COMPANIES - 99.7% Bond Funds - 35.2% Franklin Floating Rate Daily Access Fund Advisor Class $  4,241,127 Madison Mosaic Institutional Bond Fund (A) MEMBERS Bond Fund Class Y (A) MEMBERS High Income Fund Class Y (A) PIMCO Investment Grade Corporate Bond Fund Institutional Class PIMCO Total Return Fund Institutional Class Foreign Bond Funds - 4.9% Templeton Global Bond Fund Advisor Class Foreign Stock Funds - 12.0% IVA Worldwide Fund Class I Matthews Asian Growth and Income Fund Institutional Shares MEMBERS International Stock Fund Class Y (A) Shares Value (Note 2) Money Market Funds - 1.7% State Street Institutional U.S. Government Money Market Fund $  2,061,889 Stock Funds - 45.9% Calamos Growth and Income Fund Class I Madison Mosaic Disciplined Equity Fund (A) MEMBERS Equity Income Fund Class Y (A) MEMBERS Large Cap Growth Fund Class Y (A) MEMBERS Large Cap Value Fund Class Y (A) MEMBERS Mid Cap Fund Class Y (A) MEMBERS Small Cap Fund Class Y (A) T Rowe Price New Era Fund Yacktman Fund/The TOTAL INVESTMENTS - 99.7% ( Cost $109,464,885** ) NET OTHER ASSETS AND LIABILITIES - 0.3% TOTAL NET ASSETS - 100.0% ** Aggregate cost for Federal tax purposes was $112,385,247. (A) Affiliated Company (see Note 11). See accompanying Notes to Financial Statements. 27 MEMBERS Mutual Funds | April 30, 2011 Aggressive Allocation Fund Portfolio of Investments (unaudited) Shares Value (Note 2) INVESTMENT COMPANIES - 99.8% Bond Funds - 7.9% MEMBERS High Income Fund Class Y (A) $  2,235,360 PIMCO Investment Grade Corporate Bond Fund Institutional Class Foreign Bond Funds - 2.3% Templeton Global Bond Fund Advisor Class Foreign Stock Funds - 19.0% IVA Worldwide Fund Class I Matthews Asian Growth and Income Fund Institutional Shares MEMBERS International Stock Fund Class Y (A) Money Market Funds - 1.8% State Street Institutional U.S. Government Money Market Fund Shares Value (Note 2) Stock Funds - 68.8% Calamos Growth and Income Fund Class I $  1,762,687 Hussman Strategic Growth Fund Madison Mosaic Disciplined Equity Fund (A) MEMBERS Equity Income Fund Class Y (A) MEMBERS Large Cap Growth Fund Class Y (A) MEMBERS Large Cap Value Fund Class Y (A) MEMBERS Mid Cap Fund Class Y (A) MEMBERS Small Cap Fund Class Y (A) T Rowe Price New Era Fund Yacktman Fund/The TOTAL INVESTMENTS - 99.8% ( Cost $38,473,399** ) NET OTHER ASSETS AND LIABILITIES - 0.2% TOTAL NET ASSETS - 100.0% $ 44,863,631 ** Aggregate cost for Federal tax purposes was $39,757,588. (A) Affiliated Company (see Note 11). See accompanying Notes to Financial Statements. 28 MEMBERS Mutual Funds | April 30, 2011 Cash Reserves Fund Portfolio of Investments (unaudited) Par Value Value (Note 2) U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 96.2% Fannie Mae (A) - 29.9% 0.16%, 5/4/11 $    524,993 0.12%, 5/9/11 0.13%, 5/18/11 0.11%, 5/26/11 0.135%, 6/1/11 0.07%, 6/29/11 0.08%, 7/20/11 0.075%, 7/21/11 Federal Home Loan Bank (A) - 27.4% 0.08%, 5/11/11 0.135%, 5/13/11 0.13%, 5/17/11 0.09%, 5/23/11 0.07%, 6/8/11 0.12%, 6/10/11 0.07%, 6/16/11 0.12%, 6/17/11 0.03%, 7/6/11 0.07%, 7/8/11 0.075%, 7/13/11 Freddie Mac (A) - 29.4% 0.14%, 5/24/11 0.135%, 5/31/11 0.11%, 6/6/11 0.12%, 6/13/11 0.12%, 6/20/11 0.07%, 6/27/11 0.07%, 7/5/11 0.075%, 7/18/11 0.07%, 7/20/11 Par Value Value (Note 2) U.S. Treasury Bills (A) - 9.5% 0.094%, 5/5/11 $    599,994 0.032%, 6/23/11 Total U.S. Government and Agency Obligations ( Cost $12,123,849 ) Shares INVESTMENT COMPANY - 4.3% State Street Institutional U.S. Government Money Market Fund Total Investment Company ( Cost $544,802 ) TOTAL INVESTMENTS - 100.5% ( Cost $12,668,651** ) NET OTHER ASSETS AND LIABILITIES - (0.5%) TOTAL NET ASSETS - 100.0% $ 12,604,237 ** Aggregate cost for Federal tax purposes was $12,688,651. (A) Rate noted below represents annualized yield at time of purchase. See accompanying Notes to Financial Statements. 29 MEMBERS Mutual Funds | April 30, 2011 Bond Fund Portfolio of Investments (unaudited) Par Value Value (Note 2) ASSET BACKED SECURITIES - 1.2% ABSC Long Beach Home Equity Loan Trust, Series 2000-LB1, Class AF5 (A), 8.55%, 9/21/30 $  64,040 $     65,858 Chase Issuance Trust, Series 2007-A17, Class A, 5.12%, 10/15/14 New Century Home Equity Loan Trust, Series 2003-5, Class AI5 (B), 5.5%, 11/25/33 Total Asset Backed Securities ( Cost $2,229,019 ) CORPORATE NOTES AND BONDS - 18.9% Consumer Discretionary - 2.7% American Association of Retired Persons (C) (D), 7.5%, 5/1/31 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc., 3.125%, 2/15/16 DR Horton Inc., 5.25%, 2/15/15 ERAC USA Finance LLC (C) (D), 6.7%, 6/1/34 McDonald’s Corp., 5%, 2/1/19 Time Warner Cable Inc., 8.25%, 2/14/14 Consumer Staples - 2.7% Campbell Soup Co., 4.5%, 2/15/19 PepsiCo Inc./NC, 4.65%, 2/15/13 PepsiCo Inc./NC, 7.9%, 11/1/18 Walgreen Co., 5.25%, 1/15/19 WM Wrigley Jr. Co. (C) (D), 3.05%, 6/28/13 Energy - 1.0% Hess Corp., 7.875%, 10/1/29 Transocean Inc. (E), 6%, 3/15/18 Valero Energy Corp., 7.5%, 4/15/32 Financials - 2.6% Caterpillar Financial Services Corp., 7.05%, 10/1/18 Goldman Sachs Group Inc./The, 5.7%, 9/1/12 HCP Inc., 6.7%, 1/30/18 Lehman Brothers Holdings Inc. * (F), 5.75%, 1/3/17 52 Simon Property Group L.P., 5.875%, 3/1/17 Swiss Re Solutions Holding Corp., 7%, 2/15/26 UBS AG/Stamford CT (E), 5.75%, 4/25/18 US Bank NA/Cincinnati OH, 6.3%, 2/4/14 Wells Fargo & Co., 5.25%, 10/23/12 Par Value Value (Note 2) Health Care - 1.4% Eli Lilly & Co., 6.57%, 1/1/16 $ 500,000 $    587,574 Genentech Inc., 5.25%, 7/15/35 Johnson & Johnson, 2.95%, 9/1/20 Merck & Co. Inc., 5.75%, 11/15/36 Wyeth, 6.5%, 2/1/34 Industrials - 2.2% Boeing Co./The, 8.625%, 11/15/31 Burlington Northern Santa Fe LLC, 8.125%, 4/15/20 EI du Pont de Nemours & Co., 5%, 1/15/13 General Electric Co., 5%, 2/1/13 Honeywell International Inc., 3.875%, 2/15/14 Lockheed Martin Corp., 7.65%, 5/1/16 Norfolk Southern Corp., 5.59%, 5/17/25 Norfolk Southern Corp., 7.05%, 5/1/37 Waste Management Inc., 7.125%, 12/15/17 Information Technology - 1.2% Cisco Systems Inc., 5.5%, 2/22/16 Hewlett-Packard Co., 6.125%, 3/1/14 Xerox Corp., 6.875%, 8/15/11 Materials - 0.5% Westvaco Corp., 8.2%, 1/15/30 Weyerhaeuser Co., 7.375%, 3/15/32 Telecommunication Services - 3.3% AT&T Inc., 4.85%, 2/15/14 Cellco Partnership / Verizon Wireless Capital LLC, 8.5%, 11/15/18 Comcast Cable Communications Holdings Inc., 9.455%, 11/15/22 Rogers Communications Inc. (E), 6.25%, 6/15/13 Verizon Communications Inc., 8.75%, 11/1/18 Utilities - 1.3% Interstate Power & Light Co., 6.25%, 7/15/39 Sierra Pacific Power Co., Series M, 6%, 5/15/16 Virginia Electric and Power Co., Series C, 5.1%, 11/30/12 Wisconsin Electric Power Co., 6.5%, 6/1/28 Total Corporate Notes and Bonds ( Cost $32,096,898 ) See accompanying Notes to Financial Statements. 30 MEMBERS Mutual Funds | April 30, 2011 Bond Fund Portfolio of Investments (unaudited) Par Value Value (Note 2) MORTGAGE BACKED SECURITIES - 13.6% Fannie Mae - 11.9% 4%, 4/1/15 Pool # 255719 $ 308,457 $    319,127 5.5%, 4/1/16 Pool # 745444 6%, 5/1/16 Pool # 582558 5.5%, 2/1/18 Pool # 673194 5%, 5/1/20 Pool # 813965 4.5%, 9/1/20 Pool # 835465 6%, 5/1/21 Pool # 253847 4.5%, 4/1/23 Pool # 974401 4.5%, 6/1/23 Pool # 984075 7%, 12/1/29 Pool # 762813 7%, 11/1/31 Pool # 607515 6.5%, 3/1/32 Pool # 631377 7%, 4/1/32 Pool # 641518 7%, 5/1/32 Pool # 644591 6.5%, 6/1/32 Pool # 545691 6%, 12/1/32 Pool # 676552 5.5%, 4/1/33 Pool # 690206 5%, 10/1/33 Pool # 254903 5.5%, 11/1/33 Pool # 555880 5%, 5/1/34 Pool # 775604 5%, 5/1/34 Pool # 780890 5%, 6/1/34 Pool # 255230 5.5%, 6/1/34 Pool # 780384 7%, 7/1/34 Pool # 792636 5.5%, 8/1/34 Pool # 793647 5.5%, 3/1/35 Pool # 815976 5.5%, 7/1/35 Pool # 825283 5%, 8/1/35 Pool # 829670 5.5%, 8/1/35 Pool # 826872 5%, 9/1/35 Pool # 820347 5%, 9/1/35 Pool # 835699 5%, 10/1/35 Pool # 797669 5.5%, 10/1/35 Pool # 836912 5%, 11/1/35 Pool # 844504 5%, 11/1/35 Pool # 844809 5%, 12/1/35 Pool # 850561 6%, 7/1/36 Pool # 870749 6%, 11/1/36 Pool # 902510 5.5%, 2/1/37 Pool # 905140 5.5%, 5/1/37 Pool # 899323 5.5%, 5/1/37 Pool # 928292 6%, 10/1/37 Pool # 947563 6.5%, 12/1/37 Pool # 889072 5%, 4/1/38 Pool # 257160 5.5%, 7/1/38 Pool # 986805 5.5%, 7/1/38 Pool # 986973 Par Value Value (Note 2) 5%, 8/1/38 Pool # 988934 $ 777,382 $    824,339 6.5%, 8/1/38 Pool # 987711 Freddie Mac - 1.7% 5%, 5/1/18 Pool # E96322 8%, 6/1/30 Pool # C01005 7%, 3/1/31 Pool # C48133 6.5%, 1/1/32 Pool # C62333 5%, 7/1/33 Pool # A11325 6%, 10/1/34 Pool # A28439 6%, 10/1/34 Pool # A28598 5%, 4/1/35 Pool # A32315 5%, 4/1/35 Pool # A32316 5.5%, 11/1/37 Pool # A68787 Ginnie Mae – 0.0% 8%, 10/20/15 Pool # 2995 6.5%, 2/20/29 Pool # 2714 6.5%, 4/20/31 Pool # 3068 Total Mortgage Backed Securities ( Cost $23,146,793 ) U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 64.2% Fannie Mae - 0.7% 4.625%, 10/15/14 Federal Farm Credit Bank - 0.3% 5.875%, 10/3/16 Freddie Mac - 1.7% 4.875%, 11/15/13 4.500%, 1/15/14 U.S. Treasury Bonds - 5.1% 6.625%, 2/15/27 4.500%, 5/15/38 U.S. Treasury Notes - 56.4% 1.000%, 7/31/11 1.750%, 11/15/11 1.125%, 12/15/11 1.375%, 2/15/12 4.500%, 3/31/12 1.375%, 5/15/12 3.125%, 8/31/13 4.000%, 2/15/14 4.250%, 8/15/14 2.375%, 9/30/14 See accompanying Notes to Financial Statements. 31 MEMBERS Mutual Funds | April 30, 2011 Bond Fund Portfolio of Investments (unaudited) Par Value Value (Note 2) U.S. GOVERNMENT AND AGENCY OBLIGATIONS (continued) U.S. Treasury Notes (continued) 2.250%, 1/31/15 $  9,279,144 2.500%, 3/31/15 4.250%, 8/15/15 2.750%, 11/30/16 3.125%, 1/31/17 2.375%, 7/31/17 4.250%, 11/15/17 2.750%, 2/15/19 3.625%, 8/15/19 3.375%, 11/15/19 2.625%, 11/15/20 Total U.S. Government and Agency Obligations ( Cost $114,981,861 ) Shares Value (Note 2) INVESTMENT COMPANY - 1.4% State Street Institutional U.S. Government Money Market Fund $  2,665,747 Total Investment Company ( Cost $2,665,747 ) TOTAL INVESTMENTS - 99.3% ( Cost $175,120,318** ) NET OTHER ASSETS AND LIABILITIES - 0.7% TOTAL NET ASSETS - 100.0% * Non-income producing. ** Aggregate cost for Federal tax purposes was $175,120,318. (A) Represents a security with a specified coupon until a predetermined date, at which time the stated rate is adjusted to a new contract rate. (B) Floating rate or variable rate note. Rate shown is as of April 30, 2011. (C) Illiquid security. (See Note 2.) (D) Security sold within terms of a private placement memorandum exempt from registration under section 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other Òqualified institutional investors.Ó (E) Notes and bonds, issued by foreign entities, denominated in U.S. dollars.The aggregate of these securities is 0.9% of total net assets. (F) In Default.Issuer is bankrupt. See accompanying Notes to Financial Statements. 32 MEMBERS Mutual Funds | April 30, 2011 High Income Fund Portfolio of Investments (unaudited) Par Value Value (Note 2) CORPORATE NOTES AND BONDS - 96.0% Consumer Discretionary - 31.5% Auto Components - 4.0% American Axle & Manufacturing Holdings Inc. (A), 9.25%, 1/15/17 $  500,000 $    558,750 American Axle & Manufacturing Inc., 7.875%, 3/1/17 Goodyear Tire & Rubber Co./The, 10.5%, 5/15/16 Goodyear Tire & Rubber Co./The, 8.75%, 8/15/20 Lear Corp., 8.125%, 3/15/20 Tenneco Inc., 8.125%, 11/15/15 Uncle Acquisition 2010 Corp. (A), 8.625%, 2/15/19 Visteon Corp. (A), 6.75%, 4/15/19 Automobiles - 1.2% Ford Motor Credit Co. LLC, 7.8%, 6/1/12 Ford Motor Credit Co. LLC, 8.125%, 1/15/20 Consumer Finance - 0.5% Ally Financial Inc. (A), 7.5%, 9/15/20 Diversified Consumer Services - 0.4% Education Management LLC / Education Management Finance Corp., 8.75%, 6/1/14 Hotels, Restaurants & Leisure - 3.4% Boyd Gaming Corp., 7.125%, 2/1/16 Isle of Capri Casinos Inc., 7%, 3/1/14 MGM Resorts International, 6.75%, 9/1/12 MGM Resorts International, 6.75%, 4/1/13 Penn National Gaming Inc., 6.75%, 3/1/15 Pinnacle Entertainment Inc., 8.625%, 8/1/17 Pinnacle Entertainment Inc., 8.75%, 5/15/20 Scientific Games International Inc. (A), 7.875%, 6/15/16 Household Durables - 2.1% Griffon Corp. (A), 7.125%, 4/1/18 Jarden Corp., 8%, 5/1/16 Jarden Corp., 7.5%, 5/1/17 Spectrum Brands Holdings Inc. (A), 9.5%, 6/15/18 Internet & Catalog Retail - 0.7% QVC Inc. (A), 7.5%, 10/1/19 Leisure Equipment & Products - 0.2% Easton-Bell Sports Inc., 9.75%, 12/1/16 Par Value Value (Note 2) Media - 12.6% Allbritton Communications Co., 8%, 5/15/18 $  500,000 $    530,000 Belo Corp., 8%, 11/15/16 Cablevision Systems Corp., 7.75%, 4/15/18 Cablevision Systems Corp., 8%, 4/15/20 CCO Holdings LLC / CCO Holdings Capital Corp., 8.125%, 4/30/20 Cengage Learning Acquisitions Inc. (A), 10.5%, 1/15/15 Cenveo Corp., 8.875%, 2/1/18 DISH DBS Corp., 7.875%, 9/1/19 Gray Television Inc., 10.5%, 6/29/15 Hughes Network Systems LLC/HNS Finance Corp., 9.5%, 4/15/14 Intelsat Jackson Holdings S.A. (B), 11.25%, 6/15/16 Intelsat Luxembourg S.A. (B), 11.25%, 2/4/17 Intelsat Luxembourg S.A., PIK (A) (B), 11.5%, 2/4/17 Interpublic Group of Cos. Inc./The, 10%, 7/15/17 Interpublic Group of Cos. Inc./The (C), 4.25%, 3/15/23 Lamar Media Corp., Series C, 6.625%, 8/15/15 Liberty Media LLC (C) (D), 3.125%, 3/30/23 LIN Television Corp., 6.5%, 5/15/13 Mediacom Broadband LLC / Mediacom Broadband Corp., 8.5%, 10/15/15 Mediacom LLC / Mediacom Capital Corp., 9.125%, 8/15/19 Nielsen Finance LLC / Nielsen Finance Co., 11.625%, 2/1/14 Nielsen Finance LLC / Nielsen Finance Co. (A), 7.75%, 10/15/18 Viasat Inc., 8.875%, 9/15/16 Videotron Ltee (B), 6.875%, 1/15/14 Virgin Media Finance PLC (B), 9.125%, 8/15/16 XM Satellite Radio Inc. (A) (C), 7%, 12/1/14 XM Satellite Radio Inc. (A), 7.625%, 11/1/18 Multiline Retail - 0.5% Neiman Marcus Group Inc./The, PIK, 9%, 10/15/15 Sears Holding Corp. (A), 6.625%, 10/15/18 Specialty Retail - 4.4% AutoNation Inc., 6.75%, 4/15/18 Ltd. Brands Inc., 6.9%, 7/15/17 Ltd. Brands Inc., 8.5%, 6/15/19 See accompanying Notes to Financial Statements. 33 MEMBERS Mutual Funds | April 30, 2011 High Income Fund Portfolio of Investments (unaudited) Par Value Value (Note 2) CORPORATE NOTES AND BONDS (continued) Consumer Discretionary (continued) Specialty Retail(continued) Michaels Stores Inc., 11.375%, 11/1/16 $  1,635,000 Pantry Inc./The, 7.75%, 2/15/14 Penske Automotive Group Inc., 7.75%, 12/15/16 Sally Holdings LLC/Sally Capital Inc., 9.25%, 11/15/14 Yankee Acquisition Corp./MA, Series B, 8.5%, 2/15/15 Textiles, Apparel & Luxury Goods - 1.5% Hanesbrands Inc., 6.375%, 12/15/20 Iconix Brand Group Inc. (C), 1.875%, 6/30/12 Phillips-Van Heusen Corp., 7.375%, 5/15/20 Consumer Staples - 5.3% ACCO Brands Corp., 10.625%, 3/15/15 ACCO Brands Corp., 7.625%, 8/15/15 Blue Merger Sub Inc. (A), 7.625%, 2/15/19 Central Garden and Pet Co., 8.25%, 3/1/18 Constellation Brands Inc., 7.25%, 5/15/17 Dole Food Co. Inc. (A), 8%, 10/1/16 Ingles Markets Inc., 8.875%, 5/15/17 Pinnacle Foods Finance LLC / Pinnacle Foods Finance Corp., 9.25%, 4/1/15 Pinnacle Foods Finance LLC / Pinnacle Foods Finance Corp., 8.25%, 9/1/17 Sealy Mattress Co., 8.25%, 6/15/14 Stater Brothers Holdings, 7.75%, 4/15/15 SUPERVALU Inc., 8%, 5/1/16 Tops Markets LLC, 10.125%, 10/15/15 Energy - 8.4% Chaparral Energy Inc., 8.875%, 2/1/17 Chaparral Energy Inc. (A), 8.25%, 9/1/21 Chesapeake Energy Corp., 6.5%, 8/15/17 Complete Production Services Inc., 8%, 12/15/16 Continental Resources Inc./OK, 8.25%, 10/1/19 Denbury Resources Inc., 9.75%, 3/1/16 El Paso Corp., 7%, 6/15/17 El Paso Corp., 7.25%, 6/1/18 Ferrellgas LP/Ferrellgas Finance Corp., 9.125%, 10/1/17 Ferrellgas Partners L.P. / Ferrellgas Partners Finance Corp., 8.625%, 6/15/20 Par Value Value (Note 2) Helix Energy Solutions Group Inc. (A), 9.5%, 1/15/16 $ 250,000 $    265,000 Helix Energy Solutions Group Inc. (C), 3.25%, 12/15/25 Inergy LP/Inergy Finance Corp. (A), 7%, 10/1/18 Inergy LP/Inergy Finance Corp. (A), 6.875%, 8/1/21 Pioneer Natural Resources Co., 6.65%, 3/15/17 Plains Exploration & Production Co., 10%, 3/1/16 Range Resources Corp., 6.375%, 3/15/15 Range Resources Corp., 7.25%, 5/1/18 Regency Energy Partners LP/Regency Energy Finance Corp., 6.875%, 12/1/18 Financials - 2.4% CIT Group Inc., 7%, 5/1/16 MPT Operating Partnership LP/MPT Finance Corp. (A), 6.875%, 5/1/21 Nuveen Investments Inc., 10.5%, 11/15/15 Trans Union LLC/TransUnion Financing Corp., 11.375%, 6/15/18 Health Care - 7.3% Biomet Inc., 10%, 10/15/17 Biomet Inc., 11.625%, 10/15/17 Capella Healthcare Inc. (A), 9.25%, 7/1/17 DaVita Inc., 6.375%, 11/1/18 Endo Pharmaceuticals Holdings Inc. (A), 7%, 12/15/20 HCA Inc., 5.75%, 3/15/14 HCA Inc., 6.375%, 1/15/15 Hologic Inc. (C) (D), 2%, 12/15/37 MedAssets Inc. (A), 8%, 11/15/18 Service Corp. International/US, 6.75%, 4/1/16 Service Corp. International/US, 7.625%, 10/1/18 Tenet Healthcare Corp., 8%, 8/1/20 Valeant Pharmaceuticals International (A), 7%, 10/1/20 Vanguard Health Holding Co. II LLC/Vanguard Holding Co. II Inc. (A), 7.75%, 2/1/19 Industrials - 12.3% Affinion Group Inc., 11.5%, 10/15/15 ARAMARK Corp., 8.5%, 2/1/15 Avis Budget Car Rental LLC / Avis Budget Finance Inc., 7.625%, 5/15/14 See accompanying Notes to Financial Statements. 34 MEMBERS Mutual Funds | April 30, 2011 High Income Fund Portfolio of Investments (unaudited) Par Value Value (Note 2) CORPORATE NOTES AND BONDS (continued) Industrials (continued) Avis Budget Car Rental LLC / Avis Budget Finance Inc., 9.625%, 3/15/18 $ 250,000 $    277,500 Avis Budget Car Rental LLC/Avis Budget FinanceInc., 8.25%, 1/15/19 Bristow Group Inc., 7.5%, 9/15/17 FTI Consulting Inc., 7.75%, 10/1/16 Gulfmark Offshore Inc. (E), 7.75%, 7/15/14 Hertz Corp./The, 8.875%, 1/1/14 Hertz Corp/The (A), 6.75%, 4/15/19 Hornbeck Offshore Services Inc., Series B, 6.125%, 12/1/14 Mac-Gray Corp., 7.625%, 8/15/15 Moog Inc., 7.25%, 6/15/18 Pinafore LLC/Pinafore Inc. (A), 9%, 10/1/18 RBS Global Inc./Rexnord LLC, 8.5%, 5/1/18 RSC Equipment Rental Inc./RSC Holdings III LLC, 9.5%, 12/1/14 RSC Equipment Rental Inc/RSC Holdings III LLC, 8.25%, 2/1/21 ServiceMaster Co./The, PIK (A), 10.75%, 7/15/15 SPX Corp., 7.625%, 12/15/14 Terex Corp., 8%, 11/15/17 Texas Industries Inc., 9.25%, 8/15/20 Trinity Industries Inc. (C), 3.875%, 6/1/36 United Rentals North America Inc., 10.875%, 6/15/16 United Rentals North America Inc., 9.25%, 12/15/19 United Rentals North America Inc., 8.375%, 9/15/20 USG Corp. (D), 9.75%, 1/15/18 WCA Waste Corp. (E), 9.25%, 6/15/14 West Corp./Old, 11%, 10/15/16 Information Technology - 5.9% Advanced Micro Devices Inc. (C), 6%, 5/1/15 Advanced Micro Devices Inc., 8.125%, 12/15/17 Alcatel-Lucent USA Inc., Series B (C) (D), 2.875%, 6/15/25 Buccaneer Merger Sub Inc. (A), 9.125%, 1/15/19 Equinix Inc., 8.125%, 3/1/18 General Cable Corp. (C), 0.875%, 11/15/13 Linear Technology Corp., Series A (C), 3%, 5/1/27 SanDisk Corp. (C), 1%, 5/15/13 Par Value Value (Note 2) Sanmina-SCI Corp., 8.125%, 3/1/16 $ 600,000 $    625,500 SunGard Data Systems Inc., 10.625%, 5/15/15 SunGard Data Systems Inc., 10.25%, 8/15/15 SunGard Data Systems Inc. (A), 7.375%, 11/15/18 Materials - 10.8% Arch Coal Inc., 8.75%, 8/1/16 Arch Coal Inc., 7.25%, 10/1/20 Arch Western Finance LLC, 6.75%, 7/1/13 Calcipar S.A. (A) (B), 6.875%, 5/1/18 Cascades Inc. (B), 7.875%, 1/15/20 Consol Energy Inc., 8.25%, 4/1/20 Crown Americas LLC / Crown Americas Capital Corp. II, 7.625%, 5/15/17 Ferro Corp., 7.875%, 8/15/18 FMG Resources August 2006 Pty Ltd. (A) (B), 7%, 11/1/15 Graham Packaging Co. LP/GPC Capital Corp. I, 9.875%, 10/15/14 Graham Packaging Co. LP/GPC Capital Corp. I, 8.25%, 1/1/17 Graphic Packaging International Inc., 9.5%, 6/15/17 Greif Inc., 6.75%, 2/1/17 Hexion US Finance Corp. / Hexion Nova Scotia Finance ULC, 8.875%, 2/1/18 Huntsman International LLC, 5.5%, 6/30/16 JMC Steel Group (A), 8.25%, 3/15/18 Lyondell Chemical Co. (A), 8%, 11/1/17 Reynolds Group Holdings Ltd. (A) (B), 8.25%, 2/15/21 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC (A), 8.5%, 5/15/18 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC (A), 9%, 4/15/19 Rock-Tenn Co., 9.25%, 3/15/16 Steel Dynamics Inc., 7.375%, 11/1/12 Telecommunication Services - 7.1% CommScope Inc. (A), 8.25%, 1/15/19 Frontier Communications Corp., 8.5%, 4/15/20 Level 3 Communications Inc. (C), 3.5%, 6/15/12 Nextel Communications Inc., Series D, 7.375%, 8/1/15 PAETEC Holding Corp., 8.875%, 6/30/17 Qwest Communications International Inc., 7.5%, 2/15/14 See accompanying Notes to Financial Statements. 35 MEMBERS Mutual Funds | April 30, 2011 High Income Fund Portfolio of Investments (unaudited) Par Value Value (Note 2) CORPORATE NOTES AND BONDS (continued) Telecommunication Services (continued) Qwest Communications International Inc., Series B, 7.5%, 2/15/14 $ 350,000 $    357,000 Qwest Communications International Inc., 7.125%, 4/1/18 tw telecom holdings, Inc., 8%, 3/1/18 Wind Acquisition Finance S.A. (A) (B), 11.75%, 7/15/17 Windstream Corp., 7.875%, 11/1/17 Windstream Corp., 7%, 3/15/19 Windstream Corp., 7.75%, 10/15/20 Utilities - 5.0% AES Corp./The, 8%, 10/15/17 AES Corp./The, 8%, 6/1/20 Calpine Corp. (A), 7.25%, 10/15/17 Calpine Corp. (A), 7.5%, 2/15/21 GenOn Energy Inc., 7.875%, 6/15/17 Mirant Americas Generation LLC, 8.3%, 5/1/11 Mirant Americas Generation LLC, 8.5%, 10/1/21 NRG Energy Inc., 7.375%, 2/1/16 NRG Energy Inc., 7.375%, 1/15/17 NRG Energy Inc., 8.25%, 9/1/20 Total Corporate Notes and Bonds ( Cost $102,331,902 ) Shares Value (Note 2) PREFERRED STOCK - 0.6% Information Technology - 0.6% Lucent Technologies Capital Trust I $    668,250 Total Preferred Stocks ( Cost $664,438 ) INVESTMENT COMPANY - 1.7% State Street Institutional U.S. Government Money Market Fund Total Investment Company ( Cost $2,005,466 ) TOTAL INVESTMENTS - 98.3% ( Cost $105,001,806** ) NET OTHER ASSETS AND LIABILITIES - 1.7% TOTAL NET ASSETS - 100.0% ** Aggregate cost for Federal tax purposes was $105,018,952. (A) Security sold within terms of a private placement memorandum exempt from registration under section 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program orother Òqualified institutional investors.Ó (B) Notes and bonds, issued by foreign entities, denominated in U.S. dollars. The aggregate of these securities is 5.9% of total net assets. (C) Convertible. (D) Floating rate or variable rate note. Rate shown is as of April 30, 2011. (E) Illiquid security. (See Note 2.) PIK Payment in Kind. PLC Public Limited Company. ULC Unlimited Limited Company. See accompanying Notes to Financial Statements. 36 MEMBERS Mutual Funds | April 30, 2011 Diversified Income Fund Portfolio of Investments (unaudited) Shares Value (Note 2) COMMON STOCKS - 53.5% Consumer Discretionary - 4.1% McDonald’s Corp. $    861,410 Omnicom Group Inc. Target Corp. Time Warner Inc. VF Corp. Consumer Staples - 8.4% Altria Group Inc. Coca-Cola Co./The Diageo PLC, ADR Kraft Foods Inc., Class A PepsiCo Inc./NC Philip Morris International Inc. Procter & Gamble Co./The Sysco Corp. Energy - 7.3% Chevron Corp. ConocoPhillips Ensco PLC, ADR Marathon Oil Corp. Spectra Energy Corp. Financials - 6.7% Axis Capital Holdings Ltd. Bank of New York Mellon Corp./The Northern Trust Corp. Travelers Cos. Inc./The US Bancorp Wells Fargo & Co. Willis Group Holdings ` Health Care - 8.7% Johnson & Johnson Medtronic Inc. Merck & Co. Inc. Novartis AG, ADR Pfizer Inc. Industrials - 6.5% 3M Co. Boeing Co./The Illinois Tool Works Inc. Lockheed Martin Corp. Norfolk Southern Corp. Shares Value (Note 2) United Technologies Corp. $    627,060 Waste Management Inc. Information Technology - 7.1% Automatic Data Processing Inc. Broadridge Financial Solutions Inc. Intel Corp. International Business Machines Corp. Linear Technology Corp. Microsoft Corp. Paychex Inc. Materials - 1.5% Air Products & Chemicals Inc. Nucor Corp. Telecommunication Service - 2.0% AT&T Inc. Utilities - 1.2% Exelon Corp. FirstEnergy Corp. Total Common Stocks ( Cost $40,702,184 ) Par Value ASSET BACKED SECURITIES - 1.2% ABSC Long Beach Home Equity Loan Trust, Series 2000-LB1, Class AF5 (A), 8.55%, 9/21/30 $ 98,971 $    101,780 CarMax Auto Owner Trust, Series 2007-2, Class B, 5.37%, 3/15/13 Chase Issuance Trust, Series 2007-A17, Class A, 5.12%, 10/15/14 Total Asset Backed Securities ( Cost $1,091,728 ) CORPORATE NOTES AND BONDS - 16.1% Consumer Discretionary - 2.0% American Association of Retired Persons (B) (C), 7.5%, 5/1/31 DR Horton Inc., 5.25%, 2/15/15 ERAC USA Finance LLC (B) (C), 6.7%, 6/1/34 Royal Caribbean Cruises Ltd. (D), 7.25%, 6/15/16 Consumer Staples - 0.9% Kraft Foods Inc., 6.5%, 11/1/31 WM Wrigley Jr. Co. (B) (C), 3.05%, 6/28/13 See accompanying Notes to Financial Statements. 37 MEMBERS Mutual Funds | April 30, 2011 Diversified Income Fund Portfolio of Investments (unaudited) Par Value Value (Note 2) CORPORATE NOTES AND BONDS (continued) Energy - 0.7% Hess Corp., 7.875%, 10/1/29 $ 150,000 $    189,080 Transocean Inc. (D), 7.5%, 4/15/31 Financials - 3.2% HCP Inc., 6.7%, 1/30/18 Lehman Brothers Holdings Inc. * (E), 5.75%, 1/3/17 41 National Rural Utilities Cooperative Finance Corp., Series C, 7.25%, 3/1/12 Nationwide Health Properties Inc., Series D, 8.25%, 7/1/12 Simon Property Group L.P., 5.875%, 3/1/17 Swiss Re Solutions Holding Corp., 7%, 2/15/26 US Bank NA/Cincinnati OH, 6.3%, 2/4/14 Wells Fargo & Co., 5.25%, 10/23/12 Health Care - 2.3% Amgen Inc., 5.85%, 6/1/17 Eli Lilly & Co., 6.57%, 1/1/16 Genentech Inc., 5.25%, 7/15/35 Merck & Co. Inc., 5.75%, 11/15/36 Wyeth, 6.5%, 2/1/34 Industrials - 1.3% Boeing Co./The, 8.625%, 11/15/31 Burlington Northern Santa Fe LLC, 8.125%, 4/15/20 Norfolk Southern Corp., 5.59%, 5/17/25 Norfolk Southern Corp., 7.05%, 5/1/37 Waste Management Inc., 7.125%, 12/15/17 Information Technology - 0.3% Cisco Systems Inc., 5.5%, 2/22/16 Materials - 0.2% Westvaco Corp., 8.2%, 1/15/30 Telecommunication Services - 1.0% Comcast Cable Communications Holdings Inc., 9.455%, 11/15/22 Rogers Communications Inc. (D), 6.25%, 6/15/13 Utilities - 4.2% Interstate Power & Light Co., 6.25%, 7/15/39 MidAmerican Energy Co., 5.65%, 7/15/12 Nevada Power Co., Series R, 6.75%, 7/1/37 Sierra Pacific Power Co., Series M, 6%, 5/15/16 Par Value Value (Note 2) Southwestern Electric Power Co., Series E, 5.55%, 1/15/17 $ 500,000 $    536,865 Westar Energy Inc., 6%, 7/1/14 Wisconsin Electric Power Co., 6.5%, 6/1/28 Total Corporate Notes and Bonds ( Cost $14,084,826 ) MORTGAGE BACKED SECURITIES - 10.5% Fannie Mae - 9.0% 4%, 4/1/15 Pool # 255719 5.5%, 4/1/16 Pool # 745444 6%, 5/1/16 Pool # 582558 5%, 12/1/17 Pool # 672243 5%, 5/1/20 Pool # 813965 4.5%, 9/1/20 Pool # 835465 6%, 5/1/21 Pool # 253847 7%, 12/1/29 Pool # 762813 7%, 11/1/31 Pool # 607515 7%, 5/1/32 Pool # 644591 5.5%, 10/1/33 Pool # 254904 5%, 5/1/34 Pool # 782214 5%, 6/1/34 Pool # 255230 7%, 7/1/34 Pool # 792636 5.5%, 8/1/34 Pool # 793647 5.5%, 3/1/35 Pool # 810075 5.5%, 3/1/35 Pool # 815976 5%, 8/1/35 Pool # 829670 5%, 9/1/35 Pool # 820347 5%, 9/1/35 Pool # 835699 5%, 10/1/35 Pool # 797669 5%, 11/1/35 Pool # 844504 5%, 11/1/35 Pool # 844809 5%, 12/1/35 Pool # 850561 5.5%, 2/1/36 Pool # 851330 5.5%, 9/1/36 Pool # 831820 6%, 9/1/36 Pool # 831741 5.5%, 10/1/36 Pool # 896340 5.5%, 10/1/36 Pool # 901723 5.5%, 12/1/36 Pool # 902853 5.5%, 12/1/36 Pool # 903059 5.5%, 12/1/36 Pool # 907512 5.5%, 12/1/36 Pool # 907635 Freddie Mac - 1.4% 8%, 6/1/30 Pool # C01005 6.5%, 1/1/32 Pool # C62333 5%, 7/1/33 Pool # A11325 6%, 10/1/34 Pool # A28439 See accompanying Notes to Financial Statements. 38 MEMBERS Mutual Funds | April 30, 2011 Diversified Income Fund Portfolio of Investments (unaudited) Par Value Value (Note 2) MORTGAGE BACKED SECURITIES (continued) Freddie Mac (continued) 6%, 10/1/34 Pool # A28598 $  32,749 $    36,075 5%, 4/1/35 Pool # A32315 5%, 4/1/35 Pool # A32316 Ginnie Mae - 0.1% 8%, 10/20/15 Pool # 2995 6.5%, 2/20/29 Pool # 2714 6.5%, 4/20/31 Pool # 3068 Total Mortgage Backed Securities ( Cost $9,020,236 ) U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 10.8% U.S. Treasury Bond - 1.2% 6.625%, 2/15/27 U.S. Treasury Notes - 9.6% 4.625%, 12/31/11 1.375%, 5/15/12 3.125%, 8/31/13 4.000%, 2/15/14 4.250%, 8/15/14 4.250%, 11/15/14 2.500%, 3/31/15 4.250%, 8/15/15 3.125%, 1/31/17 2.375%, 7/31/17 4.250%, 11/15/17 Total U.S. Government and Agency Obligations ( Cost $9,618,607 ) Shares Value (Note 2) INVESTMENT COMPANY - 7.1% State Street Institutional U.S. Government Money Market Fund $  6,546,469 Total Investment Company ( Cost $6,546,469 ) TOTAL INVESTMENTS - 99.2% ( Cost $81,064,050** ) NET OTHER ASSETS AND LIABILITIES - 0.8% TOTAL NET ASSETS - 100.0% $ 92,588,101 * Non-income producing. ** Aggregate cost for Federal tax purposes was $81,249,344. (A) Represents a security with a specified coupon until a predetermined date, at which time the stated rate is adjusted to a new contract rate. (B) Security sold within terms of a private placement memorandum exempt from registration under section 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other Òqualified institutional investors.Ó (C) Illiquid security. (See Note 2.) (D) Notes and bonds, issued by foreign entities, denominated in U.S. dollars.The aggregate of these securities is 1.3% of total net assets. (E) In default. Issuer is bankrupt. ADR American Depositary Receipt. PLC Public Limited Company. See accompanying Notes to Financial Statements. 39 MEMBERS Mutual Funds | April 30, 2011 Equity Income Fund Portfolio of Investments (unaudited) Shares Value (Note 2) COMMON STOCK - 65.8% Consumer Discretionary - 13.3% American Eagle Outfitters Inc. $    311,200 Best Buy Co. Inc. Kohl’s Corp. Staples Inc. Target Corp. TJX Cos. Inc. Energy - 11.8% Apache Corp. Noble Corp.* Petrohawk Energy Corp.* Schlumberger Ltd. Southwestern Energy Co.* Financials - 10.0% Bank of New York Mellon Corp./The Morgan Stanley State Street Corp. Wells Fargo & Co. Health Care - 12.6% Celgene Corp.* Gilead Sciences Inc.* Mylan Inc./PA* Pfizer Inc. Teva Pharmaceutical Industries Ltd., ADR Shares Value (Note 2) Information Technology - 18.1% Brocade Communications Systems Inc.* $    750,000 Cisco Systems Inc. eBay Inc.* Google Inc., Class A* Microsoft Corp. Visa Inc., Class A Total Common Stock(Cost $22,323,288) INVESTMENT COMPANIES - 4.6% iPATH S&P hort-Term Futures ETN* Powershares QQQ Trust Series 1 Total Investment Companies (Cost $1,790,424) Repurchase Agreement - 32.5% With U.S. Bank National Association issued 4/29/11 at 0.01%, due 5/2/11, collateralized by $11,345,261 in Freddie Mac MBS #E99430 due 9/1/18. Proceeds at maturity are $11,122,731 (Cost $11,122,722) TOTAL INVESTMENTS - 102.9% ( Cost $35,236,433** ) NET OTHER ASSETS AND LIABILITIES - 0.1% Total Call Options Written - (3.0%) TOTAL ASSETS - 100% $ 34,226,911 * Non-income producing. ** Aggregate Cost for Federal Tax purposes was $35,248,204. ADR American Depository Receipt ETN Exchange Traded Note See accompanying Notes to Financial Statements. 40 MEMBERS Mutual Funds | April 30, 2011 Equity Income Fund Portfolio of Investments (unaudited) Call Options Written Contracts(100 shares per contract) Expiration Date Exercise Price Value (Note 2) American Eagle Outfitters Inc. May 2011 Apache Corp. 60 July 2011 Bank of New York Mellon Corp./The September 2011 Brocade Communications Systems Inc. July 2011 Celgene Corp. July 2011 eBay Inc. October 2011 Gilead Sciences Inc. May 2011 Gilead Sciences Inc. August 2011 Google Inc. 30 June 2011 Morgan Stanley July 2011 Morgan Stanley July 2011 Mylan Inc./PA July 2011 Noble Corp. June 2011 Petrohawk Energy Corp. June 2011 Pfizer Inc. June 2011 Pfizer Inc. September 2011 Powershares QQQ Trust Series 1 May 2011 Schlumberger Ltd. May 2011 Southwestern Energy Co. June 2011 Southwestern Energy Co. September 2011 State Street Corp. August 2011 Teva Pharmaceutical Industries Ltd. June 2011 TJX Cos. Inc. July 2011 Visa Inc. June 2011 Total Call Options Written(Premiums received $831,584) See accompanying Notes to Financial Statements. 41 MEMBERS Mutual Funds | April 30, 2011 Large Cap Value Fund Portfolio of Investments (unaudited) Shares Value (Note 2) COMMON STOCKS - 98.3% Consumer Discretionary - 6.3% Omnicom Group Inc. $  2,459,500 Target Corp. Time Warner Inc. TJX Cos. Inc. Viacom Inc. Consumer Staples - 10.4% Diageo PLC, ADR Kraft Foods Inc., Class A PepsiCo Inc./NC Philip Morris International Inc. Procter & Gamble Co./The Sysco Corp. Energy - 14.6% Chevron Corp. ConocoPhillips Marathon Oil Corp. Noble Corp. Occidental Petroleum Corp. Southwestern Energy Co. * Financials - 20.7% American Express Co. Arch Capital Group Ltd. * Bank of New York Mellon Corp./The Berkshire Hathaway Inc., Class B * Brookfield Asset Management Inc., Class A JPMorgan Chase & Co. Travelers Cos. Inc./The US Bancorp Wells Fargo & Co. Willis Group Holdings PLC WR Berkley Corp. Health Care - 14.5% Johnson & Johnson Medtronic Inc. Merck & Co. Inc. Novartis AG, ADR Pfizer Inc. Shares Value (Note 2) Industrials - 12.4% 3M Co. $  3,402,350 Boeing Co./The General Electric Co. Illinois Tool Works Inc. Lockheed Martin Corp. Norfolk Southern Corp. United Technologies Corp. Waste Management Inc. Information Technology - 12.8% Broadridge Financial Solutions Inc. Cisco Systems Inc. * Intel Corp. International Business Machines Corp. Microsoft Corp. Western Union Co./The Materials - 2.6% Air Products & Chemicals Inc. Nucor Corp. Telecommunication Service - 2.5% AT&T Inc. Utilities - 1.5% Exelon Corp. Total Common Stocks ( Cost $129,501,939 ) INVESTMENT COMPANY - 1.2% State Street Institutional U.S. Government Money Market Fund Total Investment Company ( Cost $1,952,563 ) TOTAL INVESTMENTS - 99.5% ( Cost $131,454,502** ) NET OTHER ASSETS AND LIABILITIES - 0.5% TOTAL NET ASSETS - 100.0% * Non-income producing. ** Aggregate cost for Federal tax purposes was $131,768,904. ADR American Depositary Receipt. PLC Public Limited Company. See accompanying Notes to Financial Statements. 42 MEMBERS Mutual Funds | April 30, 2011 Large Cap Growth Fund Portfolio of Investments (unaudited) Shares Value (Note 2) COMMON STOCKS - 93.5% Consumer Discretionary - 8.7% Amazon.com Inc. * $  1,802,888 CarMax Inc. * Comcast Corp., Class A Omnicom Group Inc. Panera Bread Co., Class A * Starbucks Corp. Vitamin Shoppe Inc. * Yum! Brands Inc. Consumer Staples - 6.5% Costco Wholesale Corp. Diageo PLC, ADR PepsiCo Inc./NC Energy - 14.6% Apache Corp. Ensco PLC, ADR Occidental Petroleum Corp. Petrohawk Energy Corp. * Petroleo Brasileiro S.A., ADR Schlumberger Ltd. Southwestern Energy Co. * Weatherford International Ltd. * Financials - 3.0% IntercontinentalExchange Inc. * Lazard Ltd., Class A T Rowe Price Group Inc. Health Care - 6.6% Allergan Inc./United States CareFusion Corp. * Celgene Corp. * UnitedHealth Group Inc. Industrials - 9.7% 3M Co. Boeing Co./The Emerson Electric Co. Illinois Tool Works Inc. Roper Industries Inc. Sensata Technologies Holding N.V. * Information Technology - 42.1% Communications Equipment - 7.8% Acme Packet Inc. * Shares Value (Note 2) Aruba Networks Inc. * $    847,948 Cisco Systems Inc. * QUALCOMM Inc. Riverbed Technology Inc. * Computers & Peripherals - 5.5% Apple Inc. * Electronic Equipment, Instruments & Components - 1.1% FLIR Systems Inc. * Internet Software & Services - 4.9% Google Inc., Class A * OpenTable Inc. * IT Services - 11.1% Accenture PLC, Class A Global Payments Inc. International Business Machines Corp. Visa Inc., Class A Semiconductors & Semiconductor Equipment - 7.4% Cavium Networks Inc. * Cree Inc. * First Solar Inc. * Intel Corp. NXP Semiconductor N.V. * Varian Semiconductor Equipment Associates Inc. * Software - 4.3% Ariba Inc. * Microsoft Corp. Oracle Corp. Salesforce.com Inc. * Materials - 2.3% Ecolab Inc. Total Common Stocks ( Cost $113,350,932 ) INVESTMENT COMPANY - 6.5% State Street Institutional U.S. Government Money Market Fund Total Investment Company ( Cost $9,768,293 ) TOTAL INVESTMENTS - 100.0% ( Cost $123,119,225** ) NET OTHER ASSETS AND LIABILITIES – 0.0% TOTAL NET ASSETS - 100.0% * Non-income producing. ** Aggregate cost for Federal tax purposes was $124,430,872. ADR American Depositary Receipt. PLC Public Limited Company. See accompanying Notes to Financial Statements. 43 MEMBERS Mutual Funds | April 30, 2011 Mid Cap Fund Portfolio of Investments (unaudited) Shares Value (Note 2) COMMON STOCKS - 93.1% Consumer Discretionary - 18.9% Bed Bath & Beyond Inc. * $  2,898,149 CarMax Inc. * Liberty Global Inc., Series C * Omnicom Group Inc. Staples Inc. TJX Cos. Inc. Yum! Brands Inc. Consumer Staples - 3.5% Brown-Forman Corp., Class B McCormick & Co. Inc./MD Energy - 6.5% EOG Resources Inc. Noble Corp. Southwestern Energy Co. * Financials - 23.7% Arch Capital Group Ltd. * Brookfield Asset Management Inc., Class A Brown & Brown Inc. Glacier Bancorp Inc. Leucadia National Corp. M&T Bank Corp. Markel Corp. * T Rowe Price Group Inc. WR Berkley Corp. Health Care - 12.6% CR Bard Inc. DENTSPLY International Inc. Laboratory Corp. of America Holdings * Techne Corp. Shares Value (Note 2) Industrials - 15.2% Copart Inc. * $  2,728,144 IDEX Corp. Jacobs Engineering Group Inc. * Ritchie Bros Auctioneers Inc. Wabtec Corp./DE Waste Management Inc. Information Technology - 10.4% Amphenol Corp., Class A Broadridge Financial Solutions Inc. FLIR Systems Inc. * Western Union Co./The Materials - 2.3% Ecolab Inc. Total Common Stocks ( Cost $65,019,425 ) INVESTMENT COMPANY - 6.7% State Street Institutional U.S. Government Money Market Fund Total Investment Company ( Cost $6,008,162 ) TOTAL INVESTMENTS - 99.8% ( Cost $71,027,587** ) NET OTHER ASSETS AND LIABILITIES - 0.2% TOTAL NET ASSETS - 100.0% * Non-income producing. ** Aggregate cost for Federal tax purposes was $71,029,357. See accompanying Notes to Financial Statements. 44 MEMBERS Mutual Funds | April 30, 2011 Small Cap Fund Portfolio of Investments (unaudited) Shares Value (Note 2) COMMON STOCKS - 97.9% Consumer Discretionary - 17.0% Arbitron Inc. $    665,296 Bally Technologies Inc. * Cato Corp./The, Class A CEC Entertainment Inc. * Choice Hotels International Inc. Dress Barn Inc./The * Fred’s Inc., Class A Helen of Troy Ltd. * Matthews International Corp., Class A Skechers U.S.A. Inc. * Sonic Corp. * Stage Stores Inc. Tempur-Pedic International Inc. * Consumer Staples - 1.9% Casey’s General Stores Inc. Herbalife Ltd. Snyders-Lance Inc. Energy - 4.2% Bristow Group Inc. * Georesources Inc. * Penn Virginia Corp. Scorpio Tankers Inc. * SEACOR Holdings Inc. * SM Energy Co. Financials - 22.8% Alleghany Corp. * American Campus Communities Inc., REIT AMERISAFE Inc. * Ares Capital Corp. Assured Guaranty Ltd. Campus Crest Communities Inc., REIT Delphi Financial Group Inc., Class A DiamondRock Hospitality Co., REIT * Education Realty Trust Inc., REIT First Busey Corp. First Midwest Bancorp Inc./IL First Niagara Financial Group Inc. Flushing Financial Corp. Hancock Holding Co. International Bancshares Corp. Mack-Cali Realty Corp., REIT MB Financial Inc. Shares Value (Note 2) Northwest Bancshares Inc. $    492,269 Platinum Underwriters Holdings Ltd. Primerica Inc. Webster Financial Corp. Westamerica Bancorporation Health Care - 8.6% Amsurg Corp. * Charles River Laboratories International Inc. * Corvel Corp. * Haemonetics Corp. * ICON PLC, ADR * ICU Medical Inc. * Industrials - 23.8% ACCO Brands Corp. * Acuity Brands Inc. Albany International Corp., Class A Belden Inc. Carlisle Cos. Inc. ESCO Technologies Inc. G&K Services Inc., Class A GATX Corp. Genesee & Wyoming Inc., Class A * Kirby Corp. * Mueller Industries Inc. Standard Parking Corp. * Sterling Construction Co. Inc. * Unifirst Corp./MA United Stationers Inc. * Information Technology - 8.7% Coherent Inc. * Diebold Inc. Electronics for Imaging Inc. * MAXIMUS Inc. MTS Systems Corp. NAM TAI Electronics Inc. Websense Inc. * Zebra Technologies Corp., Class A * Materials - 5.8% Aptargroup Inc. Deltic Timber Corp. Kraton Performance Polymers Inc. * Zep Inc. See accompanying Notes to Financial Statements. 45 MEMBERS Mutual Funds | April 30, 2011 Small Cap Fund Portfolio of Investments (unaudited) Shares Value (Note 2) COMMON STOCKS (continued) Utilities - 5.1% Atmos Energy Corp. $    331,455 New Jersey Resources Corp. Unisource Energy Corp. Westar Energy Inc. WGL Holdings Inc. Total Common Stocks ( Cost $20,262,333 ) INVESTMENT COMPANY - 1.4% State Street Institutional U.S. Government Money Market Fund Total Investment Company ( Cost $443,001 ) TOTAL INVESTMENTS - 99.3% ( Cost $20,705,334** ) NET OTHER ASSETS AND LIABILITIES - 0.7% TOTAL NET ASSETS - 100.0% $ 30,613,211 * Non-income producing. ** Aggregate cost for Federal tax purposes was $21,252,125. ADR American Depositary Receipt. PLC Public Limited Company. REIT Real Estate Investment Trust. See accompanying Notes to Financial Statements. 46 MEMBERS Mutual Funds | April 30, 2011 International Stock Fund Portfolio of Investments (unaudited) Shares Value (Note 2) COMMON STOCKS - 95.5% Australia - 3.6% James Hardie Industries SE * $    680,987 QBE Insurance Group Ltd. Telstra Corp. Ltd. Belgium - 2.7% Anheuser-Busch InBev N.V. Brazil - 2.6% Banco do Brasil S.A. Cielo S.A. Canada - 1.7% Potash Corp. of Saskatchewan Inc. Rogers Communications Inc. China - 1.0% Weichai Power Co. Ltd. Finland - 1.0% Sampo OYJ France - 11.6% BNP Paribas Danone Sanofi-Aventis S.A. Technip S.A. Total S.A. Valeo S.A. * Germany - 5.8% Bayerische Motoren Werke AG Merck KGaA SAP AG Siemens AG Hong Kong - 1.1% AIA Group Ltd. * Italy - 1.5% Atlantia SpA Japan - 19.3% Asics Corp. Canon Inc. Daito Trust Construction Co. Ltd. Don Quijote Co. Ltd. eAccess Ltd. Honda Motor Co. Ltd. JS Group Corp. Shares Value (Note 2) JX Holdings Inc. $    685,222 Keyence Corp. Mitsubishi Corp. Mitsubishi Estate Co. Ltd. Sumitomo Mitsui Financial Group Inc. Yahoo! Japan Corp. Yamada Denki Co. Ltd. Netherlands - 2.1% ING Groep N.V. * Norway - 1.0% Aker Solutions ASA * Russia - 0.9% Sberbank of Russia South Korea - 1.8% Hyundai Mobis * Samsung Electronics Co. Ltd., GDR (A) Spain - 1.3% Amadeus IT Holding S.A. * Sweden - 2.3% Assa Abloy AB Swedbank AB Switzerland - 5.7% Julius Baer Group Ltd. Novartis AG UBS AG * United Kingdom - 28.5% BG Group PLC BHP Billiton PLC British American Tobacco PLC Diageo PLC GlaxoSmithKline PLC Informa PLC International Power PLC Lloyds Banking Group PLC * Prudential PLC Rexam PLC Royal Dutch Shell PLC Standard Chartered PLC Tullow Oil PLC Unilever PLC Vodafone Group PLC WM Morrison Supermarkets PLC See accompanying Notes to Financial Statements. 47 MEMBERS Mutual Funds | April 30, 2011 International Stock Fund Portfolio of Investments (unaudited) Shares Value (Note 2) COMMON STOCKS (continued) United Kingdom (continued) WPP PLC $  1,203,076 Xstrata PLC Total Common Stocks ( Cost $68,720,017 ) INVESTMENT COMPANY - 3.5% United States - 3.5% State Street Institutional U.S. Government Money Market Fund $  3,340,853 Total Investment Company ( Cost $3,340,853 ) TOTAL INVESTMENTS - 99.0% ( Cost $72,060,870** ) NET OTHER ASSETS AND LIABILITIES - 1.0% TOTAL NET ASSETS - 100.0% $ 94,309,900 * Non-income producing. ** Aggregate cost for Federal tax purposes was $73,079,866. (A) Security sold within terms of a private placement memorandum exempt from registration under section 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other Òqualified institutional investors.Ó GDR Global Depositary Receipt. PLC Public Limited Company. OTHER INFORMATION: Sector Concentration % of Net Assets Consumer Discretionary 13% Consumer Staples 10% Energy 9% Financials 24% Health Care 10% Industrials 10% Information Technology 11% Materials 6% Money Market Funds 3% Telecommunication Services 3% Utilities 1% Net Other Assets & Liabilities 0% 100% See accompanying Notes to Financial Statements. 48 MEMBERS Mutual Funds | April 30, 2011 Statements of Assets and Liabilities as of April 30, 2011 (unaudited) Conservative Allocation Fund Moderate Allocation Fund Aggressive Allocation Fund Assets: Investments: Investments at cost Unaffiliated issuers $ 22,321,521 $ 43,683,864 $ 15,459,562 Affiliated issuers3 Net unrealized appreciation Unaffiliated issuers Affiliated issuers3 Total investments at value Receivables: Fund shares sold Dividends and interest Total assets Liabilities: Payables: Fund shares repurchased Auditor fees Advisory agreement fees Service agreement fees Distribution fees – Class B Distribution fees – Class C Shareholder servicing fees Total liabilities Net Assets $ 49,623,520 $ 44,863,631 Net Assets consist of: Paid-in capital Accumulated undistributed net investment income Accumulated net realized loss on investments sold and foreign currency related transactions Net unrealized appreciation of investments (including appreciation (depreciation) of foreign currency related transactions) Net Assets $ 49,623,520 $ 44,863,631 Class A Shares: Net Assets $ 35,173,627 $ 89,669,224 $ 33,018,377 Shares of beneficial interest outstanding Net Asset Value and redemption price per share1 Sales charge of offering price2 Maximum offering price per share $      10.83 $      10.79 $      10.60 Class B Shares: Net Assets $  8,934,392 $ 27,961,543 $ 10,937,523 Shares of beneficial interest outstanding Net Asset Value and redemption price per share1 $      10.21 $      10.14 $      9.93 Class C Shares: Net Assets $  5,515,501 $  4,326,214 $    907,731 Shares of beneficial interest outstanding Net Asset Value and redemption price per share1 $      10.22 $      10.15 $      9.94 1 If applicable, redemption price per share may be reduced by a contingent deferred sales charge and/or redemption fee. 2 Sales charge of offering price is 5.75% for the Conservative Allocation, Moderate Allocation, Aggressive Allocation Funds. 3 See Note 11 for information on affiliated issuers. See accompanying Notes to Financial Statements. 49 MEMBERS Mutual Funds | April 30, 2011 Statements of Assets and Liabilities as of April 30, 2011 (unaudited) Cash Reserves Fund Bond Fund High Income Fund Assets: Investments: Investments at cost Unaffiliated issuers $ 12,668,651 Repurchase agreement – – – Net unrealized appreciation (depreciation) Unaffiliated issuers – Total investments at value Cash – – – Receivables: Investments sold – – – Fund shares sold Dividends and interest 4 Due from Adviser – – Other assets – – – Total assets Liabilities: Payables: Investments purchased – – – Fund shares repurchased Advisory agreement fees Service agreement fees Distribution fees – Class B Shareholder servicing fees – Accrued expenses and other payables – Options written, at value (premium received $831,584) – – – Total liabilities Net Assets $ 12,604,237 Net Assets consist of: Paid-in capital $ 12,604,241 Accumulated undistributed net investment income (loss) – Accumulated net realized gain (loss) on investments sold, options and foreign currency related transactions Net unrealized appreciation (depreciation) of investments (including appreciation (depreciation) of options and foreign currency related transactions) – Net Assets $ 12,604,237 Class A Shares: Net Assets $ 11,130,854 $ 40,999,027 $ 25,497,884 Shares of beneficial interest outstanding Net Asset Value and redemption price per share1 $      1.00 $      10.24 $      7.19 Sales charge of offering price2 – Maximum offering price per share $      1.00 $      10.72 $      7.53 Class B Shares3: Net Assets $  1,473,383 $  6,976,921 $  4,035,413 Shares of beneficial interest outstanding Net Asset Value and redemption price per share1 $      1.00 $      10.25 $      7.28 Class Y Shares4: Net Assets $ 86,954,587 Shares of beneficial interest outstanding Net Asset Value and redemption price per share1 $      10.23 $      7.16 1 If applicable, redemption price per share may be reduced by a contingent deferred sales charge and/or redemption fee. 2 Sales charge of offering price is: 4.50% for the Bond and High Income Funds; 5.75% for the Diversified Income, Large Cap Value, Large Cap Growth, Mid Cap, Small Cap, and International Stock Funds. 3 The Equity Income Funds does not have Class B shares. 4 The Cash Reserves and Diversified Income Funds do not have Class Y shares. See accompanying Notes to Financial Statements. 50 MEMBERS Mutual Funds | April 30, 2011 Statements of Assets and Liabilities as of April 30, 2011 (unaudited) Diversified Income Fund Equity Income Fund Large Cap Value Fund Large Cap Growth Fund Mid Cap Fund Small Cap Fund International Stock Fund $ 81,064,050 $ 24,113,711 $ 71,027,587 $ 20,705,334 $ 72,060,870 – $ 92,588,101 $ 34,226,911 $ 89,533,505 $ 30,613,211 $ 94,309,900 $ 94,640,639 $ 33,341,878 $ 88,253,948 $ 25,520,682 $ 93,338,233 $ 92,588,101 $ 34,226,911 $ 89,533,505 $ 30,613,211 $ 94,309,900 $ 74,336,484 $  4,115,288 $ 59,521,668 $ 52,484,533 $ 49,071,944 $  3,536,255 $ 25,214,301 $      11.90 $      10.26 $      13.19 $      17.10 $      7.17 $      12.03 $      11.57 $      12.63 $      10.89 $      13.99 $      18.14 $      7.61 $      12.76 $      12.28 $ 18,251,617 $  9,552,932 $ 9,998,302 $ 10,955,463 $    337,708 $  4,990,617 $      11.96 $      13.01 $      15.70 $      6.59 $      11.82 $      11.39 $ 30,111,623 $ 90,154,524 $ 88,161,222 $ 29,506,098 $ 26,739,248 $ 64,104,982 $      10.30 $      13.19 $      17.20 $      7.26 $      12.00 $      11.56 See accompanying Notes to Financial Statements. 51 MEMBERS Mutual Funds | April 30, 2011 Statements of Operations for the Period Ended April 30, 2011 (unaudited) Conservative Allocation Fund Moderate Allocation Fund Aggressive Allocation Fund Cash Reserves Fund Bond Fund Investment Income: Interest $        215 $        428 $        182 $      9,111 $  3,369,283 Dividends Unaffiliated issuers – 4 Affiliated issuers1 – – Less: Foreign taxes withheld – Total investment income Expenses: Advisory agreement fees Service agreement fees 2 Distribution fees – Class B Distribution fees – Class C – – Shareholder servicing fees – Class A – Shareholder servicing fees – Class B – Shareholder servicing fees – Class C – – Total expenses before reimbursement/waiver Less reimbursement/waiver 3 – Total expenses net of reimbursement/waiver Net Investment Income (Loss) – Net Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) on investments (including net realized gain (loss) on options and foreign currency related transactions) Options – Unaffiliated issuers 6 Affiliated issuers1 – – Capital gain distributions received from underlying funds Unaffiliated issuers – – Affiliated issuers1 – – Net change in unrealized appreciation (depreciation) on investments (including a net unrealized appreciation (depreciation) on options and foreign currency related transactions) Options – Unaffiliated issuers – Affiliated issuers1 – – Net Realized and Unrealized Gain on Investments 6 Net Increase in Net Assets from Operations $  2,078,091 $  9,049,080 $  4,551,622 $     6 $  (1,873,520) 1 See Note 11 for information on affiliated issuers. 2 See Note 3 for information on service agreement fees. 3 Waiver includes advisory agreement fees of $26,427, service agreement fees of $818, and distribution fees of $6,806 for the Cash Reserves Fund. See accompanying Notes to Financial Statements. 52 MEMBERS Mutual Funds | April 30, 2011 Statements of Operations for the Period Ended April 30, 2011 (unaudited) High Income Fund Diversified Income Fund Equity Income Fund Large Cap Value Fund Large Cap Growth Fund Mid Cap Fund Small Cap Fund International Stock Fund $  4,632,975 $    880,422 $      1,056 $        625 $      1,666 $      1,500 $        332 $        429 10 – $  25,392,708 $  6,862,246 $  2,028,499 $ 24,361,979 $ 18,238,479 $ 15,702,470 $  6,410,819 $  9,850,399 See accompanying Notes to Financial Statements. 53 MEMBERS Mutual Funds | April 30, 2011 Statements of Changes in Net Assets Conservative Allocation Fund Six-Months Ended April 30, 2011 (unaudited) Year Ended October 31, 2010 Net Assets at beginning of period $ 47,054,462 $ 36,923,992 Increase (decrease) in net assets from operations: Net investment income Net realized gain Net change in unrealized appreciation Net increase in net assets from operations Distributions to shareholders from: Net investment income Class A Class B Class C Total distributions Capital Stock transactions: Class A Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase from capital stock transactions Class B Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase from capital stock transactions Class C Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase from capital stock transactions Total net increase from capital stock transactions Total increase in net assets Net Assets at end of period $ 49,623,520 $ 47,054,462 Undistributed net investment income $    (527,238) $          (1) Capital Share transactions: Class A Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase from capital stock transactions Class B Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase from capital stock transactions Class C Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase from capital stock transactions 52 See accompanying Notes to Financial Statements. 54 MEMBERS Mutual Funds | April 30, 2011 Statements of Changes in Net Assets Moderate Allocation Fund Aggressive Allocation Fund Six-Months Ended April 30, 2011 (unaudited) Year Ended October 31, 2010 Six-Months Ended April 30, 2011 (unaudited) Year Ended October 31, 2010 $ 87,946,377 $ 37,440,131 $ 29,842,818 $ 44,863,631 $ 37,440,131 $    (401,672) $  1,042,512 $     23,459 $    151,318 See accompanying Notes to Financial Statements. 55 MEMBERS Mutual Funds | April 30, 2011 Statements of Changes in Net Assets Cash Reserves Fund Bond Fund Six-Months Ended April 30, 2011 (unaudited) Year Ended October 31, 2010 Six-Months Ended April 30, 2011 (unaudited) Year Ended October 31, 2010 Net Assets at beginning of period $ 13,743,471 $ 16,940,254 Increase (decrease) in net assets from operations: Net investment income (loss) – – Net realized gain (loss) 6 Net change in unrealized appreciation (depreciation) – – Net increase (decrease) in net assets resulting from operations 6 Distributions to shareholders from: Net investment income Class A – – Class B1 – – Class Y1 – – Net realized gains Class A – Class Y1 – Total distributions – – Capital Stock transactions: Class A Shares Shares sold Issued to shareholders in reinvestment of distributions – – Shares redeemed Net increase (decrease) from capital stock transactions Class B Shares1 Shares sold Issued to shareholders in reinvestment of distributions – – Shares redeemed Net decrease from capital stock transactions Class Y Shares1 Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase (decrease) from capital stock transactions Total net increase (decrease) from capital stock transactions Total increase (decrease) in net assets Net Assets at end of period $ 12,604,237 $ 13,743,471 Undistributed net investment income (loss) $      – $      – $     51,184 $     79,320 Capital Share transactions: Class A Shares Shares sold Issued to shareholders in reinvestment of distributions – – Shares redeemed Net increase (decrease) from capital stock transactions Class B Shares1 Shares sold Issued to shareholders in reinvestment of distributions – – Shares redeemed Net decrease from capital stock transactions Class Y Shares1 Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase (decrease) from capital stock transactions 1 Class Y shares are not available for the Cash Reserves and Diversified Income Funds. Class B shares are not available for the Equity Income Fund. See accompanying Notes to Financial Statements. 56 MEMBERS Mutual Funds | April 30, 2011 Statements of Changes in Net Assets High Income Fund Diversified Income Fund Equity Income Fund Large Cap Value Fund Six-Months Ended April 30, 2011 (unaudited) Year Ended October 31, 2010 Six-Months Ended April 30, 2011 (unaudited) Year Ended October 31, 2010 Six-Months Ended April 30, 2011 (unaudited) Year Ended October 31, 2010 Six-Months Ended April 30, 2011 (unaudited) Year Ended October 31, 2010 $ 91,550,650 $ 89,335,868 $ 35,520,264 $    100,000 – $ 92,588,101 $ 91,550,650 $ 34,226,911 $ 35,520,264 $     56,287 $     88,964 $     10,749 $      4,151 $     (64,345) $      – $    711,743 $  1,560,083 – – – See accompanying Notes to Financial Statements. 57 MEMBERS Mutual Funds | April 30, 2011 Statements of Changes in Net Assets Large Cap Growth Fund Mid Cap Fund Six-Months Ended April 30, 2011 (unaudited) Year Ended October 31, 2010 Six-Months Ended April 30, 2011 (unaudited) Year Ended October 31, 2010 Net Assets at beginning of period $ 78,606,852 $ 44,757,843 Increase (decrease) in net assets from operations: Net investment income (loss) Net realized gain (loss) Net change in unrealized appreciation Net increase in net assets from operations Distributions to shareholders from: Net investment income Class A – – Class B – Class Y – – Total distributions – – Capital Stock transactions: Class A Shares Shares sold Issued to shareholders in reinvestment of distributions – 3 Shares redeemed Redemption fees – Net increase (decrease) from capital stock transactions Class B Shares Shares sold Issued to shareholders in reinvestment of distributions – Shares redeemed Redemption fees – Net increase (decrease) from capital stock transactions Class Y Shares Shares sold – Issued to shareholders in reinvestment of distributions – – Shares redeemed Net increase (decrease) from capital stock transactions Total net increase (decrease) from capital stock transactions Total increase (decrease) in net assets Net Assets at end of period $ 89,533,505 $ 78,606,852 Undistributed net investment income (loss) $     55,134 $    359,530 $     71,216 $      – Capital Share transactions: Class A Shares Shares sold Issued to shareholders in reinvestment of distributions – 1 Shares redeemed Net increase (decrease) from capital stock transactions Class B Shares Shares sold Issued to shareholders in reinvestment of distributions – Shares redeemed Net increase (decrease) from capital stock transactions Class Y Shares Shares sold – Issued to shareholders in reinvestment of distributions 7 – – Shares redeemed Net increase (decrease) from capital stock transactions See accompanying Notes to Financial Statements. 58 MEMBERS Mutual Funds | April 30, 2011 Statements of Changes in Net Assets Small Cap Fund International Stock Fund Six-Months Ended April 30, 2011 (unaudited) Year Ended October 31, 2010 Six-Months Ended April 30, 2011 (unaudited) Year Ended October 31, 2010 $ 32,042,388 $ 21,790,142 – 44 – – 2 – 2 – – $ 30,613,211 $ 32,042,388 $ 94,309,900 $     (15,097) $     28,684 $    135,709 $    872,468 79 – – – See accompanying Notes to Financial Statements. 59 MEMBERS Mutual Funds | April 30, 2011 Financial Highlights for a Share of Beneficial Interest Outstanding CONSERVATIVE ALLOCATION FUND Six Months Ended 4/30/11 (unaudited) Year Ended October 31, Inception to 10/31/061 CLASS A Net Asset Value at beginning of period $ 9.34 $ 8.53 Income from Investment Operations: Net investment income Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – Distributions from capital gains – Total distributions – Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.34 $ 8.53 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)5 50 38 90 39 CLASS B Net Asset Value at beginning of period $ 9.34 $ 8.48 Income from Investment Operations: Net investment income Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – Distributions from capital gains – Total distributions – Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.34 $ 8.48 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) $  622 Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)5 50 38 90 39 1 Commenced investment operations June 30, 2006. 2 Total return without applicable sales charge. 3 Not annualized. 4 Annualized. 5 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. See accompanying Notes to Financial Statements. 60 MEMBERS Mutual Funds | April 30, 2011 Financial Highlights for a Share of Beneficial Interest Outstanding CONSERVATIVE ALLOCATION FUND Six Months Ended 4/30/11 (unaudited) Year Ended October 31, Inception to 10/31/081 CLASS C Net Asset Value at beginning of period $ 9.35 $ 8.48 Income from Investment Operations: Net investment income Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – Total distributions – Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.35 $ 8.48 Total Return (%)3 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)7 50 38 MODERATE ALLOCATION FUND Six Months Ended 4/30/11 (unaudited) Year Ended October 31, Inception to 10/31/062 CLASS A Net Asset Value at beginning of period $ 9.63 $ 8.77 $ 7.84 Income from Investment Operations: Net investment income Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – Distributions from capital gains – Total distributions – Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.63 $ 8.77 $ 7.84 Total Return (%)3 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)7 84 54 30 83 21 1 Commenced investment operations February 29, 2008. 5 Annualized. 2 Commenced investment operations June 30, 2006. 6 Amounts represent less than $0.005 per share. 3 Total return without applicable sales charge. 7 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 4 Not annualized. See accompanying Notes to Financial Statements. 61 MEMBERS Mutual Funds | April 30, 2011 Financial Highlights for a Share of Beneficial Interest Outstanding MODERATE ALLOCATION FUND Six Months Ended 4/30/11 (unaudited) Year Ended October 31, Inception to 10/31/061 CLASS B Net Asset Value at beginning of period $ 9.58 $ 8.72 $ 7.80 Income from Investment Operations: Net investment income Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – Distributions from capital gains – Total distributions – Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.58 $ 8.72 $ 7.80 Total Return (%)3 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)6 84 54 30 83 21 Six Months Ended 4/30/11 (unaudited) Year Ended October 31, Inception to 10/31/082 CLASS C Net Asset Value at beginning of period $ 9.58 $ 8.72 $ 7.80 Income from Investment Operations: Net investment income Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – Distributions from capital gains – Total distributions – Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.58 $ 8.72 $ 7.80 Total Return (%)3 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)6 84 54 30 1 Commenced investment operations June 30, 2006. 4 Not annualized. 2 Commenced investment operations February 29, 2008. 5 Annualized. 3 Total return without applicable sales charge. 6 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. See accompanying Notes to Financial Statements. 62 MEMBERS Mutual Funds | April 30, 2011 Financial Highlights for a Share of Beneficial Interest Outstanding AGGRESSIVE ALLOCATION FUND Six Months Ended 4/30/11 (unaudited) Year Ended October 31, Inception to 10/31/061 CLASS A Net Asset Value at beginning of period $ 9.04 $ 8.12 $ 7.16 Income from Investment Operations: Net investment income Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – Distributions from capital gains – Total distributions – Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.99 $ 9.04 $ 8.12 $ 7.16 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)6 93 62 17 91 24 CLASS B Net Asset Value at beginning of period $ 8.96 $ 8.05 $ 7.12 Income from Investment Operations: Net investment income Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – – Distributions from capital gains – Total distributions – – Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.93 $ 8.96 $ 8.05 $ 7.12 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)6 93 62 17 90 24 1 Commenced investment operations June 30, 2006. 2 Total return without applicable sales charge. 3 Not annualized. 4 Annualized. 5 Amounts represent less than $0.005 per share. 6 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. See accompanying Notes to Financial Statements. 63 MEMBERS Mutual Funds | April 30, 2011 Financial Highlights for a Share of Beneficial Interest Outstanding AGGRESSIVE ALLOCATION FUND Six Months Ended 4/30/11 (unaudited) Year Ended October 31, Inception to 10/31/081 CLASS C Net Asset Value at beginning of period $ 8.97 $ 8.06 $ 7.12 Income from Investment Operations: Net investment income Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – – Total distributions – – Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.94 $ 8.97 $ 8.06 $ 7.12 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) $  908 $  508 $  470 $  229 Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)6 93 62 17 CASH RESERVES FUND Six Months Ended 4/30/11 (unaudited) Year Ended October 31, CLASS A Net Asset Value at beginning of period $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Income from Investment Operations: Net investment income Total from investment operations Less Distributions: Distributions from net investment income – – Total distributions – – Net increase (decrease) in net asset value – Net Asset Value at end of period $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement and waiver of expenses by Adviser (%) After reimbursement and waiver of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement and waiver of expenses by Adviser (%) 1 Commenced investment operations February 29, 2008. 2 Total return without applicable sales charge. 3 Not annualized. 4 Annualized. 5 Amounts represent less than $0.005 per share. 6 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 7 Amount includes fees waived by the adviser and distributor (See Note 3). See accompanying Notes to Financial Statements. 64 MEMBERS Mutual Funds | April 30, 2011 Financial Highlights for a Share of Beneficial Interest Outstanding CASH RESERVES FUND Six Months Ended 4/30/11 (unaudited) Year Ended October 31, CLASS B Net Asset Value at beginning of period $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Income from Investment Operations: Net investment income Total from investment operations Less Distributions: Distributions from net investment income – – Total distributions – Net increase (decrease) in net asset value – Net Asset Value at end of period $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Total Return (%)3 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement and waiver of expenses by Adviser (%) After reimbursement and waiver of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement and waiver of expenses by Adviser (%) For the Period Ended 6/14/071 Inception to 10/31/062 CLASS Y Net Asset Value at beginning of period $ 1.00 $ 1.00 Income from Investment Operations: Net investment income Total from investment operations Less Distributions: Distributions from net investment income Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period $ 1.00 $ 1.00 Total Return (%)3 N/A Ratios/Supplemental Data: Net Assets at end of period (in 000’s) $    – Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) 1 Cash Reserves Fund Class Y shares were liquidated June 14, 2007. 2 Commenced investment operations June 30, 2006. 3 Total return without applicable sales charge. 4 Not annualized. 5 Annualized. 6 Amounts represent less than $0.005 per share. 7 Amount includes fees waived by the adviser and distributor (see Note 3). See accompanying Notes to Financial Statements. 65 MEMBERS Mutual Funds | April 30, 2011 Financial Highlights for a Share of Beneficial Interest Outstanding BOND FUND Six Months Ended 4/30/11 (unaudited) Year Ended October 31, CLASS A Net Asset Value at beginning of period $ 9.48 $ 9.78 $ 9.88 $ 9.85 Income from Investment Operations: Net investment income Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Return of capital – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.48 $ 9.78 $ 9.88 Total Return (%)1 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)4 92 7 37 22 40 33 CLASS B Net Asset Value at beginning of period $ 9.48 $ 9.78 $ 9.88 $ 9.85 Income from Investment Operations: Net investment income Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Return of capital – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.48 $ 9.78 $ 9.88 Total Return (%)1 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)4 92 7 37 22 40 33 1 Total return without applicable sales charge. 2 Not annualized. 3 Annualized. 4 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. See accompanying Notes to Financial Statements. 66 MEMBERS Mutual Funds | April 30, 2011 Financial Highlights for a Share of Beneficial Interest Outstanding BOND FUND Six Months Ended 4/30/11 (unaudited) Year Ended October 31, Inception to 10/31/061 CLASS Y Net Asset Value at beginning of period $ 9.47 $ 9.77 $ 9.88 $ 9.61 Income from Investment Operations: Net investment income 0.15 Net realized and unrealized gain (loss) on investments Total from investment operations 0.42 Less Distributions: Distributions from net investment income (0.15) Return of capital – Total distributions (0.15) Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.47 $ 9.77 $ 9.88 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) $6,141 Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)5 93 7 37 40 HIGH INCOME FUND Six Months Ended 4/30/11 (unaudited) Year Ended October 31, CLASS A Net Asset Value at beginning of period $ 7.10 $ 6.66 $ 5.57 $ 7.29 $ 7.36 $ 7.29 Income from Investment Operations: Net investment income Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period $ 7.19 $ 7.10 $ 6.66 $ 5.57 $ 7.29 $ 7.36 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)5 47 73 59 74 67 1 Commenced investment operations June 30, 2006. 4 Annualized. 2 Total return without applicable sales charge. 5 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 3 Not annualized. See accompanying Notes to Financial Statements. 67 MEMBERS Mutual Funds | April 30, 2011 Financial Highlights for a Share of Beneficial Interest Outstanding HIGH INCOME FUND Six Months Ended 4/30/11 (unaudited) Year Ended October 31, CLASS B Net Asset Value at beginning of period Income from Investment Operations: $ 7.19 $ 6.74 $ 5.63 $ 7.32 $ 7.39 $ 7.31 Net investment income Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Return of capital Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period $ 7.28 $ 7.19 $ 6.74 $ 5.63 $ 7.32 $ 7.39 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) $ 5,833 Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)5 47 73 59 74 67 Six Months Ended 4/30/11 (unaudited) Year Ended October 31, Inception to 10/31/061 CLASS Y Net Asset Value at beginning of period $ 7.09 $ 6.65 $ 5.56 $ 7.30 $ 7.36 $ 7.21 Income from Investment Operations: Net investment income Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period $ 7.16 $ 7.09 $ 6.65 $ 5.56 $ 7.30 $ 7.36 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) $ 2,637 Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)5 47 73 59 74 1 Commenced investment operations June 30, 2006. 4 Annualized. 2 Total return without applicable sales charge. 5 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 3 Not annualized. See accompanying Notes to Financial Statements. 68 MEMBERS Mutual Funds | April 30, 2011 Financial Highlights for a Share of Beneficial Interest Outstanding DIVERSIFIED INCOME FUND Six Months Ended 4/30/11 (unaudited) Year Ended October 31, CLASS A Net Asset Value at beginning of period $ 9.92 Income from Investment Operations: Net investment income Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Distributions from capital gains – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.92 Total Return (%)1 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)4 62 24 28 15 62 62 CLASS B Net Asset Value at beginning of period $ 9.96 Income from Investment Operations: Net investment income Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Distributions from capital gains – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)1 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)4 62 24 28 15 62 62 1 Total return without applicable sales charge. 2 Not annualized. 3 Annualized. 4 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. See accompanying Notes to Financial Statements. 69 MEMBERS Mutual Funds | April 30, 2011 Financial Highlights for a Share of Beneficial Interest Outstanding EQUITY INCOME FUND Six Months Ended 4/30/11 (unaudited) Inception to 10/31/101 CLASS A Net Asset Value at beginning of period Income from Investment Operations: Net investment loss Net realized and unrealized gain on investments Total from investment operations Less Distributions: Distributions from net investment income – Distributions from capital gains Total distributions Net increase in net asset value Net Asset Value at end of period Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) $ 4,115 Ratios of expenses to average net assets: Ratio of net investment income to average net assets Portfolio Turnover (%)5 58 CLASS Y Net Asset Value at beginning of period1 Income from Investment Operations: Net investment loss Net realized and unrealized gain on investments Total from investment operations Less Distributions: Distributions from net investment income – Distributions from capital gains Total distributions Net increase in net asset value Net Asset Value at end of period Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets Ratio of net investment income to average net assets Portfolio Turnover (%)5 58 1 Commenced investment operations October 31, 2009 2 Total return without applicable sales charge 3 Not annualized. 4 Annualized. 5 Portfolio Turnover is calculated at the fund level and represents the entire period. See accompanying Notes to Financial Statements. 70 MEMBERS Mutual Funds | April 30, 2011 Financial Highlights for a Share of Beneficial Interest Outstanding LARGE CAP VALUE FUND Six Months Ended 4/30/11 (unaudited) Year Ended October 31, CLASS A Net Asset Value at beginning of period Income from Investment Operations: Net investment income Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Distributions from capital gains – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)1 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)4 70 86 55 47 45 CLASS B Net Asset Value at beginning of period Income from Investment Operations: Net investment income Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Distributions from capital gains – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)1 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)4 70 86 55 47 45 1 Total return without applicable sales charge. 2 Not annualized. 3 Annualized. 4 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. See accompanying Notes to Financial Statements. 71 MEMBERS Mutual Funds | April 30, 2011 Financial Highlights for a Share of Beneficial Interest Outstanding LARGE CAP VALUE FUND Six Months Ended 4/30/11 (unaudited) Year Ended October 31, Inception to 10/31/061 CLASS Y Net Asset Value at beginning of period Income from Investment Operations: Net investment income Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – Return of capital – Total distributions – Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)6 70 86 55 47 LARGE CAP GROWTH FUND Six Months Ended 4/30/11 (unaudited) Year Ended October 31, CLASS A Net Asset Value at beginning of period Income from Investment Operations: Net investment income Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – – Total distributions – – Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)6 79 93 1 Commenced investment operations June 30, 2006. 4 Annualized. 2 Total return without applicable sales charge. 5 Amounts represent less than $0.005 per share. 3 Not annualized. 6 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. See accompanying Notes to Financial Statements. 72 MEMBERS Mutual Funds | April 30, 2011 Financial Highlights for a Share of Beneficial Interest Outstanding LARGE CAP GROWTH FUND Six Months Ended 4/30/11 (unaudited) Year Ended October 31, CLASS B Net Asset Value at beginning of period Income from Investment Operations: Net investment income Net realized and unrealized gain (loss) on investments Total from investment operations Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)6 79 93 Six Months Ended 4/30/11 (unaudited) Year Ended October 31, Inception to 10/31/061 CLASS Y Net Asset Value at beginning of period Income from Investment Operations: Net investment income Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – – – Total distributions – – – Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)6 79 93 1 Commenced investment operations June 30, 2006. 2 Total return without applicable sales charge. 3 Not annualized. 4 Annualized. 5 Amounts represent less than $0.005 per share. 6 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. See accompanying Notes to Financial Statements. 73 MEMBERS Mutual Funds | April 30, 2011 Financial Highlights for a Share of Beneficial Interest Outstanding MID CAP FUND Six Months Ended 4/30/11 (unaudited) Year Ended October 31, CLASS A Net Asset Value at beginning of period $ 5.95 $ 4.95 $ 4.08 $ 7.45 $ 6.27 $ 5.36 Income from Investment Operations: Net investment income Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from capital gains – Total distributions – Net increase (decrease) in net asset value Net Asset Value at end of period $ 7.17 $ 5.95 $ 4.95 $ 4.08 $ 7.45 $ 6.27 Total Return (%)1 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)4 68 CLASS B Net Asset Value at beginning of period $ 5.49 $ 4.60 $ 3.83 $ 7.04 $ 5.96 $ 5.14 Income from Investment Operations: Net investment income Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from capital gains – – – (0.05) – – Total distributions – Net increase (decrease) in net asset value Net Asset Value at end of period $ 6.59 $ 5.49 $ 4.60 $ 3.83 $ 7.04 $ 5.96 Total Return (%)1 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) $ 4,891 Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)4 68 1 Total return without applicable sales charge. 2 Not annualized. 3 Annualized. 4 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. See accompanying Notes to Financial Statements. 74 MEMBERS Mutual Funds | April 30, 2011 Financial Highlights for a Share of Beneficial Interest Outstanding MID CAP FUND Six Months Ended 4/30/11 (unaudited) Year Ended October 31, Inception to 10/31/061 CLASS Y Net Asset Value at beginning of period $ 6.01 $ 5.00 $ 4.11 $ 7.47 $ 6.27 $ 5.84 Income from Investment Operations: Net investment income Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from capital gains – Total distributions – Net increase (decrease) in net asset value Net Asset Value at end of period $ 7.26 $ 6.01 $ 5.00 $ 4.11 $ 7.47 $ 6.27 Total Return (%)3 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) $ 7,830 Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)7 68 SMALL CAP FUND Six Months Ended 4/30/11 (unaudited) Year Ended October 31, Inception to 10/31/072 CLASS A Net Asset Value at beginning of period $ 9.93 $ 8.24 $ 7.29 Income from Investment Operations: Net investment income Net realized and unrealized gain (loss) on investments Total from investment operations Redemption Fees (see Note 2) – Less Distributions: Distributions from investment income – Distributions from capital gains – Total distributions – Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.93 $ 8.24 $ 7.29 Total Return (%)3 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) $  883 Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)7 84 40 21 55 1 Commenced investment operations June 30, 2006. 5 Annualized. 2 Commenced investment operations December 27, 2006. 6 Amounts represent less than $0.005 per share. 3 Total return without applicable sales charge. 7 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 4 Not annualized. See accompanying Notes to Financial Statements. 75 MEMBERS Mutual Funds | April 30, 2011 Financial Highlights for a Share of Beneficial Interest Outstanding SMALL CAP FUND Six Months Ended 4/30/11 (unaudited) Year Ended October 31, Inception to 10/31/071 CLASS B Net Asset Value at beginning of period $ 9.78 $ 8.18 $ 7.24 Income from Investment Operations: Net investment income Net realized and unrealized gain (loss) on investments Total from investment operations Redemption Fees (see Note 2) – – Less Distributions: – Distributions from net investment income – – – _ Distributions from capital gains – Total distributions – – Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.78 $ 8.18 $ 7.24 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) $ 67 Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)6 83 40 21 55 CLASS Y Net Asset Value at beginning of period $ 9.91 $ 8.22 $ 7.31 $ 9.82 Income from Investment Operations: Net investment income Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – Distributions from capital gains – Total distributions – Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.91 $ 8.22 $ 7.31 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)6 83 40 21 55 1 Commenced investment operations December 27, 2006. 2 Total return without applicable sales charge. 3 Not annualized. 4 Annualized. 5 Amounts represent less than $0.005 per share. 6 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. See accompanying Notes to Financial Statements. 76 MEMBERS Mutual Funds | April 30, 2011 Financial Highlights for a Share of Beneficial Interest Outstanding INTERNATIONAL STOCK FUND Six Months Ended 4/30/11 (unaudited) Year Ended October 31, CLASS A Net Asset Value at beginning of period $ 9.94 $ 8.47 Income from Investment Operations: Net investment income Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Distributions from capital gains – – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.94 $ 8.47 Total Return (%)1 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)4 52 82 69 79 63 CLASS B Net Asset Value at beginning of period $ 9.76 $ 8.33 Income from Investment Operations: Net investment income Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – Distributions from capital gains – – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.76 $ 8.33 Total Return (%)1 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) $ 4,991 $ 4,854 $ 5,109 $ 6,237 Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)4 52 82 69 79 63 1 Total return without applicable sales charge. 2 Not annualized. 3 Annualized. 4 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. See accompanying Notes to Financial Statements. 77 MEMBERS Mutual Funds | April 30, 2011 Financial Highlights for a Share of Beneficial Interest Outstanding INTERNATIONAL STOCK FUND Six Months Ended 4/30/11 (unaudited) Year Ended October 31, Inception to 10/31/061 CLASS Y Net Asset Value at beginning of period $ 9.95 $ 8.48 Income from Investment Operations: Net investment income Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – Distributions from capital gains – – – Total distributions – Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.95 $ 8.48 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by Adviser (%) After reimbursement of expenses by Adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by Adviser (%) Portfolio Turnover (%)5 52 82 69 79 1 Commenced investment operations June 30, 2006. 2 Total return without applicable sales charge. 3 Not annualized. 4 Annualized. 5 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. See accompanying Notes to Financial Statements. 78 MEMBERS Mutual Funds | April 30, 2011 Notes to Financial Statements (unaudited) 1. ORGANIZATION The MEMBERS Mutual Funds, a Delaware business trust (the ÒTrustÓ), is registered under the Investment Company Act of 1940, as amended (the Ò1940 ActÓ), as a diversified, open-end, management investment company. As of the date of this report, the Trust offers thirteen funds (individually, a ÒFund,Ó collectively, the ÒFundsÓ). The Declaration of Trust permits the Trustees to issue an unlimited number of shares of beneficial interest of the Trust without par value. The Trust has entered into an Investment Advisory Agreement with Madison Asset Management, LLC (the ÒInvestment AdviserÓ). The Investment Adviser, in turn, has entered into subadvisory agreements with certain subadvisers (ÒSubadvisersÓ) for the management of the investments of the High Income Fund, Small Cap Fund, and the International Stock Fund. The accompanying financial statements include the Cash Reserves, Bond, High Income, Diversified Income, Equity Income, Large Cap Value, Large Cap Growth, Mid Cap, Small Cap and International Stock Funds (collectively, the ÒCore FundsÓ), and the Conservative Allocation, Moderate Allocation, and Aggressive Allocation Funds (collectively, the ÒTarget Allocation FundsÓ). The Core Funds, excluding the Cash Reserves, Diversified Income and Equity Income Funds, offer three classes of shares: Class A, B and Y, the Target Allocation Funds offer three classes of shares: Class A, B and C. The Cash Reserves Fund and the Diversified Income Fund, offer two classes of shares: Class A and B, and the Equity Income Fund offers two classes of shares: Class A and Y. Each class of shares represents an interest in the assets of the respective Fund and has identical voting, dividend, liquidation and other rights, except that each class of shares bears its own distribution fees and servicing fees, if any, its proportional share of Fund level expenses, is subject to its own sales charges, if any, and has exclusive voting rights on matters pertaining to Rule 12b-1 of the 1940 Act as it relates to that class and other class-specific matters. 2. SIGNIFICANT ACCOUNTING POLICIES The preparation of financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the reported period. Actual results could differ from those estimates. The following is a summary of significant accounting policies consistently followed by each Fund in the preparation of its financial statements. Portfolio Valuation: Securities and other investments are valued as follows: Equity securities and exchange-traded funds (ÒETFsÓ) listed on any U.S. or foreign stock exchange or quoted on the National Association of Securities Dealers Automated Quotation System (ÒNASDAQÓ) are valued at the last quoted sale price or official closing price on that exchange or NASDAQ on the valuation day (provided that, for securities traded on NASDAQ, the Funds utilize the NASDAQ Official Closing Price). If no sale occurs, equities traded on a U.S. exchange, on NASDAQ or a foreign exchange are valued at the official bid price. Debt securities purchased with a remaining maturity of 61 days or more are valued by a pricing service selected by the Trust or on the basis of dealer-supplied quotations. Short-term instruments having maturities of 60 days or less and all securities in the Cash Reserves Fund are valued on an amortized cost basis, which approximates market value. Investments in shares of open-end mutual funds, including money market funds, are valued at their daily net asset value (ÒNAVÓ) which is calculated as of the close of regular trading on the New York Stock Exchange (usually 4:00 p.m. Eastern Standard Time) on each day on which the New York Stock Exchange is open for business. NAV per share is determined by dividing each Fund’s total net assets by the number of shares of such Fund outstanding at the time of calculation. Total net assets are determined by adding the total current value of portfolio securities, cash, receivables, and other assets and subtracting liabilities. Over-the-counter securities not listed or traded on NASDAQ are valued at the last sale price on the valuation day. If no sale occurs on the valuation day, an over-the-counter security is valued at the official bid price. Over-the-counter options are valued based upon prices provided by market makers in such securities or dealers in such currencies. Exchange traded options are valued at the last sale or bid price on the exchange where such option contract is principally traded except for the Equity 79 MEMBERS Mutual Funds | April 30, 2011 Notes to Financial Statements (unaudited) Income Fund where they are valued at the mean of the best bid and best ask prices across all option exchanges. Financial futures contracts generally are valued at the settlement price established by the exchange(s) on which the contracts are primarily traded. The Funds’ Pricing Committee (the ÒCommitteeÓ) shall estimate the fair value of futures positions affected by the daily limit by using its valuation procedures for determining fair value, when necessary. Spot and forward foreign currency exchange contracts are valued based on quotations supplied by dealers in such contracts. Overnight repurchase agreements are valued at cost, and term repurchase agreements (i.e., those whose maturity exceeds seven days), swaps, caps, collars and floors are valued at the average of the closing bids obtained daily from at least one dealer. The value of all assets and liabilities expressed in foreign currencies was converted into U.S. dollar values using the then current exchange rate at the close of regular trading on the New York Stock Exchange (usually 4:00 p.m. Eastern Standard Time). All other securities for which either quotations are not readily available, no other sales have occurred, or in the Investment Adviser’s opinion, do not reflect the current market value, are appraised at their fair values as determined in good faith by the Committee and under the general supervision of the Board of Trustees. When fair value pricing of securities is employed, the prices of securities used by the Funds to calculate NAV may differ from market quotations or official closing prices. Because the Target Allocation Funds primarily invest in underlying funds, government securities and short-term paper, it is not anticipated that the Investment Adviser will need to ÒfairÓ value any of the investments of these Funds. However, an underlying fund may need to ÒfairÓ value one or more of its investments, which may, in turn, require a Target Allocation Fund to do the same because of delays in obtaining the underlying fund’s NAV. A Fund’s investments (or underlying fund) will be valued at fair value if, in the judgment of the Committee, an event impacting the value of an investment occurred between the closing time of a security’s primary market or exchange (for example, a foreign exchange or market) and the time the Fund’s share price is calculated as of the close of regular trading on the New York Stock Exchange (usually 4:00 p.m. Eastern Standard Time). Significant events may include, but are not limited to, the following: (1) significant fluctuations in domestic markets, foreign markets or foreign currencies; (2) occurrences not directly tied to the securities markets such as natural disasters, armed conflicts or significant government actions; and (3) major announcements affecting a single issuer or an entire market or market sector. In responding to a significant event, the Committee would determine the fair value of affected securities considering factors including, but not limited to: fundamental analytical data relating to the investment; the nature and duration of any restrictions on the disposition of the investment; and the forces influencing the market(s) in which the investment is purchased or sold. The Committee may rely on an independent fair valuation service to adjust the valuations of foreign equity securities based on specific market-movement parameters established by the Committee and approved by the Funds. Security Transactions and Investment Income: Security transactions are accounted for on a trade date basis. Net realized gains or losses on sales are determined by the identified cost method. Interest income is recorded on an accrual basis. Dividend income is recorded on ex-dividend date. Amortization and accretion are recorded on the effective yield method. Federal Income Taxes: It is each Fund’s policy to comply with the requirements of Subchapter M of the Internal Revenue Code of 1986 applicable to regulated investment companies and to distribute substantially all its taxable income to its shareholders. Accordingly, no provisions for federal income taxes are recorded in the accompanying financial statements. The Funds have not recorded any liabilities for material unrecognized tax benefits as of April 30, 2011. It is the Funds’ policy to recognize accrued interest and penalties related to uncertain tax benefits in income taxes, as appropriate. Tax years that remain open to examination by major tax jurisdictions include tax years ended October 31, 2007 through October 31, 2010. 80 MEMBERS Mutual Funds | April 30, 2011 Notes to Financial Statements (unaudited) Expenses: Expenses that are directly related to one Fund are charged directly to that Fund. Other operating expenses are prorated to the Funds on the basis of relative net assets. Class-specific expenses are borne by that class. Classes: Income and realized and unrealized gains/losses are allocated to the respective classes on the basis of relative net assets. Repurchase Agreements: Each Fund may engage in repurchase agreements. In a repurchase agreement, a security is purchased for a relatively short period (usually not more than 7 days) subject to the obligation to sell it back to the issuer at a fixed time and price plus accrued interest. The Funds will enter into repurchase agreements only with members of the Federal Reserve System and with Òprimary dealersÓ in U.S. Government securities. As of April 30, 2011, only the Equity Income Fund had open repurchase agreements. The Trust has established a procedure providing that the securities serving as collateral for each repurchase agreement must be delivered to the Funds’ custodian either physically or in book-entry form and that the collateral must be marked to market daily to ensure that each repurchase agreement is fully collateralized at all times. In the event of bankruptcy or other default by a seller of a repurchase agreement, a Fund could experience one of the following: delays in liquidating the underlying securities during the period in which the Fund seeks to enforce its rights thereto, possible subnormal levels of income, declines in value of the underlying securities, or lack of access to income during this period and the expense of enforcing its rights. Foreign Currency Transactions: The books and records are maintained in U.S. dollars. Foreign currency denominated transactions (i.e., market value of investment securities, assets and liabilities, purchases and sales of investment securities, and income and expenses) are translated into U.S. dollars at the current rate of exchange. Each Fund, except the Cash Reserves Fund, reports certain foreign currency-related transactions as components of realized gains or losses for financial reporting purposes, whereas such components are treated as ordinary income for federal income tax purposes. Net realized gains of $1,227,678 are included in the Statements of Operations under the heading ÒNet realized gain (loss) on investmentsÓ for the International Stock Fund. The Cash Reserves Fund can only invest in U.S. dollar-denominated foreign money market securities. The Funds do not isolate the portion of gains and losses on investments in securities that is due to changes in the foreign exchange rates from that which is due to change in market prices of securities. Such amounts are categorized as gain or loss on investments for financial reporting purposes. Forward Foreign Currency Exchange Contracts: Each Fund, except the Cash Reserves Fund, may purchase and sell forward foreign currency exchange contracts for defensive or hedging purposes. When entering into forward foreign currency exchange contracts, the Funds agree to receive or deliver a fixed quantity of foreign currency for an agreed-upon price on an agreed future date. These contracts are valued daily. The Funds’ net assets reflect unrealized gains or losses on the contracts as measured by the difference between the forward foreign currency exchange rates at the dates of entry into the contracts and the forward rates at the reporting date. The Funds realize a gain or a loss at the time the forward foreign currency exchange contracts are settled or closed out with an offsetting contract. Realized and unrealized gains and losses are included in the Statements of Operations. As of April 30, 2011, none of the Funds had open forward foreign currency exchange contracts. If a Fund enters into a forward foreign currency exchange contract to buy foreign currency for any purpose, the Fund will be required to place cash or other liquid assets in a segregated account with the Fund’s custodian in an amount equal to the value of the Fund’s total assets committed to the consummation of the forward contract. If the value of the securities in the 81 MEMBERS Mutual Funds | April 30, 2011 Notes to Financial Statements (unaudited) segregated account declines, additional cash or securities will be placed in the segregated account so that the value of the account will equal the amount of the Fund’s commitment with respect to the contract. Futures Contracts: Each Fund, except the Cash Reserves Fund, may purchase and sell futures contracts and purchase and write options on futures contracts. The Funds will engage in futures contracts or related options transactions to hedge certain market positions. Upon entering into a futures contract, the Fund is required to pledge to the broker an amount of cash, U.S. Government securities or other assets, equal to a certain percentage of the contract (initial margin deposit). Subsequent payments, known as Òvariation margin,Ó are made or received by the Fund each day, depending on the daily fluctuations in the fair value of the futures contract. When a Fund enters into a futures contract, the fund segregates cash or other liquid securities, of any type or maturity, equal in value to the Fund’s commitment. The Fund recognizes a gain or loss equal to the daily change in the value of the futures contracts. Should market conditions move unexpectedly, the Fund may not achieve the anticipated benefits of the futures contracts and may realize a loss. As of April 30, 2011, none of the Funds had open futures contracts. Illiquid Securities: Each Fund currently limits investments in illiquid securities to 15% of net assets at the time of purchase, except for the Cash Reserves Fund which limits the investment in illiquid securities to 5% of net assets. At April 30, 2011, investments in securities of the Bond, High Income and Diversified Income Funds include issues that are illiquid. The aggregate values of illiquid securities held by the Bond, High Income and Diversified Income were $2,810,764, $460,875 and $1,569,841, respectively, which represent 1.5%, 0.4% and 1.7% of net assets, respectively. Pursuant to guidelines adopted by the Board of Trustees, certain unregistered securities are determined to be liquid and are not included within the percent limitations specified above. Information concerning the illiquid securities held at April 30, 2011, which includes cost and acquisition date, is as follows: Security Acquisition Date Acquisition Cost Bond Fund American Association of Retired Persons 5/16/02 ERAC USA Finance LLC 12/16/04 WM Wrigley Jr. Co. 6/21/10 High Income Fund WCA Waste Corp. 6/28/06 Gulfmark Offshore Various $  451,042 Diversified Income Fund American Association of Retired Persons 5/16/02 ERAC USA Finance LLC 12/16/04 WM Wrigley Jr. Co. 6/21/10 For the Bond and Diversified Income Funds, all securities listed above are deemed illiquid because Fund procedures deem them so as Rule 144A Securities. For the High Income Fund, all securities listed above are deemed illiquid primarily due to low trading volume. These securities are classified as Level 2 as there are significant observable inputs used to price them and a market exists for each. Delayed Delivery Securities: Each Fund may purchase securities on a when-issued or delayed delivery basis. ÒWhen-issuedÓ refers to securities whose terms are available and for which a market exists, but that have not been issued. For when-issued or delayed delivery transactions, no payment is made until delivery date, which is typically longer than the normal 82 MEMBERS Mutual Funds | April 30, 2011 Notes to Financial Statements (unaudited) course of settlement, and often a month or more after the purchase. When a Fund enters into an agreement to purchase securities on a when-issued or delayed delivery basis, the Fund segregates cash or other liquid securities, of any type or maturity, equal in value to the Fund’s commitment. Losses may arise due to changes in the market value of the underlying securities, if the counterparty does not perform under the contract, or if the issuer does not issue the securities due to political, economic or other factors. As of April 30, 2011, none of the Funds had entered into such transactions. Reclassification Adjustments: Paid-in capital, undistributed net investment income, and accumulated net realized gain (loss) have been adjusted in the Statements of Assets and Liabilities for permanent book-tax differences for all Funds. Differences primarily relate to the tax treatment of net operating losses, paydown gains and losses, foreign currency gains and losses, and distributions from real estate investment trusts and passive foreign investment companies. Redemption Fees: The Small Cap and the International Stock Funds will deduct a fee of 2% from redemption proceeds on Class A and Class B shares held 30 calendar days or less. Redemption fees are treated as additional paid-in capital to the Fund from which the shares are redeemed and are designed to help offset any costs associated with short-term shareholder trading. Fair Value Measurements: Each fund has adopted the Financial Accounting Standards Board (ÒFASBÓ) guidance on fair value measurements. Fair value is defined as the price that each fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. A three-tier hierarchy is used to maximize the use of observable market data ÒinputsÓ and minimize the use of unobservable ÒinputsÓ and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique). Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 – unadjusted quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rate volatilities, prepayment speeds, credit risk, benchmark yields, transactions, bids, offers, new issues, spreads and other relationships observed in the markets among comparable securities, underlying equity of the issuer; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The valuation techniques used by the Funds to measure fair value for the period ended April 30, 2011 maximized the use of observable inputs and minimized the use of unobservable inputs. The Funds utilized the following fair value techniques: multi-dimensional relational pricing model and option adjusted spread pricing; the Funds estimated the price that would have prevailed in a liquid market for an international equity security given information available at the time of evaluation. During the period ended April 30, 2011, none of the Funds held securities deemed as a Level 3. 83 MEMBERS Mutual Funds | April 30, 2011 Notes to Financial Statements (unaudited) The following is a summary of the inputs used as of April 30, 2011 in valuing the Funds’ investments carried at market value (please see the Portfolio of Investments for each Fund for a listing of all securities within each caption): Fund Quoted Prices in Active Markets for Identical Investments (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Value at 4/30/2011 Conservative Allocation $ 49,512,651 $        – $        – $ 49,512,651 Moderate Allocation – – Aggressive Allocation – – Cash Reserves1 – Bond Asset Backed – – Corporate Notes and Bonds – – Mortgage Backed – – U.S. Government and Agency Obligations – – Investment Companies – – – High Income Corporate Notes and Bonds – – Preferred Stock – – Investment Companies – – – Diversified Income Common Stocks – – Asset Backed – – Corporate Notes and Bonds – – Mortgage Backed – – U.S. Government and Agency Obligations – – Investment Companies – – – Equity Income Assets: Common Stocks – – Repurchase Agreement – – Investment Companies – – – Liabilities: Options Written – – Large Cap Value Common Stocks – – Investment Companies – Large Cap Growth Common Stocks – – Investment Companies – Mid Cap Common Stocks – – Investment Companies – Small Cap Common Stocks – – Investment Companies – 1 At April 30, 2011, all Level 2 securities held are Short Term Investments, see respective Portfolio of Investments. 84 MEMBERS Mutual Funds | April 30, 2011 Notes to Financial Statements (unaudited) Fund Quoted Prices in Active Markets for Identical Investments (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Value at 4/30/2011 International Stock Common Stocks Australia $        – $  3,371,172 $        – $  3,371,172 Belgium – – Brazil – – Canada – – China – – Finland – – France – – Germany – – Hong Kong – – Italy – – Japan – – Netherlands – 1,995,131 – Norway – 892,807 – 892,807 Russia – 844,305 – 844,305 South Korea – – Spain – – Sweden – – Switzerland – – 5,418,478 United Kingdom – 26,910,565 – 26,910,565 Investment Companies – – $  3,340,853 $ 90,058,240 $        – $ 93,399,093 The Funds have adopted the Accounting Standard Update, Fair Value Measurements and Disclosures; Improving Disclosures about Fair Value Measurements, which provides guidance on how investment assets and liabilities are to be valued and disclosed. Specifically, the amendment requires reporting entities to disclose i) the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, for Level 2 or Level 3 positions, ii) transfers between all levels (including Level 1 and Level 2) will be required to be disclosed on a gross basis (i.e. transfers out must be disclosed separately from transfers in) as well as the reason(s) for the transfer and iii) purchases, sales, issuances and settlements must be shown on a gross basis in the Level 3 rollforward rather than as one net number. The effective date of the amendment is for interim and annual periods beginning after December 15, 2009, however, the requirement to provide the Level 3 activity for purchases, sales, issuance and settlements on a gross basis will be effective for interim and annual period beginning after December 15, 2010. There were no transfers between classification levels during the period ended April 30, 2011. Derivatives: In March 2008, the FASB issued guidance intended to enhance financial statement disclosures for derivative instruments and hedging activities and enable investors to understand: a) how and why a Fund uses derivative instruments, b) how derivative instruments and related hedge fund items are accounted for, and c) how derivative instruments and related hedge items affect a Fund’s financial position, results of operations and cash flows. This guidance is effective for financial statements issued for fiscal years and interim periods beginning after November 15, 2008. The funds adopted this guidance effective October 31, 2009 with the inception of the Equity Income Fund. 85 MEMBERS Mutual Funds | April 30, 2011 Notes to Financial Statements (unaudited) The following table presents the types of derivatives in the Equity Income Fund by location as presented on the Statement of Assets and Liabilities as of April 30, 2011: Statement of Asset & Liability Presentation of Fair Values of Derivative Instruments Asset Derivatives Liability Derivatives Derivatives notaccounted for ashedging instruments Statement of Assets and Liabilities Location Fair Value Statement of Assets and Liabilities Location Fair Value Equity contracts – Options written The following table presents the effect of Derivative Instruments on the Statement of Operations for the period ended April 30, 2011: Derivatives notaccounted for ashedging instruments Realized Gain on Derivatives: Change in Unrealized Depreciation on Derivatives Equity contracts Management has determined that there is no impact on the financial statements of the other funds held in the Trust as they did not hold derivative financial instruments during the period ended April 30, 2011. 3. ADVISORY, ADMINISTRATION AND DISTRIBUTION AGREEMENTS Advisory Agreement. For its investment advisory services to the Funds, the Investment Adviser is entitled to receive a fee, which is computed daily and paid monthly, at an annualized percentage rate of the average daily value of the net assets of each fund as follows: 0.20% for the Conservative, Moderate and Aggressive Allocation Funds (collectively, the ÒTarget Allocation FundsÓ) ; 0.40% for the Cash Reserves Fund; 0.50% for the Bond Fund; 0.55% for the High Income Fund; 0.65% for the Diversified Income Fund; 0.85% for the Equity Income Fund; 0.55% for the Large Cap Value Fund; 0.75% for the Large Cap Growth Fund; 0.75% for the Mid Cap Fund; 1.00% for the Small Cap Fund; and 1.05% for the International Stock Fund. Except for the Target Allocations Funds and the Equity Income Fund, each Fund’s management fee will be reduced by 0.05% on assets exceeding $500 million, and by another 0.05% on assets exceeding $1 billion. The Investment Adviser is solely responsible for the payment of all fees to the Subadvisers. The Subadvisers for the funds at April 30, 2011, are Shenkman Capital Management, Inc. for the High Income Fund, Wellington Management Company, LLP for the Small Cap Fund, and Lazard Asset Management LLC for the International Stock Fund. The Investment Adviser may from time to time voluntarily agree to waive a portion of its fees or expenses related to the funds. In that regard, the Investment Adviser waived a portion of management fees on the Cash Reserves Fund Class A Shares and Class B Shares for the purpose of maintaining a one-day yield of zero. The amount of the daily waiver is equal to the amount required to maintain a minimum daily distribution rate of zero. For the period ended April 30, 2011, the waivers totaled $22,799 for Class A Shares and $3,628 for Class B Shares and are reflected as reimbursement/waiver in the accompanying Statement of Operations. The Investment Adviser does not have the right to recoup these waived fees. Services Agreement. The Investment Adviser provides or arranges for each Fund to have all of the necessary operational and support services it needs for a fee. These fees are computed daily and paid monthly, at an annualized percentage rate of the average daily value of the net assets of each Fund as follows: 0.25% for each of the Conservative, Moderate and Aggressive Allocation Funds; 0.15% for the Cash Reserves Fund; 0.15% for the Bond Fund; 0.20% for the High Income Fund; 0.20% for the Diversified Income Fund; 0.15% for the Equity Income Fund; 0.36% for the Large Cap Value Fund; 0.20% for the Large Cap Growth Fund; 0.40% for the Mid Cap Fund; 0.25% for the Small Cap Fund; and 0.30% for the International 86 MEMBERS Mutual Funds | April 30, 2011 Notes to Financial Statements (unaudited) Stock Fund. The direct expenses of the Funds’ Independent Trustees and independent auditors are paid out of this fee on behalf of the funds. For the period ended April 30, 2011 the fees paid and accrued were as follows: Trustees Fees Accrued andPaid Auditor Fees Accrued Conservative Allocation Moderate Allocation Aggressive Allocation Cash Reserves Bond High Income Diversified Income Equity Income Large Cap Value Large Cap Growth Mid Cap Small Cap International Stock The Investment Adviser may from time to time voluntarily agree to waive a portion of its fees or expenses related to the Funds. In that regard, the Investment Adviser waived a portion of service agreement fees on the Cash Reserves Fund Class A Shares and Class B Shares for the purpose of maintaining a one-day yield of zero. The amount of the daily waiver is equal to the amount required to maintain a minimum daily distribution rate of zero. For the period ended April 30, 2011, the waivers totaled $715 for Class A Shares and $103 for Class B Shares and are reflected as reimbursement/waiver in the accompanying Statement of Operations. The Investment Adviser does not have the right to recoup these waived fees. Distribution Agreement. Mosaic Funds Distributor, LLC (ÒMFDÓ) serves as distributor of the Funds. The Trust adopted distribution and/or service plans (the ÒPlansÓ) with respect to the Trust’s Class A, B, and C shares pursuant to Rule 12b–1 under the 1940 Act. Under the Plans, the Trust will pay service fees to MFD for Class A, Class B, and Class C shares at an aggregate annual rate of 0.25% of each Fund’s daily net assets attributable to the respective class of shares for all funds except the Cash Reserves Fund. The Trust will also pay distribution fees to MFD for Class B and Class C shares at an aggregate annual rate of 0.75% of each Fund’s daily net assets attributable to their respective classes. The distribution fees are used to reimburse MFD for its distribution expenses with respect to Class B and Class C only, including but not limited to: (1) initial and ongoing sales compensation to selling brokers and others engaged in the sale of Fund shares, (2) marketing, promotional and overhead expenses incurred in connection with the distribution of Fund shares, and (3) interest expenses on unreimbursed distribution expenses. The service fees are used by MFD to compensate selling brokers and others for providing personal and account maintenance services to shareholders. Fees incurred by the Funds under the Plans are detailed in the statement of operations. Front-end sales charges and contingent deferred sales charges (ÒCDSCÓ) do not represent expenses of the Funds. Rather, they are deduced from the proceeds of sales of Fund shares prior to investment (Class A shares) or from redemption proceeds prior to remittance (Class A, B and C shares), as applicable. MFD, in turn, uses a portion of these fees to pay financial advisors who sell Fund shares, as disclosed in the prospectus. The sales charges and CDSC collected and retained for the period November 1, 2010 through April 30, 2011, were as follows: 87 MEMBERS Mutual Funds | April 30, 2011 Notes to Financial Statements (unaudited) Amount Collected Amount Retained Fund Class A Class B Class C Class A Class B Class C Conservative Allocation $ 64,845 $ 9,287 $ 7,551 $ 9,287 Moderate Allocation Aggressive Allocation 30 30 Cash Reserves – – – Bond – High Income – Diversified Income – Equity Income – – – Large Cap Value – Large Cap Growth – Mid Cap – Small Cap – International Stock – The distributor may from time to time voluntarily agree to waive a portion of its fees or expenses related to the Funds. In that regard, the distributor waived a portion of 12b-1 fees on the Cash Reserves Fund Class B Shares for the purpose of maintaining a one-day yield of zero. The amount of the daily waiver is equal to the amount required to maintain a minimum daily distribution rate of zero. For the period ended April 30, 2011, the waivers totaled $6,806 and are reflected as reimbursement/waiver in the accompanying Statement of Operations. The distributor does not have the right to recoup these waived fees. Officers and Trustees. Certain officers and trustees of the Funds are also officers of the Investment Adviser. The Funds do not compensate their officers or affiliated trustees. Unaffiliated trustees receive from the Trust an attendance fee for each Board or Committee meeting attended, with additional remuneration paid to the audit committee and nominating and governance committee chairmen. 4. DIVIDENDS FROM NET INCOME AND DISTRIBUTIONS OF CAPITAL GAINS With respect to dividends from net investment income, the Cash Reserves Fund declares dividends, if any, daily and reinvests monthly. The Bond Fund, High Income Fund and Diversified Income Fund declare and reinvest dividends, if any, monthly. The Conservative Allocation and Equity Income Funds declare and reinvest dividends, if any, quarterly. The Moderate Allocation, Aggressive Allocation, Large Cap Value Fund, Large Cap Growth Fund, Mid Cap Fund, Small Cap Fund, and the International Stock Fund declare and reinvest dividends, if any, annually. The Funds distribute net realized gains from investment transactions, if any, to shareholders annually. Income and capital gain distributions, if any, are determined in accordance with federal income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Taxable distributions from income and realized capital gains in the Funds differ from book amounts earned during the period due to differences in the timing of capital gains recognition, and due to the reclassification of certain gains or losses from capital to income. Dividends from net investment income are determined on a class level. Capital gains are determined on a fund level. 5. SECURITIES TRANSACTIONS For the period ended April 30, 2011, aggregate cost of purchases and proceeds from sales of securities, other than short-term investments, were as follows: 88 MEMBERS Mutual Funds | April 30, 2011 Notes to Financial Statements (unaudited) U.S. Government Securities Other Investment Securities Fund Purchases Sales Purchases Sales Conservative Allocation $       – $       – $  7,924,445 $  6,242,300 Moderate Allocation – – Aggressive Allocation – – Bond – High Income – – Diversified Income Equity Income – – Large Cap Value – – Large Cap Growth Mid Cap Small Cap International Stock 6. COVERED CALL OPTIONS The Equity Income Fund will pursue its primary objective by employing an option strategy of writing (selling) covered call options on common stocks. The number of call options the fund can write (sell) is limited by the amount of equity securities the Fund holds in its portfolio. The Fund will not write (sell) ÒnakedÓ or uncovered call options. The Fund seeks to produce a high level of current income and gains generated from option writing premiums and, to a lesser extent, from dividends. Covered call writing also helps to reduce the volatility (and risk profile) of the Fund by providing protection from declining stock prices. Transactions in option contracts during the period ended April 30, 2011 were as follows: Number of Contracts Premiums Received Options outstanding, beginning of period Options written during the period Options expired during the period Options closed during the period Options assigned during the period Options outstanding, end of period $  831,584 7. FOREIGN SECURITIES Each Fund may invest in foreign securities; however, the Cash Reserves Fund is limited to U.S. dollar-denominated foreign money market securities. Foreign securities refer to securities that are: (1) issued by companies organized outside the U.S. or whose principal operations are outside the U.S., (2) issued by foreign governments or their agencies or instrumentalities, (3) principally traded outside the U.S., or (4) quoted or denominated in a foreign currency. Foreign securities include American Depositary Receipts (ÒADRsÓ), European Depositary Receipts (ÒEDRsÓ), Global Depositary Receipts (ÒGDRsÓ), Swedish Depositary Receipts (ÒSDRsÓ) and foreign money market securities. Dollar-denominated securities that are part of the Merrill Lynch U.S. Domestic Master Index are not considered a foreign security. Certain of the Funds have reclaim receivable balances, in which the Funds are due a reclaim on the taxes that have been paid to some foreign jurisdictions. The values of all reclaims are not significant for any of the Funds and are reflected in Other Assets on the Statement of Assets and Liabilities. On a periodic basis, the Funds’ Administrator reviews these receivables to ensure the current receivable balance is reflective of the amount deemed to be collectible. 89 MEMBERS Mutual Funds | April 30, 2011 Notes to Financial Statements (unaudited) 8. SECURITIES LENDING Each Fund, except the Target Allocation Funds, Cash Reserves, Small Cap and Equity Income Funds, entered into a Securities Lending Agreement (the ÒAgreementÓ) with State Street Bank and Trust Company (ÒState StreetÓ). Under the terms of the Agreement, such Funds may lend portfolio securities to qualified borrowers in order to earn additional income. The Agreement requires that loans are collateralized at all times by cash or other liquid assets at least equal to 102% of the value of the securities, which is determined on a daily basis. At April 30, 2011, none of the Funds had securities out on loan. Amounts earned as interest on investments of cash collateral, net of rebates and fees, if any, are included in the Statement of Operations. The primary risk associated with securities lending is if the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, the Funds could experience delays and costs in recovering securities loaned or in gaining access to the collateral. 9. TAX INFORMATION For federal income tax purposes, the funds listed below have capital loss carryovers as of October 31, 2010, which are available to offset future capital gains, if any, through the year indicated: Fund 2011 2012 2013 2014 2015 Conservative Allocation $      – $      – $      – $      – $      – $ 656,100 $      – Moderate Allocation – Aggressive Allocation – Cash Reserves – 10 Bond – 65,261 362,802 57,909 –  836,574 – High Income – Diversified Income – Large Cap Value – Large Cap Growth – Mid Cap – Small Cap – International Stock – Included in the net capital loss carryovers for the Mid Cap Fund and Small Cap Fund are $7,468,164 and $4,055,364, respectively, of capital loss carryovers subject to certain limitations upon availability to offset future gains, if any, as the successor of a merger. Additionally, the Mid Cap Fund forfeited $3,276,037 of capital loss carryovers acquired from the Mid Cap Value Fund, and the Small Cap Fund forfeited $5,547,405 of capital loss carryovers acquired from the Small Cap Growth Fund due to the change-of-ownership rules in the tax law. At April 30, 2011, the aggregate gross unrealized appreciation (depreciation) and net unrealized appreciation (depreciation) for all securities excluding option contracts as computed on a federal income tax basis for each Fund were as follows: Fund Appreciation Depreciation Net Conservative Allocation $ 2,496,060 $   268,726 $ 2,227,334 Moderate Allocation Aggressive Allocation Bond High Income Diversified Income Equity Income 90 MEMBERS Mutual Funds | April 30, 2011 Notes to Financial Statements (unaudited) Fund Appreciation Depreciation Net Large Cap Value Large Cap Growth Mid Cap – Small Cap International Stock The differences between cost amounts for book purposes and tax purposes are primarily due to the tax deferral of losses. 10. CONCENTRATION OF RISK Investing in certain financial instruments, including forward foreign currency contracts and futures contracts, involves certain risks, other than that reflected in the Statements of Assets and Liabilities. Risks associated with these instruments include potential for an illiquid secondary market for the instruments or inability of counterparties to perform under the terms of the contracts, changes in the value of foreign currency relative to the U.S. dollar and financial statement volatility resulting from an imperfect correlation between the movements in the prices of the instruments and the prices of the underlying securities and interest rates being hedged. The High Income Fund, Mid Cap Fund, and International Stock Fund may enter into these contracts to protect these Funds from adverse currency movements. Investing in foreign securities involves certain risks not necessarily found in U.S. markets. These include risks associated with adverse changes in economic, political, regulatory and other conditions, changes in currency exchange rates, exchange control regulations, expropriation of assets or nationalization, imposition of withholding taxes on dividend or interest payments or capital gains, and possible difficulty in obtaining and enforcing judgments against foreign entities. Further, issuers of foreign securities are subject to different, and often less comprehensive, accounting, reporting and disclosure requirements than domestic issuers. The High Income Fund invests in securities offering high current income which generally will include bonds in the below investment grade categories of recognized rating agencies (so-called Òjunk bondsÓ). These securities generally involve more credit risk than securities in the higher rating categories. In addition, the trading market for high yield securities may be relatively less liquid than the market for higher-rated securities. The Fund generally invests at least 80% of its assets in high yield securities. The Equity Income Fund invests in options on securities. As the writer of a covered call option, the Fund forgoes, during the option’s life, the opportunity to profit from increases in the market value of the security covering the call option above the sum of the premium and the strike price of the call but has retained the risk of loss should the price of the underlying security decline. The writer of an option has no control over the time when it may be required to fulfill its obligation as writer of the option. Once an option writer has received an exercise notice, it cannot effect a closing purchase transaction in order to terminate its obligation under the option and must deliver the underlying security at the exercise price. Each Target Allocation Fund is structured as a Fund of funds, meaning that they invest primarily in the shares of other registered investment companies (the Òunderlying fundsÓ), including ETFs. Thus, each Fund’s investment performance and its ability to achieve its investment goal are directly related to the performance of the underlying funds in which it invests; and the underlying fund’s performance, in turn, depends on the particular securities in which that underlying fund invests and the expenses of that fund. Accordingly, the Target Allocation Funds are subject to the risks of the underlying funds in direct proportion to the allocation of their respective assets among the underlying funds. Additionally, the Target Allocation Funds are subject to asset allocation risk and manager risk. Manager risk (i.e., fund selection risk) is the risk that the fund(s) selected to fulfill a particular asset class under performs their peer. Asset allocation 91 MEMBERS Mutual Funds | April 30, 2011 Notes to Financial Statements (unaudited) risk is the risk that the allocation of the Fund’s assets among the various asset classes and market segments will cause the Fund to under perform other funds with a similar investment objective. 11. CAPITAL SHARES AND AFFILIATED OWNERSHIP The Target Allocation Funds invest in underlying funds, of which certain underlying funds may be deemed to be under common control because of the same or affiliated investment adviser and membership in a common family of investment companies, namely, the Funds and the Madison Mosaic family of funds (the Òaffiliated underlying funds’’). A summary of the transactions with each affiliated underlying fund during the period ended April 30, 2011 follows: Fund/Underlying Fund Balance of Shares Held at 10/31/2010 Gross Additions Gross Sales Balance of Shares Held at 4/30/2011 Value at 4/30/2011 Realized Gain (Loss) Distributions Received1 Conservative Allocation Fund Madison Mosaic Disciplined Equity Fund – $  3,466,845 $      – $  23,007 Madison Mosaic Institutional Bond Fund – – – MEMBERS Bond Fund Class Y – MEMBERS High Income Fund Class Y MEMBERS International Stock Fund Class Y – MEMBERS Equity Income Fund, Class Y – – – MEMBERS Large Cap Growth Fund Class Y – MEMBERS Large Cap Value Fund Class Y – Totals $  (95,858) Moderate Allocation Fund Madison Mosaic Institutional Bond Fund – – $  4,854,579 $     – $    49,875 MEMBERS Bond Fund Class Y – MEMBERS High Income Fund Class Y – – – MEMBERS International Stock Fund Class Y – Madison Mosaic Disciplined Equity Fund – – – MEMBERS Equity Income Fund Class Y – – – MEMBERS Large Cap Growth Fund Class Y – MEMBERS Large Cap Value Fund Class Y – MEMBERS Mid Cap Fund Class Y – – MEMBERS Small Cap Fund Class Y – Totals $ (119,623) Aggressive Allocation Fund MEMBERS Bond Fund Class Y – – $     – $     3,042  $     1,635 MEMBERS High Income Fund Class Y – – – MEMBERS International Stock Fund Class Y – Madison Mosaic Disciplined Equity Fund – – MEMBERS Equity Income Fund Class Y – – – MEMBERS Large Cap Growth Fund Class Y – – – MEMBERS Large Cap Value Fund Class Y – – – MEMBERS Mid Cap Fund Class Y – MEMBERS Small Cap Fund Class Y – Totals $   78,185 $  351,738 1 Distributions received include distributions from net investment income and from capital gains from the underlying funds. 92 MEMBERS Mutual Funds | April 30, 2011 Notes to Financial Statements (unaudited) 12. SUBSEQUENT EVENTS The Trust is aware of litigation relating to attempts by certain fixed income security-holders of Lyondell Chemical Company (LYO) to retrieve proceeds from the sale by equity security-holders of LYO shares occurring pursuant to its acquisition by merger in December 2007. The Midcap Fund received proceeds of approximately $389,000 from the sale of its LYO equity securities in December 2007. The Trust has not been named as a defendant in this litigation as of the date of this report. Management has evaluated the effects of all subsequent events that provide additional evidence about conditions that existed at the date of the Statement of Assets and Liabilities. There were no additional events or transactions that impacted the amounts or disclosures in the Funds’ financial statements. 93 MEMBERS Mutual Funds | April 30, 2011 Other Information (unaudited) FUND EXPENSES PAID BY SHAREHOLDERS As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, and redemption fees; and (2) ongoing costs, including management fees; distribution and/or service (12b–1) fees; and other fund expenses. The examples below are intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The examples below are based on an investment of $1,000 invested at the beginning of the period and held for the entire six-month period ended April 30, 2011. Expenses paid during the period in the tables below are equal to the Fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half fiscal year period). Actual Expenses The table below provides information about actual account values using actual expenses and actual returns for the Funds. You may use the information in this table, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the table for the Fund you own under the heading entitled ÒExpenses Paid During PeriodÓ to estimate the expenses you paid on your account during this period. CLASS A CLASS B Fund Beginning Account Value Ending Account Value Annual Expense Ratio Expenses Paid During Period Ending Account Value Annual Expense Ratio Expenses Paid During Period Conservative Allocation 0.70% 1.45% $ 7.34 Moderate Allocation 0.70% 1.45% Aggressive Allocation 0.70% 1.45% Cash Reserves 0.14% 0.14% Bond 0.90% 1.65% High Income 1.00% 1.75% Diversified Income 1.10% 1.85% Equity Income 1.24% – – – Large Cap Value 1.16% 1.91% Large Cap Growth 1.20% 1.95% Mid Cap 1.40% 2.15% Small Cap 1.50% 2.25% International Stock 1.60% 2.35% CLASS C Fund Beginning Account Value Ending Account Value Annual Expense Ratio Expenses Paid During Period Conservative Allocation 1.45% Moderate Allocation 1.45% Aggressive Allocation 1.44% 94 MEMBERS Mutual Funds | April 30, 2011 Other Information (unaudited) CLASS Y Fund Beginning Account Value Ending Account Value Annual Expense Ratio Expenses Paid During Period Bond $  991.90 0.65% High Income 0.75% Equity Income 0.99% Large Cap Value 0.91% Large Cap Growth 0.95% Mid Cap 1.15% Small Cap 1.25% International Stock 1.35% Hypothetical Example for Comparison Purposes The table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which are not the Funds’ actual returns. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare the 5% hypothetical example of the funds you own with the 5% hypothetical examples that appear in the shareholder reports of other similar funds. CLASS A CLASS B Fund Beginning Account Value Ending Account Value Annual Expense Ratio Expenses Paid During Period Ending Account Value Annual Expense Ratio Expenses Paid During Period Conservative Allocation 0.70% 1.45% $ 7.25 Moderate Allocation 0.70% 1.45% Aggressive Allocation 0.70% 1.45% Cash Reserves 0.14% 0.14% Bond 0.90% 1.65% High Income 1.00% 1.75% Diversified Income 1.10% 1.85% Equity Income 1.24% – – – Large Cap Value 1.16% 1.91% Large Cap Growth 1.20% 1.95% Mid Cap 1.40% 2.15% Small Cap 1.50% 2.25% International Stock 1.60% 2.35% CLASS C Fund Beginning Account Value Ending Account Value Annual Expense Ratio Expenses Paid During Period Conservative Allocation 1.45% Moderate Allocation 1.45% Aggressive Allocation 1.44% 95 MEMBERS Mutual Funds | April 30, 2011 Other Information (unaudited) CLASS Y Fund Beginning Account Value Ending Account Value Annual Expense Ratio Expenses Paid During Period Bond 0.65% High Income 0.75% Equity Income 0.99% Large Cap Value 0.91% Large Cap Growth 0.95% Mid Cap 1.15% Small Cap 1.25% International Stock 1.35% Please note that the expenses shown in both tables are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), or redemption fees. The information provided in the hypothetical example table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. AVAILABILITY OF QUARTERLY PORTFOLIO SCHEDULES The funds file their complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N–Q. Form N–Q is available to shareholders at no cost by calling 1-800-877-6089 or on the SEC’s website at www.sec.gov. Form N–Q may also be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. More information on the operation of the Public Reference Room may be obtained by calling 1–800–732–0330. PROXY VOTING POLICIES, PROCEDURES AND RECORDS A description of the policies and procedures used by the Funds to vote proxies related to portfolio securities is available to shareholders at no cost on the Funds’ website at www.membersfunds.com or by calling 1-800-877-6089. The proxy voting records for the Funds for the most recent twelve-month period ended June 30 are available to shareholders at no cost on the SEC’s website at www.sec.gov. FORWARD-LOOKING STATEMENT DISCLOSURE One of our most important responsibilities as investment company managers is to communicate with shareholders in an open and direct manner. Some of our comments in our letters to shareholders are based on current management expectations and are considered Òforward-looking statements.Ó Actual future results, however, may prove to be different from our expectations. You can identify forward-looking statements by words such as Òestimate,Ó Òmay,Ó Òwill,Ó Òexpect,Ó Òbelieve,Ó ÒplanÓ and other similar terms. We cannot promise future returns. Our opinions are a reflection of our best judgment at the time this report is compiled, and we disclaim any obligation to update or alter forward-looking statements as a result of new information, future events, or otherwise. 96 This page was intentionally left blank. 97 This page was intentionally left blank. 98 This page was intentionally left blank. 99 This page was intentionally left blank. MEMBERS Mutual Funds MEMBERS Mutual Funds Post Office Box 8390 Boston, MA 02266-8390 1 (800) 877-6089 www.membersfunds.com SEC File Number: 811-08261 4460-P1060 Rev: 0611 Item 2. Code of Ethics. Not applicable to Semi-Annual Report. Item 3. Audit Committee Financial Expert. Not applicable to Semi-Annual Report. Item 4. Principal Accountant Fees and Services. Not applicable to Semi-Annual Report. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Schedule of Investments Schedule included as part of the report to shareholders filed under Item 1 of this Form. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not applicable. Item 10. Submission of Matters to a Vote of Security Holders. The Trust does not normally hold shareholder meetings. There have been no changes to the Trust's procedures during the period covered by this report. Item 11. Controls and Procedures. (a) The Trust’s principal executive officer and principal financial officer determined that the Trust’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "Act")) are effective, based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 within 90 days of the date of this report. There were no significant changes in the Trust’s internal controls or in other factors that could significantly affect these controls subsequent to the date of their evaluation. The officers identified no significant deficiencies or material weaknesses. (b) There were no changes in the Trust's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during thesecond fiscal quarter of the period covered by this report that has materially affected, or is reasonably likely to materially affect, the Trust's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable to semi-annual report. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Act. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. MEMBERS Mutual Funds By: (signature) W. Richard Mason, CCO and Assistant Secretary Date: June 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: (signature) Katherine L. Frank, Chief Executive Officer Date: June 29, 2011 By: (signature) Greg Hoppe, Chief Financial Officer Date: June 29, 2011
